Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of October
6, 2016, is by and among Atlas Energy Group, LLC, a Delaware limited liability
company (the “Parent”), New Atlas Holdings, LLC, a Delaware limited liability
company (the “Borrower”), Atlas Lightfoot, LLC, a Delaware limited liability
company, Titan Energy Management, LLC, a Delaware limited liability company, the
Lenders party hereto and Riverstone Credit Partners, L.P. (“Riverstone”), as
Administrative Agent (the “Administrative Agent”) for the lenders party to the
Credit Agreement referred to below (the “Lenders”).

RECITALS:

A. The Borrower, the Parent, the Lenders and the Administrative Agent are
parties to that certain Second Lien Credit Agreement, dated as of March 30, 2016
and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Original
Credit Agreement” and as further amended by this Agreement, the “Credit
Agreement”), pursuant to which the Lenders have provided certain Commitments
(subject to the terms and conditions thereof) to the Borrower.

B. The Borrower has requested that the Administrative Agent and Majority
Lenders, and the Administrative Agent and the Lenders party hereto (pursuant to
the terms hereof) have agreed to, amend the Original Credit Agreement as set
forth herein.

C. The Lenders signatory hereto and the Administrative Agent are willing to
consent to such amendment of the Original Credit Agreement, as more fully
described herein, and upon satisfaction of the conditions set forth herein, this
Agreement shall become effective as of the Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendment of Original Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this
Agreement, and subject to the terms and conditions contained herein, the parties
hereto agree that the Original Credit Agreement shall be amended effective as of
September 1, 2016 by to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Existing
Credit Agreement attached as Exhibit A hereto.

SECTION 3. Condition to Effectiveness. This Agreement shall become effective on
the date (the “Effective Date”) the following conditions are satisfied:

(a) the Administrative Agent shall have received executed counterparts (in such
number as may be requested by the Administrative Agent) of this Agreement from
the Borrower, the Parent, the Administrative Agent, AEG and the Majority
Lenders;

(b) the Administrative Agent shall have received a certificate of an authorized
officer of each Loan Party dated as of the Effective Date certifying to the
effect that attached thereto is a true and



--------------------------------------------------------------------------------

complete copy of resolutions duly adopted by the board of directors, board of
managers or member, as the case may be, of each Loan Party authorizing the
execution, delivery and performance of this Agreement, and that such resolutions
have not been modified, rescinded or amended, such resolutions are in full force
and effect and there are no plans to modify rescind or amend such resolutions;

(c) the Administrative Agent shall have received all reasonable and documented
out-of-pocket costs and expenses due to the Administrative Agent and the Lenders
and required to be paid on the Effective Date (including, to the extent invoiced
prior to the Effective Date, the reasonable and documented fees and expenses of
Latham & Watkins, LLP, counsel to the Administrative Agent);

(d) (i) the Administrative Agent shall have received a fully executed copy of an
amendment to the First Lien Credit Agreement, in form and substance
substantially similar to this Agreement or otherwise reasonably acceptable to
the Administrative Agent, and (ii) the conditions to effectiveness set forth
therein (other than the satisfaction of the condition set forth in this clause
(c)(ii)) shall have been satisfied (or otherwise waived by the Lenders in
accordance with the terms thereof); and

(e) The Administrative Agent shall have received a Registration Rights Agreement
with respect to the Titan Energy Units and a Joinder Agreement duly executed by
Titan Energy Management, LLC, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 4. Miscellaneous.

(a) Further Assurances. Each of the Parent and the Borrower shall, and each
shall cause each other Loan Party to, at its expense, promptly execute and
deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the conditions precedent, covenants and
agreements of the Parent, the Borrower or any other Loan Party, as the case may
be, in this Amendment or to further evidence, or to correct any omissions in
this Amendment or the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
required pursuant to this Amendment or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, in connection therewith.

(b) Confirmation. The provisions of the Loan Documents, as waived or otherwise
modified hereby, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Agreement, without any other waiver,
amendment or modification thereof.

(c) Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents to which it is a party, as modified hereby, and its
obligations thereunder. Each of the Borrower and the Parent hereby (i)
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly modified hereby
and (ii) represents and warrants to the Lenders that: (1) as of the date hereof,
after giving effect to the terms of this Agreement, all of the representations
and warranties contained in the Credit Agreement and each Loan Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct as of such specified earlier date and (2)
immediately after giving effect to this Agreement, no Default or Event of
Default will have occurred and be continuing.

 

2



--------------------------------------------------------------------------------

(d) Guarantors’ Acknowledgment and Ratification. With respect to the amendments
to the Credit Agreement effected by this Agreement, each Guarantor hereby
acknowledges and agrees to this Agreement and confirms and agrees that the
Guaranty Agreement and any Security Instrument to which it is a party (as
modified and supplemented in connection with this Agreement) is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of this Agreement, each reference in the Guaranty Agreement and any Security
Instrument to the Credit Agreement, “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended or modified by this Agreement. Although
Administrative Agent and the Lenders have informed the Guarantors of the matters
set forth above, and each Guarantor has acknowledged the same, each Guarantor
understands and agrees that neither Administrative Agent nor any Lender has any
duty under the Credit Agreement, the Guaranty Agreement, any Security Instrument
or any other agreement with any Guarantor to so notify any Guarantor or to seek
such an acknowledgment, and nothing contained herein is intended to or shall
create such a duty as to any transaction hereafter. Each Loan Party hereby
ratifies and reaffirms the validity, enforceability and perfection of the Liens
and security interests granted to the Administrative Agent for the benefit of
the Secured Creditors to secure the obligations of each Loan Party pursuant to
the Loan Documents to which any Loan Party is a party and agrees that the Liens
and security interests granted pursuant to the Loan Documents shall continue to
secure such obligations under the Credit Agreement as amended by this Amendment.

(e) Loan Document. This Agreement and each agreement, instrument, certificate or
document executed by the Borrower and the Parent or any of their officers in
connection therewith are “Loan Documents” as defined and described in the Credit
Agreement and all of the terms and provisions of the Loan Documents relating to
other Loan Documents shall apply hereto and thereto.

(f) Miscellaneous. This Agreement (i) shall be binding upon and inure to the
benefit of the Loan Parties, the Lenders and the Administrative Agent and their
respective successors and assigns (provided, however, no party may assign its
rights hereunder except in accordance with the Credit Agreement), (ii) may be
modified or amended only in accordance with the Credit Agreement and (iii) may
be executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by facsimile transmission or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

(g) GOVERNING LAW. THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

NEW ATLAS HOLDINGS, LLC, as Borrower ATLAS ENERGY GROUP, LLC, as Parent   By:  

/s/ Jeffrey Slotterback

  Name:   Jeffrey Slotterback   Title:  

Chief Financial Officer

ATLAS LIGHTFOOT, LLC   By:  

/s/ Jeffrey Slotterback

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer TITAN ENERGY
MANAGEMENT, LLC   By:  

/s/ Jeffrey Slotterback

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RIVERSTONE CREDIT PARTNERS, L.P., as Administrative Agent and as Lender By:  
RCP F1 GP, L.P., its general partner By:   RCP F1 GP, L.L.C., its general
partner By:  

/s/ Christopher A. Abbate

Name:   Christopher A. Abbate Title:   Managing Director

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AEG ASSET MANAGEMENT, LLC, as a Lender By:  

/s/ Jonathan Z. Cohen

Name:   Jonathan Z. Cohen Title:   Chief Financial Officer

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

Credit Agreement Changes

(see attached)



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

DATED AS OF

MARCH 30, 2016

AMONG

ATLAS ENERGY GROUP, LLC,

AS PARENT,

NEW ATLAS HOLDINGS, LLC,

AS BORROWER,

THE LENDERS PARTY HERETO,

AND

RIVERSTONE CREDIT PARTNERS, L.P.,

AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1   

Section 1.01

     Terms Defined Above      1   

Section 1.02

     Certain Defined Terms      1   

Section 1.03

     Treatment of Indebtedness      30   

Section 1.04

     Terms Generally; Rules of Construction      30   

Section 1.05

     Accounting Terms and Determinations      3030   

ARTICLE II THE CREDITS

     3131   

Section 2.01

     Commitments      3131   

Section 2.02

     Loans and Borrowings      3131   

Section 2.03

     Requests for Borrowings      32   

Section 2.04

     [Reserved]      3232   

Section 2.05

     Funding of Borrowings      3232   

Section 2.06

     Extension      32   

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     33   

Section 3.01

     Repayment of Loans      33   

Section 3.02

     Interest.      33   

Section 3.03

     [Reserved]      34   

Section 3.04

     Prepayments.      34   

Section 3.05

     Fees      3635   

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

     35   

Section 4.01

     Payments Generally; Pro Rata Treatment; Sharing of Set-offs      35   

Section 4.02

     Presumption of Payment by the Borrower      36   

Section 4.03

     Certain Deductions by the Administrative Agent      36   

Section 4.04

     Disposition of Proceeds      36   

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

     3837   

Section 5.01

     Increased Costs      3837   

Section 5.02

     [Reserved]      37   

Section 5.03

     Taxes      3937   

Section 5.04

     Designation of Different Lending Office      40   

Section 5.05

     Replacement of Lenders      40   

ARTICLE VI CONDITIONS PRECEDENT

     41   

Section 6.01

     Effective Date      41   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     43   

Section 7.01

     Organization; Powers      43   

Section 7.02

     Authority; Enforceability      4643   

Section 7.03

     Approvals; No Conflicts      43   

Section 7.04

     Financial Condition; No Material Adverse Change      44   

Section 7.05

     Litigation      44   

Section 7.06

     Environmental Matters      44   

Section 7.07

     Compliance with the Laws and Agreements; No Defaults      45   

Section 7.08

     Investment Company Act      45   

Section 7.09

     No Margin Stock Activities      45   

Section 7.10

     Taxes      4946   

Section 7.11

     ERISA      4946   

Section 7.12

     Disclosure; No Material Misstatements      47   

Section 7.13

     Insurance      47   

Section 7.14

     Restriction on Liens      5147   

Section 7.15

     Subsidiaries      5148   

Section 7.16

     Location of Business and Offices      48   

Section 7.17

     Properties; Titles, etc.      5248   

Section 7.18

     Maintenance of Properties      5349   

Section 7.19

     Gas Imbalances      50   

Section 7.20

     Marketing of Production      50   

Section 7.21

     Swap Agreements      5450   

Section 7.22

     Solvency      50   

Section 7.23

     Foreign Corrupt Practices      50   

Section 7.24

     OFAC      51   

Section 7.25

     Security      51   

ARTICLE VIII AFFIRMATIVE COVENANTS

     5551   

Section 8.01

     Financial Statements; Other Information      51   

Section 8.02

     Notices of Material Events      5853   

Section 8.03

     Existence; Conduct of Business      54   

Section 8.04

     Payment of Obligations      5954   

Section 8.05

     Operation and Maintenance of Properties      5954   

Section 8.06

     Insurance      6055   

Section 8.07

     Books and Records; Inspection Rights      6055   

Section 8.08

     Compliance with Laws      55   

Section 8.09

     Environmental Matters      56   

Section 8.10

     Further Assurances      56   

Section 8.11

     Reserve Reports      6257   

Section 8.12

     Post-Closing Actions      6357   

Section 8.13

     Title Information      58   

Section 8.14

     Additional Collateral; Additional Guarantors      58   

Section 8.15

     ERISA Compliance      59   

 

iii



--------------------------------------------------------------------------------

Section 8.16

     Unrestricted Subsidiaries      60   

Section 8.17

     Use of Proceeds      60   

Section 8.18

     Distributions      6760   

ARTICLE IX NEGATIVE COVENANTS

     6761   

Section 9.01

     Financial Covenant      61   

Section 9.02

     Debt      61   

Section 9.03

     Liens      6962   

Section 9.04

     Restricted Payments      7063   

Section 9.05

     Investments, Loans and Advances      64   

Section 9.06

     Nature of Business; International Operations; Foreign Subsidiaries      65
  

Section 9.07

     Proceeds of Loans      65   

Section 9.08

     ERISA Compliance      65   

Section 9.09

     Sale or Discount of Receivables      7466   

Section 9.10

     Mergers, etc.      7466   

Section 9.11

     Sale of Properties      67   

Section 9.12

     Environmental Matters      68   

Section 9.13

     Transactions with Affiliates      7668   

Section 9.14

     Subsidiaries      68   

Section 9.15

     Negative Pledge Agreements; Dividend Restrictions      68   

Section 9.16

     Gas Imbalances      7769   

Section 9.17

     Swap Agreements      7769   

Section 9.18

     Tax Status as Partnership and Disregarded Entity; Limited Liability Company
Agreement      69   

Section 9.19

     Designation and Conversion of Unrestricted Subsidiaries      7870   

Section 9.20

     Change in Name, Location or Fiscal Year      70   

Section 9.21

     The Parent      7971   

Section 9.22

     SPV Subsidiaries Conduct of Business      71   

Section 9.23

     Financial Covenants in ARP Secured Debt      8071   

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     8072   

Section 10.01

     Events of Default      8072   

Section 10.02

     Remedies      8374   

ARTICLE XI THE ADMINISTRATIVE AGENT

     8475   

Section 11.01

     Appointment and Authorization of Administrative Agent      8475   

Section 11.02

     Delegation of Duties      8475   

Section 11.03

     Default; Collateral      8475   

Section 11.04

     Liability of Administrative Agent      8777   

Section 11.05

     Reliance by Administrative Agent      8777   

Section 11.06

     Notice of Default      8878   

Section 11.07

     Credit Decision; Disclosure of Information by Administrative Agent     
8878   

Section 11.08

     Indemnification of Agents      8979   

 

iv



--------------------------------------------------------------------------------

Section 11.09

     Administrative Agent in its Individual Capacity      9079   

Section 11.10

     Successor Administrative Agent      9080   

Section 11.11

     Administrative Agent May File Proof of Claim      9180   

Section 11.12

     Secured Swap Agreements      9181   

Section 11.13

     Intercreditor Agreement      9181   

ARTICLE XII MISCELLANEOUS

     9282   

Section 12.01

     Notices      9282   

Section 12.02

     Waivers; Amendments      9383   

Section 12.03

     Expenses, Indemnity; Damage Waiver      9584   

Section 12.04

     Successors and Assigns      9786   

Section 12.05

     Survival; Revival; Reinstatement      10390   

Section 12.06

     Counterparts; Integration; Effectiveness      10490   

Section 12.07

     Severability      10491   

Section 12.08

     Right of Setoff      10491   

Section 12.09

     GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      10591   

Section 12.10

     Headings      10692   

Section 12.11

     Confidentiality      10692   

Section 12.12

     Interest Rate Limitation      10793   

Section 12.13

     No Third Party Beneficiaries      10794   

Section 12.14

     Collateral Matters; Swap Agreements      10894   

Section 12.15

     Acknowledgements      10894   

Section 12.16

     USA Patriot Act Notice      10894   

Section 12.17

     Intercreditor Agreement      10894   

 

v



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I    List of Commitments Exhibit A    Form of Note Exhibit B    Form of
Borrowing Request Exhibit C    Form of Compliance Certificate Exhibit D    Form
of Assignment and Assumption Exhibit E    Form of Reserve Report Certificate
Exhibit F    Form of Joinder Agreement Exhibit G    Form of Perfection
Certificate Exhibit H-1    Form of U.S. Tax Compliance Certificate (Foreign
Lenders; not partnerships) Exhibit H-2    Form of U.S. Tax Compliance
Certificate (Foreign Participants; not partnerships) Exhibit H-3    Form of
U.S. Tax Compliance Certificate (Foreign Participants; partnerships) Exhibit H-4
   Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)
Exhibit I    Form of Solvency Certificate Exhibit J    Form of Intercreditor
Agreement Schedule 7.15    Subsidiary Interests Schedule 7.20    Marketing
Contracts Schedule 9.02    Existing Debt Schedule 9.03    Existing Liens
Schedule 9.05    Investments

 

xi



--------------------------------------------------------------------------------

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016,
between RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent (as defined
therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent (as defined
therein) (the “Intercreditor Agreement”). Each holder of any Second Lien
Obligations (as defined therein), by its acceptance of such Second Lien
Obligations (i) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and (iii)
authorizes and instructs the Second Lien Agent on behalf of each Second Lien
Secured Party (as defined therein) to enter into the Intercreditor Agreement as
Second Lien Agent on behalf of such Second Lien Secured Parties. The foregoing
provisions are intended as an inducement to the lenders under the Priority
Credit Agreement to extend credit to the Borrower and such lenders are intended
third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

THIS SECOND LIEN CREDIT AGREEMENT, dated as of March 30, 2016, is among ATLAS
ENERGY GROUP, LLC, a Delaware limited liability company (the “Parent”); NEW
ATLAS HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”); each
of the Lenders from time to time party hereto; and Riverstone Credit Partners,
L.P. (in its individual capacity, “Riverstone”) as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S

A. The Borrower is party to that certain Credit Agreement, dated as of August
10, 2015, among the Borrower as borrower, the Parent as parent, Riverstone
Credit Partners, L.P., as administrative agent, and the other agents and lenders
party thereto (as amended, restated, replaced, refinanced and otherwise modified
from time to time in accordance with the Intercreditor Agreement, the “First
Lien Credit Agreement”).

B. The Borrower and the Lenders have agreed that a portion of the Indebtedness
owing under the First Lien Credit Agreement in an aggregate principal amount
equal to $35,854,916, which is comprised of loans thereunder in a principal
amount of $33,450,000 and the outstanding prepayment premium owing thereunder in
an aggregate amount of $2,404,916, shall be bifurcated from the indebtedness
owing under the First Lien Credit Agreement and shall constitute Loans hereunder
and shall be secured by a second priority security interest on the Collateral
(as defined below) (subject only in priority to the Liens pursuant to the First
Lien Loan Documents) in accordance with the terms of the Security Agreement (as
defined below).

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Additional ARP Covenant” has the meaning set forth in Section 9.23.

 

-1-



--------------------------------------------------------------------------------

“Administrative Agent Fee” has the meaning set forth in Section 3.05.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“AEC” means Atlas Energy Company, LLC.

“AERS” means Atlas Energy Resource Services, Inc.

“Affected Loans” has the meaning set forth in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, The Leon and Toby Cooperman Family Foundation and AEG Asset
Management, LLC shall be considered Affiliates of the Borrower for purposes of
this Agreement and the other Loan Documents.

“Affiliate Lender” has the meaning given such term in Section
12.04(b)(ii)(E). For the avoidance of doubt, to the extent either Person holds
any Loans, The Leon and Toby Cooperman Family Foundation and AEG Asset
Management, LLC shall be considered Affiliate Lenders for purposes of this
Agreement and the other Loan Documents.

“Agreement” means this Second Lien Credit Agreement, as the same may from time
to time be amended, modified, supplemented or restated.

“Applicable Percentage” means, with respect to any Lender at any time, (i) prior
to the making of the Loans, the percentage (carried out to the ninth decimal
place) of the aggregate Commitments represented by the Commitment of such Lender
at such time and (ii) after the making of the Loans, the percentage (carried out
to the ninth decimal place) of the Loans held by such Lender to the total
outstanding Loans. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Annex I or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable PIK Rate” means, for any day, 30.00%; provided, however, if the
First Lien Loans are repaid in full on or prior to March 30, 2017, then the
Applicable PIK Rate shall be deemed to be 20.00% for the period beginning on the
date of such repayment and each day thereafter; provided, further, however, if
the Maturity Date is extended pursuant to Section 2.06 then the Applicable PIK
Rate shall be deemed to be 30.00% as of the date the Maturity Date is so
extended and on each day thereafter.

“Approved Counterparty” means (a) the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or a Lender, or (b) any other Person whose
long term senior unsecured debt rating at the time of entry into the applicable
Swap Agreement is A-/A3 by S&P or Moody’s (or their equivalent) or higher.

“Approved Fund” has the meaning set forth in Section 12.04(b)(ii).

 

-2-



--------------------------------------------------------------------------------

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc., (f)
WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates, Inc.,
(i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arc Logistics Component” means, as of the determination date, an amount equal
to the aggregate of the product of (a) the number common units representing
limited partnership interests in Arc Logistics Partners LP directly held by a
Loan Party that are subject to a perfected second priority Lien in favor of the
Administrative Agent for the benefit of the Secured Creditors pursuant to the
Loan Documents (subject only in priority to the Liens pursuant to the First Lien
Loan Documents, and which Lien is perfected by “control” of the Administrative
Agent (or the First Lien Administrative Agent as its gratuitous bailee) in
accordance with the applicable Uniform Commercial Code including, without
limitation, Section 8.106, 9.106 and 9.314 thereof) as of such day multiplied by
(b) the Arc Logistics Unit Price as of such day.

“Arc Logistics Unit Price” means, as of any date, the closing price for common
units representing limited partnership interests in Arc Logistics Partners LP, a
Delaware limited partnership, on the New York Stock Exchange at 4:00:00 p.m.,
New York time (or such other time as the New York Stock Exchange publicly
announces is the official close of trading) as reported by Bloomberg Financial
Markets (or such similar reporting service reasonably selected by the
Administrative Agent). If the Arc Logistics Unit Price cannot be calculated on a
particular date on the foregoing basis, the Arc Logistics Unit Price on such
date shall be the fair market value as reasonably determined by the
Administrative Agent; provided that if the Arc Logistics Partners common units
cease at any time to be listed and traded on the New York Stock Exchange or
another nationally-recognized market acceptable to the Administrative Agent,
then the Arc Logistics Unit Price shall be deemed to be zero dollars ($0).

“ARP” means Atlas Resource Partners, L.P., a Delaware limited partnership.

“ARP A Unit Amount” means the product of (a) the result of the aggregate amount
of ARP LP Units divided by 0.98 multiplied by (b) 0.02.

“ARP A Units” has the meaning assigned to such term in the limited partnership
agreement of ARP as of the Effective Date.

“ARP Common Units” has the meaning assigned to such term in the definition of
“ARP Units”.

“ARP Component” means, as of the determination date, an amount equal to the
aggregate of (1) the product of (a) the number of ARP Units (other than the ARP
A Units) constituting Qualifying ARP Units as of such day multiplied by (b) the
ARP Unit Price as of such day and (2) the product of (a) the ARP A Unit Amount
as of such day multiplied by (b) the ARP Unit Price as of such day.

“ARP Covenant Notice” has the meaning set forth in Section 9.23.

 

-3-



--------------------------------------------------------------------------------

“ARP Credit Facility” means (a) that certain Second Amended and Restated Credit
Agreement dated July 31, 2013 among ARP, the lenders from time to time party
thereto and Wells Fargo Bank, N.A., as administrative agent for the lenders, (b)
that certain Second Lien Credit Agreement dated February 23, 2015 among ARP,
Wilmington Trust, National Association, as administrative agent, and the lenders
party thereto from time to time and (c) any other agreement(s) creating or
evidencing Indebtedness exceeding $10,000,000 entered into on or after the
Effective Date by ARP or any of its Subsidiaries, or in respect of which ARP or
any of its Subsidiaries is an obligor or otherwise provides a guarantee or other
credit support, in each case, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“ARP GP Component” means with respect to any Rolling Period, the product of (a)
cash dividends or cash distributions actually received by the Parent during such
Rolling Period on ARP A Units multiplied by (b) 17.5.

“ARP LP Units” means the ARP Common Units and the ARP Preferred Units (other the
ARP A Units).

“ARP Preferred Units” has the meaning assigned to such term in the definition of
“ARP Units”.

“ARP Unit Price” means, as of any date, the closing price for ARP Common Units
in the over-the-counter market or, if listed on an exchange, then on the
applicable exchange, at 4:00:00 p.m., New York time (or such other time as such
market or exchange publicly announces is the official close of trading) as
reported by Bloomberg Financial Markets (or such similar reporting service
reasonably selected by the Administrative Agent). If the ARP Unit Price cannot
be calculated on a particular date on the foregoing basis, the ARP Unit Price on
such date shall be the fair market value as reasonably determined by the
Administrative Agent.

“ARP Units” means the common units of ARP (the “ARP Common Units”) and each
series of and preferred units of ARP (the “ARP Preferred Units”). .

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Coverage Ratio” means, at any time of determination, the ratio of Asset
Value to Total Funded Debt at such time.

“Asset Value” means, as of the determination date, the sum of (a) Liquidity, (b)
the ARPTitan Management Component, (c) the ARP GPTitan Energy Component, (d) the
Atlas Lightfoot Component, (e) the Arc Logistics Component, (f) the Atlas
Lightfoot GP Component, (g) the Atlas Growth Partners GP Component, (h) the
Other Midstream GP Component (if any), (i) the Other Upstream GP Component (if
any) and (j) the Parent Component.

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

“Atlas Growth Partners” means Atlas Growth Partners, L.P., a Delaware limited
partnership.

“Atlas Growth Partners GP” means Atlas Growth Partners GP, LLC, a Delaware
limited liability company.

“Atlas Growth Partners GP Component” means with respect to any Rolling Period,
the product of (a) cash dividends or cash distributions actually received by
Atlas Growth Partners GP during such Rolling Period on account of its general
partnership interest in Atlas Growth Partners multiplied by (b) 17.5.

“Atlas Lightfoot” means Atlas Lightfoot, LLC, a Delaware limited liability
company.

“Atlas Lightfoot Component” means, as of the determination date, an amount equal
to the fair market value of the Equity Interests in Lightfoot Capital Partners,
LP directly held by Atlas Lightfoot and subject to a perfected second priority
Lien in favor of the Administrative Agent for the benefit of the Secured
Creditors pursuant to the Loan Documents (subject only in priority to the Liens
pursuant to the First Lien Loan Documents). For purposes of this definition,
“fair market value” will be that value determined in good faith by the Board of
Directors of the Parent and acceptable to the Administrative Agent and based,
among other things, on (i) the Gulf LNG Component, (ii) the Arc Logistics Unit
Price at such time multiplied by the number of units of Arc Logistics Partners,
LP owned by Lightfoot Capital Partners, LP as of such date and (iii) the
aggregate principal amount of Debt for which Lightfoot Capital Partners, LP is
then obligated.

“Atlas Lightfoot GP Component” means with respect to any period of twelve
calendar months, the product of (a) cash dividends and distributions actually
received by a Loan Party on account of its Equity Interests in Lightfoot Capital
Partners GP LLC during such twelve calendar months multiplied by (b) 20.

“ATLS Unit Price” means, as of any date, the closing price for the Parent’s
common units in the over-the-counter market or, if listed on an exchange, then
on the applicable exchange, at 4:00:00 p.m., New York time (or such other time
as such market or exchange publicly announces is the official close of trading)
as reported by Bloomberg Financial Markets (or such similar reporting service
reasonably selected by the Administrative Agent). If the ATLS Unit Price cannot
be calculated on a particular date on the foregoing basis, the ATLS Unit Price
on such date shall be the fair market value as reasonably determined by the
Administrative Agent.

“Available Cash” has the meaning ascribed to such defined term in the Third
Amended and Restated Limited Liability Company Agreement of the Parent, as
amended by that certain Amendment No. 1 to Third Amended and Restated Limited
Liability Company Agreement (but without giving effect to clause (c) of such
definition) with such amendments to such defined term as consented to in writing
by the Majority Lenders.

 

-5-



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans made on the same date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cases” means the voluntary cases commences by ARP and certain of its
subsidiaries under Chapter 11 of Title 11 of the United States Bankruptcy Code
in the United States Bankruptcy Court for the Southern District of New York,
which cases are being jointly administered under the caption In re Atlas
Resource Partners, L.P., et al, Ch. 11 Case No. 16-121419.

“Cash Equivalents” means (a) direct obligations of the United States or any
agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one (1) year from the date of creation
thereof; (b) deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively; (c) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b)
hereof, having a term of not more than 30 days with respect to securities issued
or fully guaranteed or insured by the United States government; (d) commercial
paper maturing within one year from the date of creation thereof rated in the
highest grade by S&P or Moody’s; (e) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b)
hereof; and (f) deposits in money market funds investing exclusively in
Investments described in clauses (a) through (e) hereof.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Parent or any of the Restricted
Subsidiaries having a fair market value in excess of $2,500,000.

“Change of Control” means an event or series of events by which:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group of Persons (other than the Permitted Holders)
acting in concert as a

 

-6-



--------------------------------------------------------------------------------

partnership or other “group” (within the meaning of the Securities Exchange Act
of 1934 and the rules of the SEC thereunder as in effect on the date hereof) of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Parent
(or its successor by merger, consolidation or purchase of all or substantially
all of its assets);

(b) the Parent ceases to own 100% of the Equity Interests of the Borrower;

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d) the Parent ceases to maintain Sole Management Control of the Borrower;

(e) the Parent ceases to maintain Sole Management Control of ARPTitan
Management; or

(f) the Parent ceases to maintain Sole Management Control of Atlas Growth
Partners GP.

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender (or, for purposes of Section 5.01(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of Law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 12.12.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any Property in which a Lien is created or purported to be
created by the Security Instruments.

 

-7-



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of each Lender
to make Loans; and “Commitments” means the aggregate amount of the Commitments
of all the Lenders; provided, for the avoidance of doubt, that no Lender shall
be required to fund any Loan hereunder; it being understood that Loans hereunder
shall constitute $35,854,916 in aggregate principal amount of loans under the
First Lien Credit Agreement (prior to its amendment pursuant to that First Lien
Third Amendment) that are continued hereunder. As of the Effective Date, the
Loans of each Lender is set forth opposite such Lender’s name on Annex I under
the caption “Commitment”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Net Income” means with respect to the Parent and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Restricted Subsidiaries after allowances for Taxes for such
period determined on a consolidated basis in accordance with GAAP and subject to
Section 1.05(b); provided that there shall be excluded from such net income (to
the extent otherwise included therein) the following: (a) the net income (but
not loss) during such period of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary to the Parent or a Restricted Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or Law
applicable to such Restricted Subsidiary or is otherwise restricted or
prohibited, to the extent so restricted or prohibited, in each case determined
in accordance with GAAP; (b) the net income (or loss) of any Person acquired in
a pooling-of-interests transaction for any period prior to the date of such
transaction; (c) any extraordinary gains or losses during such period; and (d)
any gains or losses attributable to write-ups or writedowns of assets, including
writedowns under ASC Topics 350 and 360; provided further that if a Material
Subsidiary Conversion shall occur or the Parent or any Restricted Subsidiary
shall consummate a Material Acquisition or Material Disposition (other than a
disposition permitted under Section 9.11(f)), in each case during any Rolling
Period, then Consolidated Net Income shall be calculated after giving pro forma
effect to such Material Subsidiary Conversion, Material Acquisition or Material
Disposition as if such Material Subsidiary Conversion, Material Acquisition or
Material Disposition had occurred on the first day of such Rolling Period and
otherwise in accordance with Regulation S-X of the SEC. “Consolidated Net
Income” shall include, without duplication, cash dividends and other cash
distributions received during such period by the Parent or any Restricted
Subsidiary to the extent set forth in Section 1.05(b).

 

-8-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Debt” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made); (h) all obligations or undertakings of such Person to maintain
or cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) all obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments for periods in excess of 120 days
prior to the day of delivery, other than sales of Hydrocarbons and gas balancing
arrangements in the ordinary course of business; (j) obligations to pay for
goods or services whether or not such goods or services are actually received or
utilized by such Person; (k) all Debt of a partnership for which such Person is
liable either by agreement, or by Law but only to the extent of such liability;
(l) the liquidation value of Disqualified Capital Stock of such Person; (m) the
undischarged balance of any dollar denominated production payment (but not any
volumetric production payment) created by such Person or for the creation of
which such Person directly or indirectly received payment and (n) all
obligations (netted, to the extent provided for therein) of such Person in
respect of Swap Agreements (including obligations and liabilities arising in
connection with or as a result of early or premature termination of a Swap
Agreement, whether or not occurring as a result of a default thereunder). The
Debt of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP. The Debt of any Person described in clauses (f), (g)
and (h) of this definition shall be deemed to be the lesser of (i) an amount
equal to the stated or determinable amount of the primary obligation of such
other Person and (ii) the maximum amount for which such Person may be liable
pursuant to the terms of the instrument embodying such Debt, unless such primary
obligation and/or the maximum amount for which such Person may be liable are not
stated or determinable, in which case the amount of such Debt shall be deemed to
be equal to such Person’s maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

 

-9-



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Determination Period” means the 10 Business Days ending immediately before and
on the date 120 days after the Effective Date.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale leaseback and any issuance or sale of Equity
Interests of the Borrower or any other Restricted Subsidiary) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Parent of any of its Equity Interests to
another Person.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, (a) matures or is mandatorily
redeemable (other than solely as a result of a change of control or asset sale,
so long as (and only so long as) any right of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other obligations that are
outstanding hereunder)for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, or (b) is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof
(other than solely as a result of a change of control or asset sale, so long as
(and only so long as) any right of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other obligations that are outstanding hereunder), in
whole or in part, on or prior to the date that is one year after the earlier of
(i) the Maturity Date and (ii) the date on which there are no Loans or other
obligations outstanding hereunder.

“Distributable Cash” means, as of the last day of any calendar month, (a) EBITDA
for such month minus (b) consolidated interest expense (excluding expense
associated with the amortization of deferred financing costs and dollar
denominated production payments) of the Parent and its Restricted Subsidiaries
during such month.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(a) the United States of America or any state thereof or (b) the District of
Columbia.

“EBITDA” means, for any period, an amount determined for the Parent and the
Restricted Subsidiaries on a consolidated basis equal to (a) the sum of
Consolidated Net Income for such period, plus, without duplication and to the
extent deducted from Consolidated Net Income in such period, (i) interest,
income taxes, depreciation, depletion, amortization, goodwill and other
impairment, non-cash compensation on long-term incentive plans, non-cash losses
including non-cash losses resulting from mark to market accounting of Swap
Agreements, (ii) reasonable and customary fees and expenses incurred or paid in
connection with the consummation of the Transactions, the Specified Transaction
and the First Lien Loan Documents

 

-10-



--------------------------------------------------------------------------------

(including the First Lien Third Amendment) and other acquisition transactions
not prohibited by the terms of this Agreement or the other Loan Documents, and
(iii) any net loss from disposed or discontinued operations, minus (b) to the
extent included in Consolidated Net Income, non-cash gains including non-cash
gains resulting from mark to market accounting of Swap Agreements.

“Effective Date” means March 30, 2016.

“Eligible Assignee” has the meaning set forth in Section 12.04(b)(ii).

“Environmental Claims” means any and all actions, suits, demands, demand
letters, claims, liens, accusations, allegations, notices of noncompliance or
violation, investigations (other than internal reports prepared by any Person in
the ordinary course of business) or proceedings relating in any way to any
actual or alleged violation of or liability under any Environmental Law.

“Environmental Laws” means any and all applicable Laws pertaining in any way to
human health, employee safety, the environment, the preservation or reclamation
of natural resources, or Hazardous Materials, in effect in any and all
jurisdictions in which the Parent or any Restricted Subsidiary is conducting, or
at any time has conducted, business, or where any Property of the Parent or any
Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and in
each case all regulations issued pursuant thereto, and other environmental
conservation or protection Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days’ notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Parent, a Restricted Subsidiary or any ERISA Affiliate from a Plan during a
plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to

 

-11-



--------------------------------------------------------------------------------

terminate a Plan or the treatment of a Plan amendment as a termination under
section 4041 of ERISA, (d) the institution of proceedings to terminate a Plan by
the PBGC, (e) receipt of a notice of withdrawal liability pursuant to Section
4202 of ERISA, or (f) any other event or condition which would constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Parent or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising by virtue
of any statutory, common law or contract provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution;
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Parent or any of the Restricted Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Parent or any Restricted Subsidiary for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Parent or any
Restricted Subsidiary or materially impair the value of such Property subject
thereto; (g) Liens on cash or

 

-12-



--------------------------------------------------------------------------------

securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; (i) Liens arising from Uniform
Commercial Code financing statement filings regarding operating leases entered
into by the Parent or any Restricted Subsidiary in the ordinary course of
business covering only the Property under lease; (j) any obligations (other than
Debt) or duties affecting any of the Property of the Parent or any Restricted
Subsidiary to any Governmental Authority with respect to any franchise, grant,
license or permit; (k) any interest or title of a lessor under any lease entered
into by the Parent or any Restricted Subsidiary covering only the assets so
leased; (l) Liens on the Collateral in favor of securing obligations under
Secured Swap Agreements that are not prohibited under Section 9.17; and (m)
Liens securing the payment of any Debt owing under the First Lien Loan
Documents; provided further that (1) Liens described in clauses (a) through (d)
and (g) shall remain “Excepted Liens” only for so long as no action to enforce
such Lien has been commenced unless such action is being contested in good faith
by appropriate proceedings and for which adequate reserves have been maintained
in accordance with GAAP and (2) no intention to subordinate the Lien granted in
favor of the Administrative Agent and the Secured Creditors is to be hereby
implied or expressed by the permitted existence of any Excepted Lien.

“Excluded Issuances” means (i) capital contributions made by the Parent or any
Restricted Subsidiary in any other Restricted Subsidiary and (ii) issuances of
Equity Interests to the Parent or any Restricted Subsidiary of the Parent by any
Restricted Subsidiary of the Parent; provided that in the case of each of
clauses (i) and (ii) such capital contributions or purchases of Equity Interests
are not funded, directly or indirectly, by the proceeds of any third party
financing of, or capital contributions to, the Parent or any of its
Subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to Section 10.02(c) hereof and any other “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor’s Swap Obligations by other Loan Parties) at the time the
guarantee of such Guarantor, or the grant by such Guarantor of a security
interest, would have otherwise become effective with respect to such Swap
Obligation but for such Guarantor’s failure to become an “eligible contract
participant” at such time. If a Swap Obligation arises under a Master Agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

 

-13-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document, (a)
income or franchise taxes imposed on (or measured by) its net income by a
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.05), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, immediately prior to
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(b), (d) any withholding tax that is attributable to a Foreign
Lender’s failure to comply with Section 5.03(e), and (e) any U.S. federal
withholding taxes imposed by FATCA.

“Excess Distributable Cash” means an amount equal to Distributable Cash minus
$4,000,000 (but in no event shall Excess Distributable Cash be less than zero).

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof (b) any treaty, law, regulation
or other official guidance enacted in any jurisdiction other than the U.S., or
relating to an intergovernmental agreement between the U.S. and any other
jurisdiction which (in either case) facilitates the implementation of the
preceding clause (a), or (c) any agreement entered into pursuant to the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the U.S. Government or any governmental or taxation
authority under any other jurisdiction.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Parent or the Borrower, as applicable.

“First Lien Administrative Agent” means Riverstone Credit Partners, L.P. and any
of its successors and assigns.

 

-14-



--------------------------------------------------------------------------------

“First Lien Credit Agreement” has the meaning set forth in the Recitals hereto.

“First Lien Lenders” means the lenders party to the First Lien Credit Agreement
from time to time.

“First Lien Loan Documents” means the Loan Documents (as defined in the First
Lien Credit Agreement).

“First Lien Loans” means the Loans (as defined under the First Lien Credit
Agreement).

“First Lien Third Amendment” means that certain Third Amendment to Credit
Agreement and First Amendment to Security Agreement, dated as of the Effective
Date, by and among the Parent, the Borrower, the First Lien Lenders and
Riverstone Credit Partners, L.P., as administrative agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent, any Restricted Subsidiary, any of their Properties, the Administrative
Agent or any Lender.

“Guarantors” means the Parent, Atlas Lightfoot and any other Material Subsidiary
of the Parent that after the Effective Date guarantees the Indebtedness to the
Administrative Agent pursuant to Section 8.14 (b).

“Guaranty Agreement” means the guaranty in form and substance reasonably
satisfactory to the Administrative Agent by each of the Guarantors in favor of
the Administrative Agent dated as of the Effective Date, as the same may be
amended, modified or supplemented from time to time.

“Gulf LNG Component” means with respect to any Rolling Period, the product of
(a) cash dividends or cash distributions actually received by Atlas Lightfoot
from Lightfoot Capital Partners, LP in such Rolling Period on account of the
equity interests of Gulf LNG Holdings Group, LLC held by Lightfoot Capital
Partners, LP multiplied by (b) 8.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material,

 

-15-



--------------------------------------------------------------------------------

product, byproduct, substance or waste defined as or included in the definition
or meaning of “hazardous substance,” “hazardous material,” “hazardous waste,”
“solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “contaminant,” “pollutant,” or words of similar meaning or import
found in any applicable Environmental Law; (b) Hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes.

“Hedge Intercreditor Agreement” means an intercreditor agreement by and among an
Approved Counterparty, the Administrative Agent and the Borrower, in form and
substance satisfactory to the Administrative Agent.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Parent (other than the Borrower) that does not (a) individually own Property
with an aggregate fair market value in excess of $ 2,500,000 or (b) together
with all other Immaterial Subsidiaries own Property with an aggregate fair
market value in excess of $5,000,000; provided that no Restricted Subsidiary of
the Parent that incurs, guarantees or is otherwise an obligor under or provides
credit support for any Debt for borrowed money may be an Immaterial Subsidiary.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than five percent (5%) of the
Present Value of the Loan Parties’ Proved Reserves as set forth in the most
recent Reserve Report delivered under this Agreement.

“Incorporated ARP Covenant” has the meaning set forth in Section 9.23.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party: (a) to the Administrative Agent or any Lender under any
Loan Document including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Person under any Secured Swap Agreement; and (c) all renewals,
extensions and/or restatements of any of the above.

 

-16-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 7.12.

“Initial Yield-To-Maturity” means the yield-to-maturity calculated to the call
date equal to the fifth anniversary of the date after the Effective Date.

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among the Administrative Agent and the Borrower, in
substantially the same form of Exhibit K attached hereto.

“Interest Payment Date” has the meaning set forth in Section 3.02(a).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or of all or a substantial portion of the property and assets or business
of another Person or of assets constituting a business unit or division of any
other Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“Joinder Agreement” means a joinder agreement in the form of Exhibit G or any
other form reasonably approved by the Administrative Agent.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge,

 

-17-



--------------------------------------------------------------------------------

security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Parent and the Restricted
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing. “Lien” shall not include the interest of the Parent or any
Restricted Subsidiary in any Property subject to a Synthetic Lease.

“Liquidity” means, as of any determination date, all unrestricted cash and Cash
Equivalents of Parent and its Restricted Subsidiaries as of such date,
including, without limitation, any cash or Cash Equivalents of Parent and its
Restricted Subsidiaries subject to a lien in favor of the Administrative Agent.

“Loan Documents” means this Agreement, the Notes, if any, the Security
Instruments, the Perfection Certificate, the Intercreditor Agreement, any Hedge
Intercreditor Agreement, if any, and any and all other material agreements or
instruments now or hereafter executed and delivered by any Loan Party or any
other Person (other than Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement) in connection with the
Indebtedness, this Agreement and the transactions contemplated hereby, as such
agreements may be amended, modified, supplemented or restated from time to time.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, with respect to a given Facility, subject to Section
12.04(b)(ii)(D)(4), Lenders holding greater than 50% of (a) prior to the
Effective Date, the Commitments or (b) thereafter, the outstanding aggregate
principal amount of all Loans (without regard to any sale by a Lender of a
participation in all Loans under Section 12.04(c)).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $5,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties (including the ARPTitan Energy Units) or financial
condition of the Parent and the Restricted Subsidiaries, taken as a whole, other
than as a result of the events leading up to, resulting from and following the
commencement of the Cases and the continuation or prosecution thereof (b) the
ability of the Parent and the Restricted Subsidiaries, taken as a

 

-18-



--------------------------------------------------------------------------------

whole, to carry out their business as conducted as of the Effective Date, (c)
the ability of the Loan Parties, taken as a whole, to perform fully and on a
timely basis their obligations under any of the Loan Documents that are material
to the interests of the Lenders, or (d) the validity or enforceability of any of
the Loan Documents or the material rights and remedies available to the
Administrative Agent or any Lender under any Loan Document.

“Material Disposition” means (a) a transaction or series of transactions
comprised of the sale, lease, assignment, conveyance or transfer of the Equity
Interests of a Person or other Property of a Person, in each case for the
consideration of at least $5,000,000, or (b) any loss, casualty or other insured
damage to any Property of a Person, in each case having a fair market value (net
of any insurance proceeds whether or not actually received by such Person so
long as such Person expects in good faith to receive such insurance proceeds in
connection with such loss, casualty or damage) in excess of $5,000,000.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Parent and the
Restricted Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent or any Restricted Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time,
including unpaid amounts in respect of such Swap Agreement.

“Material Subsidiary” means any Restricted Subsidiary other than any Immaterial
Subsidiary.

“Material Subsidiary Conversion” means (i) the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary in accordance with Section 9.19(b) or
(ii) the designation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 9.19(c); in case where the value of such transaction is
in excess of $1,000,000.

“Maturity Date” means March 30, 2019, as the same may be extended in accordance
with Section 2.06.

“Maximum Rate” has the meaning set forth in Section 12.12.

“Midstream Activities” means the treatment, processing, gathering, dehydration,
compression, blending, transportation, terminalling, storage, transmission,
marketing, buying or selling or other disposition, whether for such Person’s own
account or for the account of others, of oil, natural gas, natural gas liquids
or other liquid or gaseous hydrocarbons, including that used for fuel or
consumed in the foregoing activities; provided, that “Midstream Activities”
shall not include the drilling, completion or servicing of oil or gas wells or
the ownership of drilling rigs.

“Midstream Assets” means pipelines, treating and processing facilities,
dehydration facilities, compressor stations, pump stations, metering stations
and other similar assets, and other assets used in the transportation or
processing of Hydrocarbons.

 

-19-



--------------------------------------------------------------------------------

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to the Loan Parties’
ownership (whether in fee or by leasehold) of at least 80% of the Present Value
of the Proved Reserves of the Loan Parties.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Administrative Agent on any real
property (including any Hydrocarbon Interests) directly owned (whether in fee or
by leasehold) by a Loan Party where such Loan Party is the mortgagor and the
Administrative Agent is the mortgagee pursuant to which a Lien on the Mortgaged
Property covered thereby is created in favor of the Administrative Agent for the
benefit of the Secured Creditors, as the same may be amended, modified or
supplemented from time to time.

“Mortgaged Property” means (a) at any time before the earlier of (i) the date
that is ninety (90) days following the Effective Date (or such longer period as
the Administrative Agent may agree in its sole discretion) and (ii) the date on
which the Administrative Agent has received counterparts of duly executed and
recorded Mortgages on the Properties listed in Schedule 7 to the Perfection
Certificate which are directly owned (whether in fee or by leasehold) by any
Loan Party at that time, any such Property directly owned (whether in fee or by
leasehold) by any Loan Party at that time, and (b) at any time thereafter, any
Property directly owned (whether in fee or by leasehold) by any Loan Party which
is subject to a Lien created by the Security Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Parent or any Restricted
Subsidiary or any Casualty Event, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds (other than business interruption insurance proceeds) or condemnation
awards in respect of such Casualty Event actually received by or paid to or for
the account of the Parent or any Restricted Subsidiary) over (ii) the sum of (A)
the principal amount, premium or penalty, if any, interest and other amounts on
any Debt that is secured by a Lien (other than a Lien that ranks pari passu with
or is subordinated to the Liens securing the obligations under the Loan
Documents) on the asset subject to such Disposition or Casualty Event and that
is required to be repaid (and is timely repaid) in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Parent or such Restricted Subsidiary in connection with
such Disposition

 

-20-



--------------------------------------------------------------------------------

or Casualty Event, (C) Taxes paid or reasonably estimated to be actually payable
in connection therewith, and (D) any reasonable reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities (other than Taxes deducted pursuant to clause
(C) above) associated with such asset or assets and retained by the Parent or
any Restricted Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or with respect to any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by the Parent or any Restricted
Subsidiary in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or if such liabilities have not been
satisfied in cash and such reserve is not reversed within 365 days after such
Disposition or Casualty Event, the amount of such reserve; and

(b) with respect to the incurrence or issuance of any Debt or Equity Interests
by the Parent or any Restricted Subsidiary or any capital contribution received
by the Parent or any Restricted Subsidiary, the excess, if any, of (x) the sum
of the cash received in connection with such incurrence or issuance of Debt or
Equity Interests or capital contribution over (y) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses incurred by the Parent or such Restricted Subsidiary in
connection with such incurrence or issuance of Debt or Equity Interests or
capital contribution.

“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations). If, with the consent of the Administrative Agent, the
relevant benchmarks used in any Reserve Report change, then NYMEX Pricing shall
refer to such new benchmarks.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved

 

-21-



--------------------------------------------------------------------------------

or attributable to the Hydrocarbon Interests, including all oil in tanks, and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Other Midstream GP Component” means with respect to any period of twelve
calendar months, the product of (a) cash dividends or distributions actually
received by a Loan Party on account of its Equity Interests in any other Person
(other than a Loan Party) engaged in Midstream Activities during such twelve
calendar months multiplied by (b) 20.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Other Upstream GP Component” means with respect to any period of twelve
calendar months, the product of (a) cash dividends or distributions actually
received by a Loan Party on account of its Equity Interests in any Person (other
than a Loan Party) engaged in Upstream Activities during such twelve calendar
months multiplied by (b) 17.5.

“Parent Component” means the sum of (a) with respect to any Proved Reserves
directly owned by the Parent, the Present Value of such reserves as specified in
the most recent Reserve Report delivered pursuant to this Agreement and net, for
the avoidance of doubt, of all Reserves subject to any production payments and
(b) in the case of all other Oil and Gas Properties or Midstream Assets directly
owned by the Parent, the fair market value of such property as determined by a
third party valuation firm satisfactory to the Administrative Agent.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Patriot Act” has the meaning set forth in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H hereto.

 

-22-



--------------------------------------------------------------------------------

“Permitted Business” means the business engaged in by the Loan Parties as of the
Effective Date and any other business related or ancillary to the production,
transportation or processing of Hydrocarbons.

“Permitted Holders” means the Lenders and their respective Affiliates formed for
purposes of making or holding investments and assignees with respect to Equity
Interests of Parent assigned to it by a Lender or any such Affiliate.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Parent, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six (6) calendar years preceding the Effective Date
sponsored, maintained or contributed to by the Parent or a Restricted Subsidiary
or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by The Wall Street Journal as the “Prime Rate” in the United States (or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent)); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Present Value” means, as of any date of determination for the Loan Parties, the
discounted net present value, on a pre-income tax basis, of projected future
cash flows from the production of the Loan Parties’ Proved Reserves, as set
forth in the most recent Reserve Report delivered pursuant hereto, calculated in
accordance with the SEC guidelines but using the Strip Price and adjusted for
Swap Agreements, additions to reserves and depletion or sale of reserves since
the date of such Reserve Report, for any basis differential as of the date of
determination, without future escalation, and discounted using an annual
discount rate of 10%.

“Pro Forma Compliance” or “Pro Forma Basis” means, as of any date of
determination for purposes of calculating compliance with the financial covenant
contained in Section 9.01(a) on a pro forma basis, (a) calculating Consolidated
Net Income and EBITDA as if Transactions, the merger or consolidation with any
Restricted Subsidiary, any Material Subsidiary Conversion, any Material
Disposition, any Material Acquisition or the making of any Restricted Payment or
Investment (each of the foregoing, a “Subject Transaction”), as applicable, had
occurred on the first day of the applicable Rolling Period, (b) calculating
Total Funded Debt as of the date of the Subject Transaction (after giving effect
to the Subject Transaction and the incurrence of any Debt in connection with
such Subject Transaction, but excluding Debt owed to the Parent or any
Restricted Subsidiary) and (c) otherwise making such calculations in accordance
with Regulation S-X of the SEC.

 

-23-



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.

“Purchase Money Debt” means Debt (a) consisting of the deferred purchase price
of property, plant and equipment, conditional sale obligations, obligations
under any title retention agreement and other obligations incurred in connection
with the acquisition, construction or improvement of such asset, in each case
where the amount of such Debt does not exceed the greater of (i) the cost of the
asset being financed and (ii) the fair market value of such asset, and (b)
incurred to finance such acquisition, construction or improvement by the Parent
or a Restricted Subsidiary of such asset; provided however that such Debt is
incurred within 180 days after such acquisition or the completion of such
construction or improvement.

“Qualifying ARPTitan Energy Units” means ARPTitan Energy Units that are owned by
a Loan Party and subject to a perfected second priority Lien (subject only in
priority to the Liens pursuant to the First Lien Loan Documents) in favor of the
Administrative Agent for the benefit of the Secured Creditors pursuant to the
Loan Documents, which Lien is perfected by “control” of the Administrative Agent
(or the First Lien Administrative Agent as its gratuitous bailee) in accordance
with the applicable Uniform Commercial Code including, without limitation,
Section 8.106, 9.106 and 9.314 thereof.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Refinance” means, in respect of any Debt, to refinance, extend, renew,
restructure or replace, or to issue other Debt in exchange or replacement for,
such Debt, in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Registration Rights Agreement” means any Registration Rights Agreement entered
into among any Loan Party and/or any issuer of Equity Interests owned by such
Loan Party and the Administrative Agent, as the same may be amended, modified or
supplemented from time to time.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees and advisors (including attorneys, accountants and experts) of such
Person and of such Person’s Affiliates.

 

-24-



--------------------------------------------------------------------------------

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Mortgage Value” means, as of any date of determination, an amount
equal to 80% of the aggregate Present Value of all Proved Reserves directly
owned by the Loan Parties as reflected in the most recent Reserve Report
delivered pursuant to this Agreement.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or June 30
(to the extent the Loan Parties own Oil and Gas Properties as of such date) the
Loan Parties’ Proved Reserves, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, consistent with SEC reporting
requirements at the time, together with a supplement indicating the Present
Value of such Proved Reserves. Each Reserve Report shall include a report on a
well by well basis reflecting the working and revenue interests for the Borrower
and each Guarantor under or in connection with each such well and such other
information and in such form as may be reasonably requested by the
Administrative Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower or
the Parent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
(including any return of capital), or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary other than an SPV Subsidiary or an
Unrestricted Subsidiary; provided that the Borrower shall at all times be a
Restricted Subsidiary.

“Rolling Period” means any period of four consecutive fiscal quarters; provided
that for purposes of determining Pro Forma Compliance with Section 9.01 pursuant
to Sections 9.02(i), 9.05(h), 9.05(j) or 9.19(b), any period of four consecutive
fiscal quarters ending on the last day of the fiscal quarter for which the most
recent financial statements have been (or were required to be) delivered
pursuant to Section 8.01(a) or 8.01(b), as applicable.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

-25-



--------------------------------------------------------------------------------

“Secured Creditors” shall have the meaning assigned to such term in the Security
Agreement.

“Secured Swap Agreement” means a Swap Agreement between the Borrower and an
Approved Counterparty that has executed a Hedge Intercreditor Agreement.

“Security Agreement” means the Security Agreement among the Borrower, the
Guarantors and the Administrative Agent dated as of the Effective Date, as the
same may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Intercreditor
Agreement, any Hedge Intercreditor Agreement, if any, the Security Agreement,
all Mortgages, all Registration Rights Agreements and other agreements,
instruments or stock certificates now or hereafter executed and delivered by any
Loan Party or any other Person (other than Secured Swap Agreements and
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) as
security for the payment or performance of, or to perfect the grant of a Lien to
secure obligations under, the Indebtedness, the Notes, if any, this Agreement,
as such agreements may be amended, modified, supplemented or restated from time
to time.

“Series A Preferred Units” means “Series A Preferred Units” as defined in the
Third Amended and Restated Limited Liability Company Agreement.

“Sole Management Control” means, with respect to any Person, the ability,
through voting power, by contract or otherwise, to direct all limited liability
company or limited partnership, as applicable, actions of such Person without
requiring the approval, consent, or vote of any other Person to the extent such
approval, consent or vote is not required for such actions as of the Effective
Date.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No.5).

 

-26-



--------------------------------------------------------------------------------

“SPV Subsidiaries” means AEC and AERS.

“Specified Transaction” means that certain transaction proposed to be entered
into by Parent as described to the Administrative Agent in writing on or prior
to the date hereof.

“Strip Price” shall mean, at any time, (a) for the remainder of the calendar
year in which the Effective Date occurs, the average NYMEX Pricing for the
remaining contracts in such calendar year, (b) for each of the succeeding four
complete calendar years, the average NYMEX Pricing for the twelve months in each
such calendar year, and (c) for each calendar year thereafter, the average NYMEX
Pricing for the twelve months in such fourth calendar year.

“Subject Transaction” has the meaning set forth in the definition of “Pro Forma
Compliance”.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” means a Subsidiary of the
Parent.

“Super Majority Lenders” means, subject to Section 12.04(b)(ii)(D)(4), Lenders
holding at least 66 2⁄3% of the outstanding aggregate principal amount of all
the Loans (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

-27-



--------------------------------------------------------------------------------

“Swap Termination Value” shall mean, in respect of any one or more Secured Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Secured Swap Agreements, for any date on or
after the date such Secured Swap Agreements have been closed out and terminated,
the termination value(s) determined in accordance therewith.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including interest, additions to tax and any penalties attributable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of the
Indebtedness has been accelerated in accordance with Section 10.02.

“Third Amended and Restated Limited Liability Company Agreement” means the Third
Amended and Restated Limited Liability Company Agreement of the Parent, dated as
of February 27, 2015, as amended by that certain Amendment No. 1 to the Third
Amended and Restated Limited Liability Company Agreement of the Parent, dated as
of February 27, 2015, each as delivered to the Administrative Agent on or prior
to the Effective Date, and as further amended by any amendments entered into in
order to give effect to the Specified Transaction and with such other amendments
thereto as consented to in writing by the Majority Lenders.

“Titan Energy” means Titan Energy, LLC, a Delaware limited liability company.

“Titan Energy Common Units” means the common units of Titan Energy.

“Titan Energy Component” means, as of the determination date, an amount equal to
the aggregate of (1) the product of (a) the number of Titan Energy Common Units
constituting Qualifying Titan Energy Units as of such day multiplied by (b) the
Titan Energy Unit Price as of such day and (2) the product of (a) the Titan
Energy Preferred Unit Amount as of such day multiplied by (b) the Titan Energy
Unit Price as of such day.

“Titan Energy Preferred Unit Amount” means the product of (a) the result of the
aggregate amount of Titan Energy Common Units divided by 0.98 multiplied by (b)
0.02.

“Titan Energy Preferred Units” means the preferred units of Titan Energy.

“Titan Energy Unit Price” means, as of any date, the closing price for Titan
Energy Common Units in the over-the-counter market or, if listed on an exchange,
then on the applicable exchange, at 4:00:00 p.m., New York time (or such other
time as such market or exchange

 

-28-



--------------------------------------------------------------------------------

publicly announces is the official close of trading) as reported by Bloomberg
Financial Markets (or such similar reporting service reasonably selected by the
Administrative Agent).  If the Titan Energy Unit Price cannot be calculated on a
particular date on the foregoing basis, the Titan Energy Unit Price on such date
shall be the fair market value as reasonably determined by the Administrative
Agent.

“Titan Energy Units” means the Titan Energy Common Units and the Titan Energy
Preferred Units.

“Titan Management” means Titan Management, LLC, a Delaware limited liability
company.

“Titan Management Component” means, with respect to any Rolling Period, the
product of (a) cash dividends or cash distributions actually received by the
Parent during such Rolling Period on Titan Energy Preferred Units multiplied by
(b) 17.5.

“Total Funded Debt” means, at any date, all Debt of the Parent and the
Restricted Subsidiaries on a consolidated basis other than Debt described in the
definition of “Debt” under clauses (b) (to the extent constituting contingent
obligations), (c), (j), (k) (solely to the extent that such Debt results from
such Person being the general partner of another Person that is obligated under
such Debt), (m) and (n). For the avoidance of doubt, “Total Funded Debt” shall
not include “asset retirement obligations” as such term is used in ASC Topic 410
to the extent such term relates to the plugging and abandonment of wells.

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Total Funded Debt as of such date of determination to (b) EBITDA for the then
most recently ended Rolling Period.

“Transactions” means the consummation of the transactions contemplated under
this Agreement.

“Transferee” means any Assignee or Participant.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent (other than the
Borrower and the SPV Subsidiaries) designated as such on Schedule 7.15 or which
the Parent has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 9.19 and (b) any Subsidiary of an
Unrestricted Subsidiary.

“Upstream Activities” means the acquisition, exploration, development,
production, operation and disposition of interests in Oil and Gas Properties,
and the gathering, marketing, storage, selling and gathering of any production
from such properties.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

 

-29-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent or one or
more of the Wholly-Owned Subsidiaries or by the Parent and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.03 Treatment of Indebtedness. For federal, state and local income tax
purposes, the parties agree that (i) the Indebtedness will be treated as
indebtedness of the Parent, (ii) the Indebtedness is not a “contingent payment
debt instrument” within the meaning of Treasury Regulation Section 1.1275-4 and
(iii) the issue price of the Indebtedness is the stated principal amount of
$35,854,916. The parties agree to report the Indebtedness consistent with this
agreement for all federal, state and local tax purposes, and the Parent,
Borrower and the Administrative Agent agree to notify and consult with each
other if such treatment is challenged by any taxing authority.

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including,” and (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

Section 1.05 Accounting Terms and Determinations.

(a) Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

-30-



--------------------------------------------------------------------------------

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the Total Leverage Ratio and the components thereof, all
Unrestricted Subsidiaries and Immaterial Subsidiaries (including the assets,
liabilities, income, losses, cash flows and elements thereof of each of the
foregoing) shall be excluded, except that any cash dividends or cash
distributions paid by any Person (other than a Loan Party) to the Loan Parties
during any fiscal period and received by the Parent or any Restricted Subsidiary
on or prior to the earlier of (i) the date the financial statements with respect
to such fiscal period referred to in Section 8.01(a) or (b) are delivered by the
Borrower to the Administrative Agent and (ii) the date that is 45 days following
the end of such fiscal period, shall be deemed to be income of the Parent or
such Restricted Subsidiary, as applicable, for such fiscal period whether or not
constituting income in accordance with GAAP; provided that, for the avoidance of
doubt, any such dividends or distributions received after the last day of the
last fiscal quarter included in any Rolling Period and included as income in
such Rolling Period as provided above in this Section 1.05(b) shall not be
included as income in the fiscal quarter in which such dividends or
distributions are actually received (but shall be deemed included solely in such
immediately preceding fiscal quarter) for purposes of any such calculation.

(c) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with Total Leverage Ratio or Section 9.01 with respect to any Rolling
Period during which any Subject Transaction occurs (or, for purposes of
determining compliance with Section 9.01 pursuant to Sections 9.02(i), 9.05(h),
9.05(j) or 9.19(b) only, thereafter and on or prior to the date of
determination), the Total Leverage Ratio and EBITDA shall be calculated with
respect to such Rolling Period and such Subject Transaction on a Pro Forma
Basis.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein

(a) Each Lender agrees that its loan under the First Lien Credit Agreement
(prior to its amendment pursuant to the First Lien Third Amendment) set forth
opposite such Lender’s name on Annex I under the caption “Commitment” is hereby
continued as a Loan hereunder.

(b) Amounts repaid or prepaid in respect of the Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Notes. If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans evidenced by a promissory note, then the
Borrower shall execute and deliver to such Lender a duly completed single
promissory note of the Borrower in substantially the form of Exhibit A, payable
to such Lender in a principal amount equal to its Commitment as then in effect,
and otherwise duly completed. The date, amount and interest rate of each Loan
made by each Lender that requests a Note, and all payments made on account of
the principal thereof, may be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender; provided that the failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of its Note.

 

-31-



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by delivery to
the Administrative Agent of a written Borrowing Request in substantially the
form of Exhibit B and signed by the Borrower (a “written Borrowing Request”):

(a) not later than 11:00 a.m., New York, New York time, on the date of the
proposed Borrowing (or such shorter period agreed by each Lender and the
Administrative Agent). Each telephonic and written Borrowing Request shall be
irrevocable and each telephonic Borrowing Request shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day; and

(iii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

Promptly following receipt of the Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to 12:00 p.m., New York, New York time,
on the date of such Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. No payment required and made by
the Borrower under this paragraph will be subject to any break-funding payment
under Section 5.02.

Section 2.06 Extension. So long as no Event of Default or Default shall have
occurred and be continuing on the date on which notice is given, or would result
therefrom, in accordance with the following clause (a) and on the Maturity Date,
Borrower may extend the Maturity Date to March 30, 2020, upon satisfaction of
the following:

(a) delivery of a written request to Administrative Agent at least thirty (30)
days, but no more than one hundred twenty (120) days, prior to the Maturity Date
then in effect;

 

-32-



--------------------------------------------------------------------------------

(b) payment to Administrative Agent for the benefit of the Lenders of the
extension fee set forth in Section 3.05(b), which fee shall be payable on or
before the then applicable Maturity Date;

(c) payment by Borrower of all reasonable and documented out-of-pocket costs and
expenses to Administrative Agent and the Lenders to the extent then due
(including any and all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with or arising out
of the extension of the Maturity Date);

(d) the representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the Maturity Date immediately before and after
giving effect to such extension, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the Maturity Date immediately before and after giving effect to such
extension, such representations and warranties shall continue to be true and
correct as of such specified earlier date;

(e) delivery of a certificate signed by a Responsible Officer of the Borrower
certifying that the Borrower is in Pro Forma Compliance with a Total Leverage
Ratio of not more than 6.00:1.00 both on the date on which the extension request
is given to the Administrative Agent and on the first day of the extension (and
attaching reasonably detailed calculations reflecting the same which shall be in
form reasonably satisfactory to the Administrative Agent); and

(f) if required by the Administrative Agent, execution and delivery of a written
agreement evidencing the extension among the Administrative Agent and the Loan
Parties; and such other documents, instruments, certificates, opinions of
counsel as the Administrative Agent shall reasonably request in connection with
such extension.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. On the Maturity Date, the Borrower shall repay
to the Administrative Agent for the ratable account of the Lenders the aggregate
principal amount of all Loans outstanding on such date.

Section 3.02 Interest.

(a) PIK Interest. The Loans shall bear interest at a per annum rate equal the
Applicable PIK Rate which shall accrue and be paid in kind, by being added to
the principal balance of the outstanding Loans on the last day of each calendar
quarter, beginning on June 30, 2016, or, if such day is not a Business Day, the
first Business Day immediately following such last day of the calendar quarter
(each such date, an “Interest Payment Date”). On the Maturity Date, the Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
the aggregate amount of interest accrued with respect to the Loans that has been
paid-in-kind by being added to the balance thereof in accordance with this
clause (a). Notwithstanding anything to the contrary set forth herein, if the
Parent’s market capitalization (as determined by reference to the ATLS Unit
Price) is greater than $75,000,000 at any time during the term of this
Agreement, then with at least three (3) Business Days’ written notice to the
Administrative Agent prior to the last Business Day of the applicable quarter,
the Borrower may elect by delivery of written notice to the Administrative Agent
delivered not less than three Business Days prior to end of any calendar
quarter, to pay the accrued interest for such calendar quarter by delivery to
the Administrative Agent, for the ratable distribution to the Lenders, of a
number of shares of Parent’s common units equal to the accrued interest for such
calendar quarter divided by the ATLS Unit Price on the Business Day immediately
prior to such Interest Payment Date. To the extent the Borrower elects to pay
interest accrued under this paragraph by issuing Parent common units, the
parties hereto agree to treat Parent as repaying such accrued interest with cash
and as if each applicable lender acquired Parent common units for such cash
payment for federal, state and local tax purposes.

 

-33-



--------------------------------------------------------------------------------

(b) Post-Default Rate. Notwithstanding the foregoing, while an Event of Default
set forth in paragraphs (a), (b), (g), (h), or (i) of Section 10.01 is
outstanding, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any other Loan Party hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to 2.0% plus the Applicable
PIK Rate, which shall be paid in kind, by being added to the principal balance
of the outstanding Loans and shall be payable on the same terms as set forth in
paragraph (a) above.

(c) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day of the relevant computation period).

Section 3.03 [Reserved].

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing made to it in whole or in part, subject to
prior notice in accordance with Section 3.04(b), but each prepayment must be in
an amount that is an integral multiple of $100,000 and not less than $1,000,000
(or if less, the entire principal amount thereof outstanding).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent in writing of any prepayment hereunder not later than 1:00
p.m., New York, New York time, one (1) Business Day prior to the date of
prepayment (or such shorter period agreed by each Lender of such Borrowing to be
prepaid and the Administrative Agent). Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing (other than
pursuant to Section 3.04(c)) shall be in an amount that would be permitted in
the case of an advance of a Borrowing as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.

(c) Mandatory Prepayments.

(i) No later than the twenty-fifth (25th) Business Day following the last day of
each calendar month, beginning with the calendar month ending June 30, 2016, the
Borrower shall provide the Administrative Agent with reasonably detailed
calculations of Excess Distributable Cash for such calendar month then ended and
Borrower shall prepay outstanding Loans or First Lien Loans (as elected by the
Borrower in its sole discretion) in an aggregate principal amount equal to
100.0% of Excess Distributable Cash for such calendar month then ended.

(ii) (A) If (x) the Parent or any Restricted Subsidiary Disposes of any property
or assets to any Person other than a Loan Party (other than any Disposition of
any property or assets permitted by Section 9.11(a)), (y) any Casualty Event
occurs, which in the aggregate results in the realization or receipt by the
Parent or such Restricted Subsidiary of Net Cash Proceeds in an amount in excess
of $10,000,000, an amount equal to 100% of the Net Cash Proceeds realized or
received shall be applied as a mandatory repayment of the Loans in accordance
with the requirements of Sections 3.04(c)(v) and (vi) or the First Lien Loans
(as elected by the Borrower in its sole discretion);

(iii) If the Parent or any Restricted Subsidiary issues or incurs any Debt
(other than Debt permitted to be incurred pursuant to Section 9.02 as in effect
on the Effective Date), an amount equal to 100% of the Net Cash Proceeds of the
respective incurrence or issuance of Debt shall be applied on such date as a
mandatory repayment of the Loans in accordance with the requirements of
Sections 3.04(c)(v) and (vi) or the First Lien Loans (as elected by the Borrower
in its sole discretion).

 

-34-



--------------------------------------------------------------------------------

(iv) If any Restricted Subsidiary of Parent receives Net Cash Proceeds from any
capital contributions or any Net Cash Proceeds from any sale or issuance of its
Equity Interests (other than Net Cash Proceeds of any Excluded Issuance), then,
an amount equal to 100% of the Net Cash Proceeds of any such issuance, sale or
advancement will be applied on such date as a mandatory repayment in accordance
with the requirements of Section 3.04(c)(v) and 3.04(c)(vi) or the First Lien
Loans (as elected by the Borrower in its sole discretion).

(v) Application of Mandatory Prepayments. Each prepayment of Loans pursuant to
Sections 3.04(c)(i), 3.04(c)(ii), 3.04(c)(iii) and 3.04(c)(iv) shall be applied
as a mandatory prepayment of principal of Loans.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i), (ii),
(iii), (iv) and (v) of this Section 3.04(c) at least five (5) Business Days
prior to 1:00 p.m. on the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s pro rata share of the prepayment.

(d) On the Effective Date (immediately after the incurrence of Loans), the
Commitments of each Lender in effect at such time shall terminate in its
entirety.

(e) Prepayment Premiums. Each payment made under this Section 3.04 will not
require the payment of any premium or penalty.

Section 3.05 Fees.

(a) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its own account, an annual nonrefundable administration fee equal to
$15,000 (the “Administrative Agent Fee”), such fee to be paid quarterly in
advance beginning on the Effective Date and thereafter in advance prior to the
earlier of the Maturity Date and the date on which the Loans are repaid in full
or, if any such date is not a Business Day, on the first Business Day
thereafter. Any amounts paid in advance with respect to the Administrative Agent
Fee shall not be reimbursed, irrespective of whether the Loans and all other
obligations outstanding hereunder are repaid in full during such applicable
fiscal quarter.

(b) Extension Fee. In the event that the Maturity Date is extended in accordance
with the terms of Section 2.06, the Borrower agrees to pay to the Administrative
Agent for the account of each Lender an extension fee equal to 5% of the
aggregate Loans of the Lenders on the first effective day of the extension.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York, New York time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient

 

-35-



--------------------------------------------------------------------------------

promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time prior the Termination
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied in the order set forth in
clauses (i) through (iv), inclusive, of Section 10.02(c).

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment in excess of its ratable share (or other share contemplated hereunder),
then such Lender shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans (or in
other proportion as required hereunder); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to a Loan Party or an Affiliate thereof not
constituting an Affiliate Lender (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law and under this
Agreement, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid. After
acceleration or maturity of the Loans, all principal will be paid as provided in
Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each other Loan Party’s interest in and to

 

-36-



--------------------------------------------------------------------------------

production and all proceeds attributable thereto which may be produced from or
allocated to the Collateral. The Security Instruments further provide in general
for the application of such proceeds to the satisfaction of the Indebtedness and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower or any other applicable Loan Party and the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Loan Parties.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

Section 5.01 Increased Costs.

(a) [Reserved].

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, in each case by an amount deemed by such
Lender to be material, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(b) and reasonably detailed calculations therefor
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02 [Reserved].

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable law; provided that if the applicable Withholding Agent shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(a) the sum payable by the Borrower or any Guarantor shall be increased as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 5.03) have been made, the
Administrative Agent or Lender (as the case

 

-37-



--------------------------------------------------------------------------------

may be) receives an amount equal to the sum it would have received had no such
deductions been made, (b) the applicable Withholding Agent shall make such
deductions and (c) the applicable Withholding Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent or each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
with respect to any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03) shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. (a) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed originals of IRS Form W-8BEN or W-8BEN-E, as

 

-38-



--------------------------------------------------------------------------------

applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-39-



--------------------------------------------------------------------------------

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(f).

(g) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Guarantor or
with respect to which the Borrower or any Guarantor has paid additional amounts
pursuant to this Section 5.03, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 5.03 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) Survival. The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, or (c) any Lender has not approved a proposed waiver or
amendment requiring 100% approval or consent from the affected Lenders but which
has been approved by the Majority Lenders (or, in the case

 

-40-



--------------------------------------------------------------------------------

of a consent, waiver or amendment involving all Lenders with respect to a
certain Class, the Majority Facility Lenders with respect to such Class), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans subject to the assignment, as if the payment of the Loans on such date
were an optional or mandatory prepayment, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
with respect to the Loans being assigned, from the assignee (to the extent of
such outstanding principal and accrued interest and accrued fees) or the
Borrower, (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of any such assignment resulting from a Lender
becoming a non-consenting Lender, the applicable assignee shall have agreed to,
and shall be sufficient (together with all other consenting Lenders) to cause
the adoption of, the applicable waiver or amendment of the Loan Documents.

 

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, and the Lenders shall have received payment of all
costs and out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder to the extent invoiced to the Borrower prior to the Effective
Date; provided, however that the aggregate amount of costs and expenses,
together with all costs and expenses paid to the First Lien Administrative Agent
or its legal counsel, in connection with the First Lien Third Amendment, shall
not exceed $225,000.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth (i)
resolutions of its board of directors (or other applicable managing Person) with
respect to the authorization of the Borrower or such Guarantor to execute,
deliver and perform the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of the
Borrower or such Guarantor (A) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (B) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Borrower and such Guarantor, certified as
being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received recent certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

 

-41-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Commitment
dated as of the Effective Date.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments (except for the Mortgages and certain control
agreements in respect of deposit accounts and securities accounts held by the
Borrower and the Parent), the Perfection Certificate and the Uniform Commercial
Code financing statements described on the Security Agreement. In connection
with the execution and delivery of the Security Instruments, the Administrative
Agent shall be reasonably satisfied that the Security Instruments will, when
properly executed and, to the extent applicable, recorded, create perfected
second priority Liens (subject only in priority to the Liens pursuant to the
First Lien Loan Documents) (except for Excepted Liens, but subject to the
provisos at the end of such definition and subject to Immaterial Title
Deficiencies) on all Property purported to be pledged as Collateral pursuant to
such Security Instruments.

(g) The Administrative Agent shall have received an opinion in form and
substance reasonably acceptable to the Administrative Agent of Paul Hastings
LLP, counsel to the Loan Parties.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Parent and the Restricted Subsidiaries evidencing that such
Persons are carrying insurance in accordance with Section 7.13.

(i) The Administrative Agent shall have received a solvency certificate from the
Financial Officer of the Parent (immediately after giving effect to the
Transactions) substantially in the form attached hereto as Exhibit J.

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower or another Loan Party has
received all consents and approvals required by Section 7.03.

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that immediately after giving effect to the
Transactions, the Borrower and the Restricted Subsidiaries will have no Debt
outstanding other than the Indebtedness under this Agreement and other
Indebtedness permitted by Section 9.02.

(l) The Administrative Agent shall have received a Form FR U-1 with respect to
each Lender that is a bank and a Form FR G-3 with respect to each Lender that is
not a bank, each duly completed and executed by the Borrower.

(m) The representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the date of such Borrowing, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.

(n) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying the matters contemplated by clause (m) above.

(o) The Administrative Agent shall have received a Registration Rights Agreement
with respect to the ARP Units, in form and substance reasonably satisfactory to
the Administrative Agent.

(p) (i) the Administrative Agent shall have received a fully executed copy of
the First Lien Third Amendment, and (ii) the conditions to effectiveness set
forth therein (other than the satisfaction of the condition set forth in this
clause (p)) shall have been satisfied (or otherwise waived by the Lenders in
accordance with the terms thereof).

 

-42-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any other Loan Party shall be in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower represents and warrants to the Lenders that
as of the date hereof and as of the Effective Date:

Section 7.01 Organization; Powers. Each of the Parent and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except, in each case (other
than with respect to the due organization, existence and good standing of the
Loan Parties in their respective jurisdictions of organization), where failure
to have such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, member action. Each Loan Document to which a Loan
Party is a party has been duly executed and delivered by it and constitutes a
legal, valid and binding obligation of such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material

 

-43-



--------------------------------------------------------------------------------

Adverse Effect or do not have an adverse effect on the enforceability of the
Loan Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Parent or any
Restricted Subsidiary or any order, injunction, writ or decree of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Parent, any Restricted
Subsidiary or their respective Properties, or give rise to a right thereunder to
require any payment to be made by the Parent or any Restricted Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Property of
the Parent or any Restricted Subsidiary (other than the Liens created by the
Loan Documents or permitted under Section 9.03).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished in accordance with Section 8.01 to the
Lenders (i) the consolidated balance sheets of each of the Parent and ARP, as of
December 31, 2014, December 31, 2013 and December 31, 2012, and the related
consolidated statements of operations, comprehensive income, partners’ capital,
and cash flows for each of the three years in the period ended December 31,
2014, certified by its independent public accountants; and (ii) the consolidated
balance sheet of each of the Parent and ARP as of June 30, 2015 and the related
consolidated statements of operations, comprehensive income, partners’ capital,
and cash flows for the six-month period then ended, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the combined or consolidated, as applicable, financial position and
results of operations and cash flows of each of the Parent and its consolidated
Subsidiaries and ARP and its consolidated Subsidiaries, as applicable, as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

(b) Since December 31, 2015, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Parent and the Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.

(c) Neither the Parent nor any Restricted Subsidiary has any material Debt
(including Disqualified Capital Stock) or any material contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the financial statements referred to in Section 7.04(a) or as disclosed in this
Agreement (including the Schedules hereto).

Section 7.05 Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or affecting the Parent or any Restricted Subsidiary (a) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (b) that involve any Loan Document and
the Transactions, and to the knowledge of the Parent and the Borrower, no such
action, suit, investigation or proceeding is threatened.

Section 7.06 Environmental Matters. Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) Neither any Property of the Parent or any Restricted Subsidiary nor any of
their respective operations violates any order or requirement of any court or
Governmental Authority or any Environmental Laws.

(b) Without limitation of clause (a) above, no Property of the Parent or any
Restricted Subsidiary, nor any of their respective current operations, nor, to
the best knowledge of the Parent or any Restricted Subsidiary, any former
operations by any prior owner or operator of any Property of the Parent or any
Restricted Subsidiary, could form the basis of any Environmental Claim against
the Parent or any Restricted Subsidiary.

 

-44-



--------------------------------------------------------------------------------

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Parent and each Restricted Subsidiary, including without
limitation past or present treatment, storage or Release of any Hazardous
Materials into the environment, have been duly obtained or filed, and the Parent
and each Restricted Subsidiary are in compliance with the terms and conditions
of all such notices, permits, licenses and similar authorizations.

(d) All Hazardous Materials, if any, generated at any and all Property of the
Parent or any Restricted Subsidiary have in the past been transported, treated
and disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Parent and the Restricted
Subsidiaries, all transport carriers and treatment and disposal facilities used
for such transportation, treatment or disposal have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any Environmental Claims.

(e) The Borrower has taken all steps reasonably necessary to determine and has
determined that no Hazardous Materials have been Released, and there has been no
threatened Release of any Hazardous Materials, on, from or to any Property of
the Parent or any Restricted Subsidiary except in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment.

(f) All Property of the Parent and each Restricted Subsidiary currently
satisfies all design, operation, and equipment requirements imposed by the OPA
or scheduled as of the Effective Date to be imposed by OPA during the term of
this Agreement, and neither the Parent nor the Borrower has any reason to
believe that such Property, to the extent subject to OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement.
Neither the Parent nor any Restricted Subsidiary has any known contingent
liability in connection with any Release or threatened Release of any Hazardous
Material into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Parent and each Restricted Subsidiary (i) is in compliance with
all Laws applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and (ii) possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) No Default or Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Parent nor any Restricted
Subsidiary is or is required to be registered as an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. Neither the Parent nor any Restricted
Subsidiary is engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan will be used (x) for any purpose which violates the provisions of
Regulations T, U or X of the Board or (y) to finance the purchase or carry of
margin stock (within the meaning of Regulation T, U or X of the Board). None of
the Borrower, the Parent or any Person acting on behalf of the Borrower or the
Parent has taken or will take any action which might cause any of

 

-45-



--------------------------------------------------------------------------------

the Loan Documents to violate Regulations T, U or X or any other regulation of
the Board or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.

Section 7.10 Taxes. Each of the Parent and the Restricted Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Parent or such Restricted Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Parent and the Restricted Subsidiaries in respect
of taxes and other governmental charges are, in the reasonable opinion of the
Parent and the Borrower, adequate. No tax Lien has been filed and no claim is
being asserted with respect to any such tax or other such governmental charge.

Section 7.11 ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect:

(a) The Parent, the Restricted Subsidiaries and each ERISA Affiliate have
complied with ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, maintained in compliance with ERISA and, where
applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Parent, any Restricted Subsidiary or any ERISA Affiliate has been or is
expected by the Parent, any Restricted Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred or is reasonably expected to occur.

(e) Full payment when due has been made of all amounts which the Parent, the
Restricted Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
Effective Date, and no failure to satisfy the minimum funding standards under
section 302 of ERISA and section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Parent’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Parent, a Restricted Subsidiary or any ERISA Affiliate
in its sole discretion at any time without any liability.

 

-46-



--------------------------------------------------------------------------------

(h) None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the Effective Date sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate is
required to provide security under section 436(f) of the Code with respect to a
Plan.

Section 7.12 Disclosure; No Material Misstatements. The Parent has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of the Restricted
Subsidiaries is subject, and all other matters known to it, that in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Parent or any of
the Restricted Subsidiaries to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished, collectively, the
“Information”) contained, as of the date delivered, any material misstatement of
fact or omitted to state, as of the date delivered, any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and, as of the Effective Date, the Information
does not contain any misstatement of fact or omit to state any fact that would
make the Information, taken as a whole and viewed in the light of the
circumstances under which the Information was prepared, misleading in any
material respect; provided that, with respect to Information consisting of
projected financial information or other forward looking information, the Parent
and the Borrower represent only that such Information was prepared in good faith
based upon assumptions believed by the Parent and the Borrower to be reasonable
at the time of preparation.

Section 7.13 Insurance. The Parent has, and has caused all the Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Laws and all material agreements binding on
each of them and their respective Property and (b) insurance coverage in at
least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Parent and the Restricted Subsidiaries. With respect to insurance policies of
the Parent and the Restricted Subsidiaries, the Administrative Agent and the
Lenders have been named as additional insureds in respect of such liability
insurance policies and the Administrative Agent has been named as loss payee
with respect to Property loss insurance.

Section 7.14 Restriction on Liens. Neither the Parent nor any of the Restricted
Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Indebtedness and the Loan Documents.

 

-47-



--------------------------------------------------------------------------------

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15, as of the Effective Date, the Parent
has no Subsidiaries and each Restricted Subsidiary is a Wholly-Owned
Subsidiary. Neither the Parent nor any Restricted Subsidiary has any Foreign
Subsidiaries (other than any Subsidiary that is organized under the laws of
Canada or any province or territory thereof). Schedule 7.15 identifies each
Unrestricted Subsidiary other than Subsidiaries of Unrestricted Subsidiaries as
of the Effective date.

(b) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon as of the
Effective Date, and all such Equity Interests that are issued and outstanding as
of the Effective Date have been validly issued and are fully paid and
nonassessable and are owned by and issued to the Person listed as their owner on
Schedule 7.15. The Borrower and each Guarantor have good and marketable title to
all the Equity Interests of the Subsidiaries issued to it, free and clear of all
Liens other than (i) Liens contemplated by the Security Instruments and
(ii) Excepted Liens described in clause (a) or (l) of the definition thereof,
and all such Equity Interests have been duly and validly issued and are fully
paid and nonassessable (except to the extent general partnership interests are
assessable under applicable law).

(c) The amount and type of the authorized Equity Interests of the Parent as of
the Effective Date are accurately described in all material respects on
Schedule 7.15. As of the Effective Date, after giving effect to the exercise of
all securities convertible into common units, warrants, options and other rights
to purchase common units, the number of fully diluted common units of the Parent
is 31,120,292.

Section 7.16 Location of Business and Offices. The Parent’s jurisdiction of
organization is Delaware; the name of the Parent as listed in the public records
of Delaware is Atlas Energy Group, LLC; and the organizational identification
number and taxpayer identification number of the Parent in Delaware are 5051545
and 45-3741247 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(j) in accordance with Section
12.01). The Borrower’s jurisdiction of organization is Delaware; the name of the
Borrower as listed in the public records of Delaware is New Atlas Holdings, LLC;
and the organizational identification number and taxpayer identification number
of the Borrower in Delaware are 5687273 and 47-3035347 (or, in each case, as set
forth in a notice delivered to the Administrative Agent pursuant to Section
8.01(j) in accordance with Section 12.01). The Borrower’s and the Parent’s
respective principal places of business and chief executive offices are located
at the addresses specified in Section 12.01 (or as set forth in a notice
delivered pursuant to Section 8.01 (j) and Section 12.01 (c)). Each Restricted
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, taxpayer identification number in its jurisdiction
of incorporation and each other jurisdiction in which the nature of its business
requires it to maintain its qualification to do business in such jurisdiction
and the location of its principal place of business and chief executive office
(other than with respect to the Borrower) is stated on Schedule 7.15 (or as set
forth in a notice delivered pursuant to Section 8.01 (j)).

Section 7.17 Properties; Titles, etc.

(a) Subject to Immaterial Title Deficiencies, each Loan Party specified as the
owner had, as of the date evaluated in the most recently delivered Reserve
Report (if any), direct, good and defensible title as owner of a fee or
leasehold interest to the Oil and Gas Properties evaluated in such Reserve
Report free and clear of Liens except Excepted Liens and Liens securing the
Indebtedness. Each Loan Party has good title to all personal Properties owned by
it free and clear of all Liens except Liens permitted by Section 9.03. After
giving full effect to the Excepted Liens, each Loan Party specified as the owner
of Hydrocarbon Interests in the most recently delivered Reserve Report (if any)
owned, as of the date evaluated in such Reserve Report, the net interests in
production attributable to the Hydrocarbon Interests reflected in such Reserve
Report, and the ownership (whether in fee or by

 

-48-



--------------------------------------------------------------------------------

leasehold) of such Properties shall not in any material respect obligate the
Parent or any Restricted Subsidiary to bear the costs and expenses relating to
the maintenance, development and operations of each such Property in an amount
in excess of the working interest of each Property set forth in such Reserve
Report that is not offset by a corresponding proportionate increase in such Loan
Party’s net revenue interest in such Property other than as reflected in such
Reserve Report. All information contained in the most recently delivered Reserve
Report (if any) is true and correct in all material respects as of the date to
which such Reserve Report relates.

(b) All material leases and agreements necessary for the conduct of the business
of the Parent and the Restricted Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, except as in each case could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the Parent
and the Restricted Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the Parent
and the Restricted Subsidiaries to conduct their business in all material
respects in the same manner as their business has been conducted prior to the
date hereof.

(d) All of the Properties of the Parent and the Restricted Subsidiaries which
are reasonably necessary for the material operation of their businesses are in
good working condition and are maintained in accordance with prudent business
standards.

(e) The Parent and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Parent and each such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Parent
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of the Parent and the Restricted Subsidiaries have been and are
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Laws and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of such Oil and Gas
Properties. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect, (a) no Oil and Gas Property owned (whether in fee or by
leasehold) by any Loan Party is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) none of the wells comprising a part of the Oil
and Gas Properties owned (whether in fee or by leasehold) by any Loan Party (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Law, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, such Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties). All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by any Loan Party that are necessary to conduct normal operations are
being

 

-49-



--------------------------------------------------------------------------------

maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by any Loan Party, in a manner
consistent with such Loan Party’s past practices (other than those the failure
of which to maintain in accordance with this Section 7.18 could not reasonably
be expect to have, individually or in the aggregate, a Material Adverse Effect).

Section 7.19 Gas Imbalances. With respect to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report after the date hereof
(if any), except as thereafter disclosed in writing by the Borrower to the
Administrative Agent, on a net basis there are no gas imbalances or other
prepayments made to the Parent or any Restricted Subsidiary with respect to such
Oil and Gas Properties that would require the Parent or any Restricted
Subsidiary to deliver and transfer at some time in the future ownership of
volumes of Hydrocarbons produced from such Oil and Gas Properties having a value
(based on current prices) of more than $5,000,000 without receiving full payment
therefor at the time of delivery of those Hydrocarbons.

Section 7.20 Marketing of Production. Except as disclosed in writing by the
Borrower to the Administrative Agent, in each case as included in the most
recently delivered Reserve Report (with respect to all of which contracts each
of the Parent and the Borrower represents that it or the Restricted Subsidiaries
are receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity except as disclosed in Schedule 7.20 or the most recently delivered
Reserve Report), no agreements exist which are not cancelable by the Parent or a
Restricted Subsidiary on 60 days’ notice or less without penalty to the Parent
or a Restricted Subsidiary or detriment for the sale of production from the
Parent’s or the Restricted Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six
months from the Effective Date (in the case of Schedule 7.20) or the most
recently delivered Reserve Report (in the case of each other such agreement).

Section 7.21 Swap Agreements. Each report required to be delivered by the Parent
pursuant to Section 8.01 (d), sets forth, a true and complete list of all Swap
Agreements of the Parent and each Restricted Subsidiary, the type, term,
effective date, termination date and notional amounts or volumes and the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

Section 7.22 Solvency. The Parent and its Restricted Subsidiaries, taken as a
whole, are, and immediately after giving effect to the Transactions (including
the incurrence of all Indebtedness hereunder) and the extension of the Maturity
Date pursuant to Section 2.06, will be, Solvent.

Section 7.23 Foreign Corrupt Practices. Neither the Parent nor any of its
Subsidiaries, nor, to the knowledge of the Parent or the Borrower, any director,
officer, agent, employee or Affiliate of any of the foregoing is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in

 

-50-



--------------------------------------------------------------------------------

furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA. To the knowledge of
the Parent and the Borrower, the Parent, the Restricted Subsidiaries, the SPV
Subsidiaries and the Unrestricted Subsidiaries and its and their Affiliates have
conducted their business in material compliance with the FCPA.

Section 7.24 OFAC. Neither the Parent nor any of its Subsidiaries, nor, to the
knowledge of the Parent or the Borrower, any director, officer, agent, employee
or Affiliate of any of the foregoing is currently subject to any material United
States sanctions administered by OFAC, and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person known to the
Parent or the Borrower to be currently subject to any United States sanctions
administered by OFAC.

Section 7.25 Security. Except as otherwise expressly contemplated hereby or
under any other Loan Documents, the provisions of the Security Instruments and
any other documents and instruments necessary to satisfy the Collateral
requirements under this Agreement and the Security Instruments, together with
such filings and other actions required to be taken hereby or by the applicable
Security Instruments, are effective to create in favor of the Administrative
Agent for the benefit of the Secured Creditors, a legal, valid, enforceable and
perfected second priority Lien (subject only in priority to the Liens pursuant
to the First Lien Loan Documents) on all right, title and interest of the
respective Loan Parties in the Collateral described therein subject to the
Excepted Liens and Liens permitted by Section 9.03.

ARTICLE VIII

AFFIRMATIVE COVENANTS

From the Effective Date and until the principal of and interest on each Loan and
all fees due and payable hereunder have been paid in full, and all other amounts
due and payable under the Loan Documents (other than (i) contingent obligations
for which no claim has been made and (ii) guarantee obligations with respect to
Secured Swap Agreements) have been paid in full, the Parent and the Borrower
covenant and agree with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Parent will furnish to
the Administrative Agent for delivery to each Lender:

(a) Annual Financial Statements. As soon as available and not later
than 100 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of income, members’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (with an
unqualified opinion as to “going concern” and without any qualification or
exception as to the scope of such audit (except for a “going concern”
qualification or statement that is due solely to impending debt maturities
occurring within 12 months of such audit or the impending breach of any
financial covenant set forth in Section 9.01 or incorporated herein pursuant to
Section 9.23) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, to be accompanied by
management’s discussion and analysis of financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis for such fiscal year.

 

-51-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and not later
than 55 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent, its consolidated balance sheet and related statements
of income, members’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, to be accompanied by management’s discussion and
analysis of financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis for such fiscal quarter.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D-1 hereto certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01 and any
financial covenants incorporated herein pursuant to Section 9.23.. Each such
certificate (including the financial statements and calculations delivered with
such certificate) shall include reasonably detailed information regarding all
cash dividends and distributions received by the Parent and any Restricted
Subsidiary from Persons other than Restricted Subsidiaries which were included
in the calculations of the ratios that are the subject of Section 9.01 hereof or
incorporated herein pursuant to Section 9.23 (which information shall include a
reconciliation of the Parent’s calculation of EBITDA versus the calculation of
Consolidated Net Income in accordance with GAAP);

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), if
any Swap Agreements are outstanding, a certificate of a Financial Officer, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Parent and each Restricted Subsidiary, the material terms thereof, the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed in the certificate delivered to the Administrative Agent
pursuant to Section 6.01 (q), any margin required or supplied under any credit
support document, and the counterparty to each such agreement.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if also reasonably requested by the Administrative
Agent, all copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent or any Restricted Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Parent to its shareholders generally, as the case may be. Documents required to
be delivered pursuant to Section 8.01(a) and Section 8.01(b) and this
Section 8.01(f) may be delivered electronically and shall be deemed to have been
delivered on the date on which the Parent or the Borrower posts such documents
to EDGAR (or such other free, publicly-accessible internet database that may be
established and maintained by the SEC as a substitute for or successor to
EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent at any time after the delivery of a Reserve Report hereunder, a list of
Persons purchasing Hydrocarbons from the Parent or

 

-52-



--------------------------------------------------------------------------------

any Restricted Subsidiary accounting for at least 85% of the revenues resulting
from the sale of all Hydrocarbons in the one-year period (or such shorter period
that the Parent or any Restricted Subsidiary has been generating revenues from
the sale of Hydrocarbons) prior to the “as of” date of the Reserve Report most
recently delivered.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(j) Information Regarding the Parent and the Restricted Subsidiaries. Prompt
written notice (and in any event within ten (10) Business Days thereof) of any
change (i) in the Parent’s or any Restricted Subsidiary’s corporate name or in
any trade name used to identify such Person in the conduct of its business or in
the ownership of its Properties, (ii) in the location of the Parent’s or any
Restricted Subsidiary’s chief executive office or principal place of business,
(iii) in any Loan Party’s identity or corporate structure or in the jurisdiction
in which such Person is incorporated or formed, (iv) in the Parent’s or any
Restricted Subsidiary’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Parent’s or any Restricted Subsidiary’s federal taxpayer
identification number.

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred.

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Parent or any Restricted
Subsidiary.

(m) Certificate of Financial Officer – Consolidating Information. If at any
time, there exist any Unrestricted Subsidiaries of the Parent, then concurrently
with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(n) Financial Plan. As soon as available, in any event not later than 120 days
after the beginning of each fiscal year ending after the Effective Date, a
consolidated financial plan for Parent and its Restricted Subsidiaries.

(o) Other Requested Information. Promptly following any request therefor, such
other information regarding the ARPTitan Energy Units and the operations,
business affairs and financial condition of the Parent, any Restricted
Subsidiary or any ERISA Affiliate (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default.

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Parent or any Restricted Subsidiary not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration previously disclosed to the Lenders that, if
adversely determined, could reasonably be expected to result in liability in
excess of $5,000,000.

 

-53-



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Restricted Subsidiaries or any ERISA Affiliate in
an aggregate amount exceeding $2,500,000.

(d) With five (5) days’ prior notice, (i) any existing Collateral constituting
or (ii) the acquisition of Collateral that will constitute “margin stock” under
any of the regulations of the Board, including Regulations T, U and X.

(e) any other event, development or circumstance that results in, or could
reasonably be expected to result in (either individually or together with any
other event, development or circumstance), a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event, development or circumstance requiring such notice and any action
taken or proposed to be taken with respect thereto.

Section 8.03 Existence; Conduct of Business. The Parent will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which the nature of the business conducted by it
requires such qualification, except (other than with respect to the legal
existence of the Loan Parties) where the failure to do any of the foregoing
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. The Parent will, and will cause each
Restricted Subsidiary to, pay its obligations (other than obligations in respect
of Debt or Swap Agreements, as to which Section 10.01 (f) shall apply),
including tax liabilities of the Parent and all of the Restricted Subsidiaries
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Parent or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of any Property of the Parent or any Restricted Subsidiary in excess of
$5,000,000 in the aggregate.

Section 8.05 Operation and Maintenance of Properties. The Parent, at its own
expense, will, and will cause each Restricted Subsidiary to, except to the
extent any failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order

 

-54-



--------------------------------------------------------------------------------

and efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material Properties, including, without limitation, all
equipment, machinery and facilities, except to the extent a portion of such
Property is no longer capable of producing Hydrocarbons in economically
reasonable amounts; provided that the foregoing shall not prohibit any sale of
any assets permitted by Section 9.11.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, and expenses
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) to the extent any Loan Party is not the operator of any Property, use
commercially reasonable efforts to cause the operator thereof to comply with
this Section 8.05.

Section 8.06 Insurance. The Parent will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. With respect to insurance policies of the Parent
and the Restricted Subsidiaries, the loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral shall be endorsed in
favor of and made payable to the Administrative Agent as its interests may
appear and such policies shall name the Administrative Agent for the benefit of
the Secured Creditors as “additional insured” and loss payee and/or mortgagee,
as the case may be, and provide that the insurer will endeavor to give at
least 30 days prior notice of any cancellation of any such insurance policy or
policies to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Parent will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its assets, business and activities. The Parent will, and will
cause each Restricted Subsidiary to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its Properties (accompanied by a representative of the Parent), to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Borrower shall be given the opportunity to participate in
such discussions), all at such reasonable times during normal business hours and
as often as reasonably requested.

Section 8.08 Compliance with Laws. The Parent will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations, orders,
writs, injunctions and decrees of any Governmental Authority applicable to it or
its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

-55-



--------------------------------------------------------------------------------

Section 8.09 Environmental Matters.

(a) Except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, the Parent
and the Borrower shall at their sole expense: (i) comply, and shall cause their
respective Properties and operations and each Restricted Subsidiary and each
Restricted Subsidiary’s Properties and operations to comply, with all
Environmental Laws; (ii) not Release or threaten to Release, and shall cause
each Restricted Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of the Parent’s or the Restricted
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by the Parent’s or any of the Restricted Subsidiaries’ operations
except in compliance with Environmental Laws; (iii) timely obtain or file, and
shall cause each Restricted Subsidiary to timely obtain or file, all
environmental permits, if any, required under Environmental Laws to be obtained
or filed in connection with the operation or use of the Parent’s or the
Restricted Subsidiaries’ Properties; (iv) promptly commence and diligently
prosecute to completion, and shall cause each Restricted Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under
Environmental Laws because of or in connection with the actual or suspected
past, present or future Release or threatened Release of any Hazardous Material
on, under, about or from any of the Parent’s or the Restricted Subsidiaries’
Properties; (v) conduct, and cause the Restricted Subsidiaries to conduct, their
respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for any Environmental Claim; and (vi) establish and implement,
and shall cause each Restricted Subsidiary to establish and implement, such
procedures as may be necessary to continuously determine and assure that the
Parent’s and the Restricted Subsidiaries’ obligations under this Section 8.09
are timely and fully satisfied.

(b) The Parent or the Borrower will promptly, but in no event later than five
(5) Business Days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any Environmental Claim
against the Parent or the Restricted Subsidiaries or their Properties of which
the Parent or the Borrower has knowledge in connection with any Environmental
Laws if the Parent or the Borrower could reasonably anticipate that such
Environmental Claim will result in liability (whether individually or in the
aggregate) of greater than $5,000,000 in excess of the amount covered by
insurance.

(c) The Parent will, and will cause each Restricted Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

Section 8.10 Further Assurances.

(a) The Parent at its expense will, and will cause each Restricted Subsidiary
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Parent or any Restricted Subsidiary, as the case
may be, in the Loan Documents, including the Notes, if any, or to further
evidence and more fully describe the Collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

(b) Each of the Parent and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral. A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

(c) The Parent shall cause ARPTitan Energy to at all times be party to a
Registration Rights Agreement with respect to the ARPTitan Energy Units, with
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent.

 

-56-



--------------------------------------------------------------------------------

Section 8.11 Reserve Reports.

(a) Beginning on the date that is the later of (i) six (6) months after the
acquisition by a Loan Party of any Oil and Gas Property and (ii) October 1 of
the year in which a Loan Party acquires an Oil and Gas Property, and thereafter
on April 1 and October 1 of each following year, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report to the extent that a
Loan Party owns Oil and Gas Property as of such date. Any Reserve Report to be
delivered on or before April 1 of each year shall be prepared as of December 31
of the prior year. Any Reserve Report to be delivered on or before October 1 of
each year shall be prepared as of June 30 of that year. Each Reserve Report
prepared as of December 31 of each year shall be prepared by one or more
Approved Petroleum Engineers. Any other Reserve Reports shall be prepared by or
under the supervision of the chief engineer of the Borrower and substantially in
accordance with the procedures used in the preceding Reserve Report prepared as
of December 31 (if any). Each Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower shall be certified by the
chief engineer to be true and accurate in all material respects and to have been
prepared substantially in accordance with the procedures used in the immediately
preceding Reserve Report prepared as of December 31 (if any). Each Reserve
Report shall identify which Loan Party owns (whether in fee or by leasehold)
each Oil and Gas Property included in such Reserve Report and no Reserve Report
shall evaluate any Oil and Gas Property other than those directly owned (whether
in fee or by leasehold) by a Loan Party.

(b) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit F from a Responsible Officer certifying that, to the best of such
Responsible Officer’s knowledge: (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct in all material respects, except that with respect to the projections in
the Reserve Report, such Responsible Officer only represents that such
projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) remain true and
correct in all material respects as of the date of such certificate,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances or other prepayments made to the Parent or any Restricted
Subsidiary with respect to the Oil and Gas Properties evaluated in such Reserve
Report which would require the Parent or any Restricted Subsidiary to deliver
and transfer ownership at some future time of volumes of Hydrocarbons produced
from such Oil and Gas Properties having a value (based on current prices) of
more than $5,000,000 without receiving full payment therefor at the time of
delivery of those Hydrocarbons, (iv) none of the Oil and Gas Properties of the
Loan Parties have been sold since the date of the last Reserve Report except as
set forth on an exhibit to the certificate, which exhibit shall list all of the
Oil and Gas Properties so sold in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower would have been obligated
to list on Schedule 7.20 had such agreement been in effect on the date hereof
and (vi) attached to the certificate is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the value of all Oil and Gas Properties evaluated in such
Reserve Report as of the date of the certificate that the value of such
Mortgaged Properties represent.

Section 8.12 Post-Closing Actions. Within thirty (30) days following the
Effective Date (or such longer period as the Administrative Agent may agree in
its sole discretion): (a) the Parent shall have issued for the account of each
Lender its pro rata share of 10-year warrants for the purchase of a number of
common units of the Parent (“Parent Warrants”) representing, in the aggregate
fifteen percent (15%) of the aggregate outstanding common units of the Parent
(which equates to 4,668,044 common units, rounded up to the nearest whole), at a
per unit price equal to $0.20, which Parent Warrants shall contain customary
anti-dilution provisions and otherwise in form and substance reasonably
acceptable to the Majority Lenders;

(b) the Parent shall have executed and delivered a registration rights agreement
pursuant to which it shall covenant and agree, for the benefit of holders of the
Parent Warrants (and any common units delivered pursuant to Section 3.02(a)), to
file a registration

 

-57-



--------------------------------------------------------------------------------

statement, on appropriate form, with the Securities and Exchange Commission for
the offer and resale of the common units of Parent issuable upon exercise of the
Parent Warrants, on term and conditions reasonably acceptable to the Majority
Lenders; and

(c) notwithstanding anything to the contrary set forth in the Security
Agreement, deliver a control agreement in order to perfect the Second Lien
Administrative Agent’s Liens in the Equity Interests of Atlas Growth Partners
owned by the Parent by “control” in form and substance reasonably acceptable to
the Administrative Agent.

Section 8.13 Title Information.

(a) The Borrower shall, at all times during the term of this Agreement that any
Loan Party owns any Oil and Gas Property after the delivery of the initial
Reserve Report hereunder (if any), make available for review by the
Administrative Agent and the Lenders at the chief executive office of the
Borrower (or such other location as the Borrower may reasonably select) during
normal business hours upon reasonable advance notice to the Borrower, title
information reasonably requested by the Administrative Agent covering the Oil
and Gas Properties evaluated in the most recently delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Parent and the Borrower shall take all commercially
reasonable efforts to ensure that the Administrative Agent shall have received
or have been provided reasonable access to, on or prior to the date such Reserve
Report is required to be delivered pursuant to Section 8.11(a), title
information (reasonably satisfactory to the Administrative Agent) as the
Administrative Agent may reasonably require with respect to any Oil and Gas
Properties evaluated in such Reserve Report so that the Administrative Agent
shall have received, together with title information previously reviewed by the
Administrative Agent, the Minimum Title Information.

(c) If the Parent and the Borrower has provided or made reasonably available
title information for Properties under Section 8.13 (a) or Section 8.13(b), the
Parent and the Borrower shall, within 90 days of notice from the Administrative
Agent that the Administrative Agent has reasonably determined that title
defects, exceptions or omissions (other than Excepted Liens (subject to the
provisos at the end of such definition) and Immaterial Title Deficiencies) exist
with respect to such Properties, either (i) cure any such title defects,
exceptions or omissions (including defects or exceptions as to priority),
(ii) substitute any Mortgaged Properties determined by the Administrative Agent
as suffering from title defects, exceptions or omissions (other than Excepted
Liens (subject to the provisos at the end of such definition) and Immaterial
Title Deficiencies) with other Properties with no title defects, exceptions or
omissions except for Immaterial Title Deficiencies and Excepted Liens (subject
to the provisos at the end of such definition) having at least an equivalent
value to the substituted Properties as determined in the most recent Reserve
Report, and subject such Properties to properly valid and perfected second
priority Mortgages (subject only in priority to the Liens pursuant to the First
Lien Loan Documents), or (iii) deliver title information in form and substance
reasonably satisfactory to the Administrative Agent with respect to other Oil
and Gas Properties so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, the Minimum Title Information with respect to Oil and Gas Properties
evaluated in the most recently delivered Reserve Report (and other Oil and Gas
Properties constituting new Mortgaged Properties pursuant to the foregoing
clause (ii)) free from such title defects, exceptions or omissions (other than
Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies).

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each delivery of a Reserve Report hereunder, the Borrower
shall review such Reserve Report and the Oil and Gas Properties subject to a
Mortgage as of the date of such Reserve Report. If the aggregate Present Value
of the Loan Parties’ Proved Reserves subject to a valid, perfected and
second-priority Mortgage (subject only in priority to the Liens pursuant to the
First Lien Credit Documents) is less than the Required Mortgage Value, then the
Parent and the Borrower shall, and shall cause the Restricted Subsidiaries to,
grant within 30 days of the delivery of the most recent Reserve Report to the
Administrative Agent

 

-58-



--------------------------------------------------------------------------------

as security for the Indebtedness a valid, perfected and second-priority Lien
(subject only in priority to the Liens pursuant to the First Lien Credit
Documents) on additional Oil and Gas Properties constituting Proved Reserves to
the extent necessary to cause the aggregate Present Value of the Oil and Gas
Properties subject to a valid, perfected and Mortgage (subject in priority only
to certain customary exceptions) to equal or exceed the Required Mortgage Value
(provided that Excepted Liens of the type described in clauses (a) to (d), (f)
and (l) of the definition thereof may exist on such Mortgage Properties, but
subject to the provisos at the end of such definition). All such Liens will be
created and perfected by and in accordance with the provisions of Mortgages or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent. Any Restricted Subsidiary that creates a Lien on its
Oil and Gas Properties shall become a Guarantor in accordance with
Section 8.14(b).

(b) The Parent and the Borrower shall promptly cause each Material Subsidiary
formed or acquired after the Effective Date (and each Restricted Subsidiary that
subjects an Oil and Gas Property to a Mortgage pursuant to Section 8.14(a)) to
guarantee the Indebtedness pursuant to the Guaranty Agreement. In connection
with any such guaranty, the Parent and the Borrower shall (i) cause such
Subsidiary to (A) execute and deliver a Joinder Agreement pursuant to which such
Subsidiary becomes a party to the Guaranty Agreement and becomes a Guarantor,
and (B) execute and deliver a Joinder Agreement pursuant to which such
Subsidiary becomes a party to the Security Agreement and grants a valid,
perfected second-priority security interest (subject only in priority to the
Liens pursuant to the First Lien Credit Documents and provided that Excepted
Liens of the type described in clause (l) of the definition thereof may exist)
in substantially all of its personal Property to the extent required by the
Security Agreement and each other applicable Security Instrument (including the
filing of financing statements), and (ii) execute and deliver (or, if the direct
parent of such Subsidiary is not the Parent or the Borrower, cause such
Subsidiary’s direct parent to execute and deliver) a Security Agreement
Supplement pursuant to which the applicable Loan Party will grant a valid,
perfected and second-priority security interest (subject only in priority to the
Liens pursuant to the First Lien Credit Documents and provided that Excepted
Liens of the type described in clause (l) of the definition thereof may exist)
in all of the Equity Interests in such Subsidiary (and will, without limitation,
deliver original certificates (if any) evidencing the Equity Interests of such
Subsidiary, together with undated stock powers (or the equivalent for any such
Subsidiary that is not a corporation) for each certificate duly executed in
blank by the registered owner thereof) to the Administrative Agent (provided
that, in the event that the direct parent of such Subsidiary is not a Guarantor,
the requirements in this Section 8.14(b) shall also apply to (and with respect
to the Equity Interests in) such Subsidiary’s parent).

(c) In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property and any Property in which a security interest is
automatically created under the Security Agreement or other pre-existing
Security Instrument) after the Effective Date, the Parent and the Borrower
shall, or shall cause such other Loan Party to, give the Administrative Agent
prompt written notice thereof and execute and deliver any Security Instruments
reasonably required by the Administrative Agent in order to create a valid,
perfected and second-priority security interest and Lien (subject only in
priority to the Liens pursuant to the First Lien Credit Documents) therein to
the extent required by the applicable Security Instruments (provided that
Excepted Liens of the type described in clause (l) of the definition thereof may
exist).

(d) In furtherance of the foregoing in this Section 8.14, each Loan Party
(including any newly created or acquired Material Subsidiary and any other
Restricted Subsidiary referred to in Section 8.14(a)) shall execute and deliver
(or otherwise provide, as applicable) to the Administrative Agent such other
additional Security Instruments, documents, certificates, legal opinions, title
insurance policies, surveys, abstracts, appraisals, environmental assessments,
flood information and/or flood insurance policies, in each case as may be
reasonably requested by the Administrative Agent and as reasonably satisfactory
to the Administrative Agent.

Notwithstanding anything to the contrary herein or in any other Loan Documents,
the SPV Subsidiaries shall not be required to guarantee the Indebtedness
pursuant to this Agreement or any other Loan Document and shall not be required
to become Guarantors hereunder.

Section 8.15 ERISA Compliance. The Parent will promptly furnish and will cause
the Restricted Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal

 

-59-



--------------------------------------------------------------------------------

Revenue Service or the PBGC, copies of each annual and other report with respect
to each Plan or any trust created thereunder, (b) promptly upon becoming aware
of the occurrence of any ERISA Event or of any “prohibited transaction,” as
described in section 406 of ERISA or in section 4975 of the Code, in connection
with any Plan or any trust created thereunder, a written notice signed by the
President or the principal Financial Officer, the Restricted Subsidiary or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action
the Parent, the Restricted Subsidiary or the ERISA Affiliate is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (c) promptly upon receipt thereof, copies of any
notice of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan. With respect to each Plan (other than a Multiemployer
Plan), the Parent will, and will cause each Restricted Subsidiary and ERISA
Affiliate to, except to the extent the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty and without giving rise to any lien,
all of the contribution and funding requirements of section 412 of the Code and
of section 302 of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

Section 8.16 Unrestricted Subsidiaries. The Parent and the Borrower:

(a) will cause the management, business and affairs of each of the Parent and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Parent and the Restricted Subsidiaries; provided that the
foregoing will not prohibit payments under expense sharing agreements with such
Unrestricted Subsidiaries which are consistent with past practices and/or
required by any applicable Governmental Authority.

(b) will not, and will not permit any of the Restricted Subsidiaries to, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries except in accordance with Section 9.05(g).

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in
the Parent, the Borrower, any Restricted Subsidiary or ARPTitan Energy or any
Subsidiary thereof; provided that, notwithstanding anything to the contrary
herein, ARPTitan Energy shall be permitted to hold Equity Interests in its
Subsidiaries.

Section 8.17 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) to Refinance the outstanding Debt under the First Lien Credit Agreement
and (ii) to pay the fees, expenses and costs of the Transactions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, (x) for any
purpose that would violate any of the regulations of the Board, including
Regulations T, U and X or (y) to finance the purchase or carry of margin stock
(within the meaning of Regulation T, U or X of the Board). If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of Form FR U-1, Form FR G-3 or such other form referred to in
Regulations T, U and X of the Board, as the case may be.

Section 8.18 Distributions. The Borrower shall receive distributions from Atlas
Growth Partners GP and, so long as Atlas Lightfoot is a Subsidiary of the
Parent, Atlas Lightfoot shall receive distributions from Lightfoot Capital
Partners GP, LLC, in each case, with respect to each quarter ending after the
Effective Date, beginning with the fiscal quarter ending as of March 31, 2016.

 

-60-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

From the Effective Date and until the principal of and interest on the Loans and
all fees due and payable hereunder have been paid in full, and all other amounts
due and payable under the Loan Documents (other than (i) contingent obligations
for which no claim has been made and (ii) guarantee obligations respect to
Secured Swap Agreements) have been paid in full, the Parent and the Borrower
covenant and agree with the Lenders that:

Section 9.01 Financial Covenant. The Parent will not permit the Asset Coverage
Ratio as of the last day of any fiscal quarter, beginning with the fiscal
quarter ending September 30, 2017, to be less than 2.00:1.00.

Section 9.02 Debt. The Parent will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

(a) (i) the Indebtedness arising under the Loan Documents and Secured Swap
Agreements or any guaranty of or suretyship arrangement for the Indebtedness
arising under the Loan Documents or any Secured Swap Agreement; and (ii) the
Debt arising under the First Lien Loan Documents and Secured Swap Agreements (as
defined in the First Lien Credit Agreement) or any guaranty of or suretyship
arrangement for the Debt arising under the First Lien Loan Documents or any
Secured Swap Agreement (as defined in the First Lien Credit Agreement).

(b) Debt of the Parent and the Restricted Subsidiaries existing on the Effective
Date that is reflected on Schedule 9.02 and any refinancings, refundings,
replacements, renewals and extensions thereof that do not increase the then
outstanding principal amount thereof (other than any increase not exceeding the
amount of any fees, premium, if any, and financing costs relating to such
refinancing); provided that all such Debt of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Indebtedness on terms reasonably satisfactory to the Administrative Agent.

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

(d) Debt under Capital Leases or Purchase Money Debt not to exceed $1,000,000 in
the aggregate at any time outstanding.

(e) Debt associated with worker’s compensation claims, performance, bid, appeal,
surety or similar bonds or surety obligations required by Law or third parties
in connection with the operation of the Loan Parties’ Properties and otherwise
in the ordinary course of business.

(f) intercompany Debt between the Borrower and any other Restricted Subsidiary
or between Restricted Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries except pursuant to the Loan Documents, and, provided further, that
any such Debt owed by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Indebtedness on terms reasonably
satisfactory to the Administrative Agent.

 

-61-



--------------------------------------------------------------------------------

(g) Debt resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Parent or any Restricted Subsidiary in the
ordinary course of business against insufficient funds.

(h) Debt (other than Debt for borrowed money) arising from judgments or orders
in circumstances not constituting an Event of Default.

(i) Debt of any Person at the time such Person becomes a Restricted Subsidiary
of the Borrower or any other Restricted Subsidiary, or is merged or consolidated
with or into the Borrower or any Restricted Subsidiary, in a transaction
permitted by this Agreement, and extensions, renewals, Refinancings, refundings
and replacements of any such Debt that do not increase the outstanding principal
amount thereof (other than any increase not exceeding the amount of any fees,
premium, if any, and financing costs relating to such refinancing), provided
that (i) such Debt (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of such event, (ii) neither the
Parent nor any of the Restricted Subsidiaries shall be liable for such Debt,
(iii) the Parent is in Pro Forma Compliance with the financial covenants
contained in Section 9.01, (iv) the principal amount of such Debt does not
exceed $1,000,000 in the aggregate at any time outstanding, and (v) any such
Debt has a maturity date not sooner than 180 days after the Maturity Date.

(j) Debt incurred by the entering into of any guarantee of or into another
contingent obligation with respect to, other Debt or other liability of any
other Person (other than another Loan Party) to the extent such Debt is
permitted under Section 9.05.

(k) Obligations in respect of Swap Agreements (other than Secured Swap
Agreements) that are not prohibited under Section 9.17.

(l) unsecured Debt of the Parent owing to ARP which is incurred after the
Effective Date in a principal amount necessary to consummate the Specified
Transaction; provided that such Debt is non-recourse to any party other the
Parent.

Section 9.03 Liens. The Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens and Immaterial Title Deficiencies.

(c) Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.02(d) but only on the Property that is the subject of such Capital
Lease or Purchase Money Debt and on other Property reasonably related thereto.

(d) Liens in existence on the Effective Date listed on Schedule 9.03, securing
Debt permitted by Section 9.02(b) or other obligations (not constituting Debt)
of the Parent and the Restricted Subsidiaries, provided that (i) no such Lien is
spread to cover any additional property after the Effective Date (other than
after acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien (without any
modification thereof after the Effective Date)) and (ii) to the extent such
Liens secure Debt, the amount of Debt secured thereby is not increased except
(A) as permitted by Section 9.02(b) and (B) pursuant to the instrument creating
such Lien (without any modification thereof after the Effective Date).

(e) Liens existing on any asset of any Person at the time such asset is acquired
or at the time such Person becomes a Restricted Subsidiary, or is merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in a
transaction permitted by this Agreement, provided that (i) such Liens shall not
be created in contemplation of such event, (ii) such Liens do not at any time
encumber any property other than such asset and (iii) such Liens may secure
extensions, renewals, Refinancings, refundings and replacements of any Debt of
such Person permitted under Section 9.02(i).

 

-62-



--------------------------------------------------------------------------------

(f) Liens on Property (and proceeds thereof) securing (A) the Borrower’s or any
Restricted Subsidiary’s obligations in respect of bankers’ acceptances issued or
created for the account of the Borrower or such Restricted Subsidiary, as
applicable, to facilitate the purchase, shipment or storage of Property or
(B) reimbursement obligations in respect of trade letters of credit issued to
ensure payment of the purchase price for Property; provided that the aggregate
amount of obligations secured by Liens permitted under this Section 9.03(f)
shall not exceed $1,000,000 at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness, Immaterial Title
Deficiencies and Excepted Liens) may at any time attach to (x) to any ARPTitan
Energy Units owned by the Parent or any Restricted Subsidiary or (y) any Oil and
Gas Properties directly owned (whether in fee or by leasehold) by the Parent or
any Restricted Subsidiary and evaluated in the most recently delivered Reserve
Report (if any).

Section 9.04 Restricted Payments. The Parent will not, and will not permit any
of the Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except as follows:

(a) the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock).

(b) Atlas Lightfoot and wholly-owned Restricted Subsidiaries (other than the
Borrower) may declare and pay dividends ratably with respect to their Equity
Interests.

(c) any Restricted Subsidiary (other than the Borrower) may make Restricted
Payments to the Borrower or any other Loan Party (other than the Parent).

(d) the Parent may make Restricted Payments pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Parent and the Restricted
Subsidiaries; provided that the amount of Restricted Payments in cash under this
clause (ed) shall not exceed $500,000 during any fiscal year.

(e) the Borrower may make Restricted Payments to the Parent to enable the Parent
to make Restricted Payments permitted by Section 9.04(d) so long as (i) the
conditions to the Restricted Payments by the Parent set forth in Section 9.04(d)
have been satisfied and (ii) the proceeds of such Restricted Payments are
promptly applied by the Parent to make Restricted Payments permitted by Section
9.04(d).

(f) the Borrower may make dividends and other distributions to Parent for the
purpose of paying (i) expenses consisting of audit, accounting and legal fees
and expenses and other expenses required to maintain its corporate existence,
and (ii) to pay any customary and reasonable general corporate operating and
overhead costs and expenses; provided that in each case no Event of Default
under Section 10.01(a), (b), (g), (h) or (i) has occurred and is continuing or
will result therefrom.

(g) repurchases of Equity Interests solely to the extent required to consummate
the Specified Transaction.

(h) the Borrower may repurchase (or make Restricted Payments to the Parent to
enable it to repurchase) Equity Interests upon the exercise of options or
warrants or other securities convertible into or exchangeable for Equity
Interests if such Equity Interests represents all or portion of the exercise
price of such options or warrants or other securities as part of a “cashless”
exercise.

 

-63-



--------------------------------------------------------------------------------

Section 9.05 Investments, Loans and Advances. The Parent will not, and will not
permit any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments reflected in the financial statements referred to in
Section 7.04(a) or which are disclosed to the Lenders in Schedule 9.05.

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business.

(c) direct obligations of the United States or any agency thereof or obligations
guaranteed by the United States or any agency thereof in each case maturing
within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively.

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor (other than the Parent),
(iii) by the Borrower or any other Restricted Subsidiary in Immaterial
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$5,000,000, (iv) by the Borrower or any other Restricted Subsidiary in
Unrestricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed $5,000,000 or (v) by the Parent in the Borrower and Titan Management;
provided that any Investments in the form of intercompany loans constituting
Debt of any Loan Party owed to a Subsidiary that is not a Loan Party shall be
subordinated to the Indebtedness on terms satisfactory to the Administrative
Agent.

(h) Investments in ARPTitan Energy, so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) after
giving effect to such Investment, the Parent is in Pro Forma Compliance with the
financial covenants set forth in Section 9.01 and any financial covenants
incorporated herein pursuant to Section 9.23 and (iii) any additional ARPTitan
Energy Units acquired by any Loan Party in connection with such Investment
become Qualifying ARPTitan Energy Units on the date of such Investment.

(i) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Borrower or any other Restricted
Subsidiaries.

(j) non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person or any other Investment in or to any other Person,
provided that: (i) immediately prior to and after giving effect to such
acquisition, no Default or Event of Default exists or would result therefrom;
(ii) such Person is principally engaged in a Permitted Business; (iii) after
giving effect to such Investment, the Parent shall be in Pro Forma Compliance
with the financial covenants set forth in Section 9.01 and any financial
covenants incorporated herein pursuant to Section 9.23; (iv) the aggregate
amount of all such Investments made after the Effective Date shall not exceed
$10,000,000 at any one time outstanding; (v) after giving effect to such
acquisition, such Person (in the case of the acquisition of its Equity
Interests) becomes a Restricted Subsidiary and, to the extent required
hereunder, a Guarantor; and (vi) a second priority perfected Lien (subject only
in priority to the Lien pursuant to the First Lien Loan Documents) shall be
granted to the Administrative Agent for the benefit of the Secured Creditors in
such acquired assets or Equity Interests except to the extent such assets are
subject to Liens permitted by Section 9.03(e).

 

-64-



--------------------------------------------------------------------------------

(k) Investments permitted by Section 9.04 and Investments to the extent required
to consummate the Specified Transaction.

(l) capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any other Restricted Subsidiary in connection with
any transaction permitted by Section 9.11.

(m) Investments in Swap Agreements relating to the business and finances of the
Parent or any Restricted Subsidiary and not for purposes of speculation.

(n) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Parent or any Restricted Subsidiary.

The foregoing notwithstanding, no Investment may be made in reliance on clauses
(g) or (j) above if such Investment is funded, directly or indirectly, with the
proceeds of any capital contributions to Parent or any of its Subsidiaries, or
the purchases of Equity Interests from Parent or any of its Subsidiaries, made
by any other Person.

Section 9.06 Nature of Business; International Operations; Foreign
Subsidiaries. Neither the Parent nor any Restricted Subsidiary will engage in
any business other than any Permitted Business. From and after the date hereof,
the Parent and the Restricted Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States and Canada.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 8.17.

Section 9.08 ERISA Compliance. The Parent and the Restricted Subsidiaries will
not at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent, a Restricted Subsidiary or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code if either of which would have a Material
Adverse Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Parent, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) permit to occur, or allow any ERISA Affiliate to permit to occur, any
failure to satisfy the minimum funding standards within the meaning of
section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan in an amount which exceeds $5,000,000.

 

-65-



--------------------------------------------------------------------------------

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Parent, a Restricted
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on an ongoing basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $5,000,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the Parent
or a Restricted Subsidiary or with respect to any ERISA Affiliate of the Parent
or a Restricted Subsidiary if such Person sponsors, maintains or contributes to,
or at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on an ongoing basis in accordance with Title IV of ERISA)
of such Plan allocable to such benefit liabilities by any amount in excess of
$5,000,000.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Parent, a Restricted
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 436(f) of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Parent or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Parent nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not the Borrower or a Guarantor any of its notes receivable
or accounts receivable.

Section 9.10 Mergers, etc. Neither the Parent nor any Restricted Subsidiary will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that:

(a) any Restricted Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
Person).

(b) any Restricted Subsidiary of the Parent (other than the Borrower) may
participate in a consolidation with any other Restricted Subsidiary (other than
the Borrower) (provided that if a party to such consolidation is a Guarantor or
the surviving Person is a Material Subsidiary, then the survivor is either a
Guarantor or becomes a Guarantor in accordance with Section 8.14(b) and if one
of such Restricted Subsidiaries party to such consolidation is a Wholly-Owned
Subsidiary, then the surviving Person shall be a Wholly-Owned Subsidiary).

 

-66-



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary (other than the Borrower) may dispose of any or
all of its assets (i) to the Borrower or any other Loan Party (other than the
Parent) or (ii) pursuant to a disposition permitted by Section 9.11 (other than
pursuant to clause (ii) of Section 9.11(d)).

(d) any Investment expressly permitted by Section 9.05 or disposition expressly
permitted by Section 9.11 (other than pursuant to clause (ii) of Section
9.11(d)) may be structured as a consolidation (provided that (x) if any such
consolidation involves the Borrower, the Borrower shall be the continuing or
surviving Person and (y) subject to preceding clause (x), if any such
consolidation involves a Guarantor and an Investment, such Guarantor shall be
the continuing or surviving Person).

Section 9.11 Sale of Properties. The Parent will not, and will not permit any
Restricted Subsidiary to, sell, assign, farm-out, convey or otherwise transfer
any Property except for:

(a) the sale or transfer of equipment that is no longer necessary for the
business of the Parent or such Restricted Subsidiary or is replaced by equipment
of similar value and use.

(b) the sale, contribution or issuance of any Equity Interests in any Restricted
Subsidiary to the Borrower or any other Loan Party.

(c) the sale or disposition of the assets of, or any Equity Interest in, any
Immaterial Subsidiary that is not a Guarantor; provided that the aggregate fair
market value of all such sales and dispositions since the Effective Date shall
not exceed $15,000,000.

(d) dispositions permitted by (i) Section 9.09 and (ii) Section 9.10 (other than
clause (ii) of Section 9.10(c) and Section 9.10(d)).

(e) dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f), and Section 9.05(n).

(f) dispositions of Property in connection with a sale-leaseback transaction as
long as the Debt incurred in connection therewith is permitted by
Section 9.02(d).

(g) sales or dispositions of less than all or substantially all of the ARPTitan
Energy Units owned by the Parent and the Restricted Subsidiaries that are
expressly consented to in writing by the Administrative Agent and the Super
Majority Lenders.

(h) the termination or other monetization of Swap Agreements in respect of
commodities; provided that (i) the consideration received in respect of such
Swap Agreement which is the subject of such termination or other monetization
shall be equal to or greater than the fair market value thereof as reasonably
determined by the Borrower (if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer certifying to that
effect), and (ii) no Default or Event of Default has occurred and is continuing
or would result from such sale, disposition or termination, as applicable.

(i) other sales and dispositions of Properties (other than the ARPTitan Energy
Units) having an aggregate fair market value not greater than $10,000,000 during
any 6-month period.

(j) (i) disposition of the equity interests of Atlas Lightfoot (or all or
substantially all of the assets of Atlas Lightfoot) on terms and conditions
reasonably satisfactory to the Administrative Agent, and (ii) dispositions of
assets solely to the extent required to consummate the Specified Transaction.

(k) dispositions of Property (including, without limitation, ARPTitan Energy
Units) to Persons other than Loan Parties not otherwise permitted under this
Section 9.11; provided that (i) such Disposition is made at least for fair
market value, and (ii) the Parent or such Restricted Subsidiary shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents.

 

-67-



--------------------------------------------------------------------------------

Section 9.12 Environmental Matters. The Parent will not, and will not permit any
Restricted Subsidiary to, cause or permit any of its Property to be in violation
of or do anything or permit anything to be done which will subject any such
Property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property if such
violations, Release or threatened Release, exposure or Remedial Work could
reasonably be expected to have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates. Other than the Specified Transaction
and the transactions contemplated under the Loan Documents and the First Lien
Loan Documents, the Parent will not, and will not permit any Restricted
Subsidiary to, enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate (other than the Guarantors and Wholly-Owned Subsidiaries of
the Parent) unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate, (i) if such transactions involve an amount less than $3,000,000, as
represented in writing by the Parent, (ii) if such transactions involve an
amount that is more than $3,000,000 and up to $5,000,000, as set forth in
writing and have been approved by the board of directors of the Parent,
including a majority of the disinterested directors and (iii) if such
transactions involve an amount in excess of $5,000,000, have been (A) determined
by a nationally recognized investment banking firm or other qualified
independent appraiser (such firm or appraiser being (x) in the good faith
determination of the Parent qualified to render such an opinion and (y)
reasonably satisfactory to the Administrative Agent) to be fair, from a
financial standpoint, to the Parent or the applicable Restricted Subsidiary and
the Parent delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Parent from such firm or qualified appraiser that states
that such transactions are on terms that are no less favorable to the Parent or
applicable Restricted Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate or
(B) approved by the Administrative Agent in writing.

Section 9.14 Subsidiaries. The Parent shall not, and shall not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary or
designate or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary, in each case unless
the Borrower gives written notice to the Administrative Agent of such creation
or acquisition and complies with Section 8.14(b). The Parent shall not, and
shall not permit any Restricted Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary except in compliance with
Section 9.11. Neither the Parent nor any Restricted Subsidiary shall have any
Foreign Subsidiaries (other than any Subsidiary that is organized under the laws
of Canada or any province or territory thereof).

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Parent will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist any contract, agreement or understanding which prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent and the Secured Creditors or
restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any other Restricted Subsidiary, or which
requires the consent of

 

-68-



--------------------------------------------------------------------------------

other Persons in connection therewith; provided, however, that the preceding
restrictions will not apply to encumbrances or restrictions arising under or by
reason of (a) this Agreement, the Security Instruments or any of the First Lien
Loan Documents, (b) any leases or licenses or similar contracts as they affect
any Property or Lien, (c) any restriction with respect to a Restricted
Subsidiary (other than the Borrower) imposed pursuant to an agreement entered
into for the direct or indirect sale or disposition of all or substantially all
the Equity Interests or Property of such Restricted Subsidiary pending the
closing of such sale or disposition, (d) customary provisions with respect to
the distribution of Property in joint venture agreements, (e) any agreements
with respect to any Restricted Subsidiary acquired in a transaction permitted by
Section 9.05 (in which case, any prohibition or limitation shall only be
effective against the Property of such Restricted Subsidiary) and (f) any
agreements governing Debt permitted by Section 9.02 incurred by the Parent or
any Restricted Subsidiary.

Section 9.16 Gas Imbalances. The Parent shall not, nor shall it permit any of
the Restricted Subsidiaries to, allow on a net basis, gas imbalances or other
prepayments made to the Parent or any Restricted Subsidiary with respect to the
Oil and Gas Properties of the Parent or any Restricted Subsidiary that would
require the Parent or any Restricted Subsidiary to deliver and transfer
ownership at some future time of volumes of their respective Hydrocarbons
produced from such Oil and Gas Properties having an aggregate value (based on
current prices) of more than $5,000,000 without receiving full payment therefore
at the time of delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. The Parent will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than:

(a) Swap Agreements listed in the certificate delivered pursuant to
Section 6.01(p), and other Swap Agreements (other than purchase options) in
respect of commodities entered into by the Borrower fixing prices on oil and/or
gas expected to be produced by the Borrower and the Restricted Subsidiaries,
provided that such Swap Agreements meet the following criteria:

(i) each such Swap Agreement shall be with an Approved Counterparty.

(ii) no such Swap Agreement shall be entered into by the Borrower for the
benefit of another Person other than any Restricted Subsidiary.

(iii) each such Swap Agreement shall have a term not to exceed 60 months.

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated projected production from the Borrower’s and the other Loan Parties’
proved oil and gas reserves.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty
in the ordinary course of business and not for speculative purposes.

Section 9.18 Tax Status as Partnership and Disregarded Entity; Limited Liability
Company Agreement. The Parent shall not alter its status as a partnership for
United States federal income tax purposes and the Borrower shall not alter its
status as a disregarded entity that is not treated as separate from the Parent
for United States federal income tax purposes. The Parent shall not,

 

-69-



--------------------------------------------------------------------------------

and shall not permit any Restricted Subsidiary to, amend or modify any provision
of any organizational document, or any agreements with Affiliates of the type
referred to in Section 9.13, if such amendment or modification could reasonably
be expected to have a Material Adverse Effect.

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries.

(a) No Person shall become an Unrestricted Subsidiary hereunder unless
designated as an Unrestricted Subsidiary on Schedule 7.15 as of the Effective
Date or thereafter, in accordance with Section 9.19(b). Each Unrestricted
Subsidiary as of the Effective Date is set forth on Schedule 7.15.

(b) After the Effective Date, the Parent may designate, by written notice to the
Administrative Agent, any Restricted Subsidiary (other than the Borrower) as an
Unrestricted Subsidiary if (i) prior, and after giving effect, to such
designation, no Default exists or would exist, (ii) at the time of such
designation it would be permitted to make an Investment in an Unrestricted
Subsidiary under Section 9.05 in an amount equal to the fair market value as of
the date of such designation of the Parent’s direct and indirect ownership
interest in such Subsidiary and (iii) the Parent is in Pro Forma Compliance with
the financial covenants set forth in Section 9.01 and any financial covenants
incorporated herein pursuant to Section 9.23.. Except as provided in this
Section 9.19(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, prior to and after giving effect to such designation, (i) the
representations and warranties of the Parent and the Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date of designation as if made on and as of such date (or, if stated to have
been made expressly as of an earlier date, were true and correct as of such
date), (ii) no Default exists or would exist, (iii) each of the Parent and the
Borrower complies with the requirements of Section 8.14, Section 8.16 and
Section 9.14 and (iv) the Parent shall be in compliance with the financial
covenants set forth in Section 9.01 and any financial covenants incorporated
herein pursuant to Section 9.23.. Any such designation shall be treated as a
cash dividend in an amount equal to the lesser of the fair market value of the
Parent’s direct and indirect ownership interest in such Subsidiary or the amount
of the Borrower’s cash investment previously made for purposes of the limitation
on Investments under Section 9.05(g). Any Debt, or Liens on the Property, of any
such Unrestricted Subsidiary (unless repaid or released at the time of such
designation) shall be deemed an incurrence of Debt or Liens, as applicable, by a
Restricted Subsidiary for purposes of Sections 9.02 and 9.03, as applicable.

Section 9.20 Change in Name, Location or Fiscal Year. The Parent shall not, and
shall not permit any other Loan Party to, (a) change its name as it appears in
official filings in the state of its incorporation or organization, (b) change
its chief executive office, principal place of business, mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored (other than locations where the Parent or such Restricted Subsidiary is a
lessee with respect to any oil and gas lease), or the location of its records
concerning the Collateral as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least five (5) Business Days prior
written notice of such change and any reasonable action requested by the
Administrative Agent in connection therewith has been, or will be
contemporaneously therewith, completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of the Secured Creditors, in any Collateral), provided that, any new
location shall be in the United States or Canada. The Parent shall not, and
shall not permit any Restricted Subsidiary to, change its fiscal year which
currently ends on December 31.

 

-70-



--------------------------------------------------------------------------------

Section 9.21 The Parent. Notwithstanding anything herein to the contrary, the
Parent shall not engage in any material operational business activities or own
or hold any material assets or incur any Debt or Liens; provided that the
following shall be permitted: (i) its ownership of the Equity Interests of the
Borrower and Titan Management and activities incidental thereto, including,
payment of dividends and other amounts in respect of its Equity Interests, (ii)
the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance), (iii) the performance of its
obligations as a Guarantor with respect to the Loan Documents, the First Lien
Loan Documents or any other documents relating to Debt permitted hereunder, (v)
if applicable, participating in tax, accounting and other administrative matters
as the holding company of the consolidated group of the Parent and its
Subsidiaries, (vi) holding any cash or Cash Equivalents permitted by Section
9.05, (vii) making of any Restricted Payments or Investments permitted
hereunder, (viii) providing indemnification to officers and directors, (ix)
acting as the general partner of ARP in accordance with ARP’s partnership
agreement as of the date hereof or as amended; provided that the approval of any
amendment thereto that is adverse to the interests of the Lenders shall require
written consent of the Majority Lenders,reserved], (x) its ownership of the
Equity Interests of AEC and the making of payments to AEC only to the extent
those payments are necessary for AEC to fund any payments on behalf of Parent
permitted by Section 9.22 , (xi) its ownership of intellectual Property rights
and (xii) any activities incidental or reasonably related to the foregoing.

Section 9.22 SPV Subsidiaries Conduct of Business. Notwithstanding anything
herein to the contrary,

(a) AEC shall not engage in any operational business activities or own or hold
any assets or incur any Debt or Liens; provided that the following shall be
permitted: (i) AEC’s ownership of the Equity Interests of AERS, (ii) paying
expenses on behalf of Parent consisting of audit, accounting, and legal fees and
expenses and other expenses required to maintain Parent’s corporate existence
and to pay customary and reasonable general corporate and overhead costs of the
Parent consistent with past practices, (iii) if applicable, participating in
tax, accounting and other administrative matters as part of the consolidated
group of the Parent and its Subsidiaries, and (iv) any activities directly
incidental or reasonably directly related to the foregoing.

(b) AERS shall not engage in any operational business activities or own or hold
any assets or incur any Debt or Liens; provided that the following shall be
permitted: (i) acting as the pay-role entity for ARPTitan Energy and its
Subsidiaries consistent with its past practicesprovision of such services to
ARP, (ii) if applicable, participating in tax, accounting and other
administrative matters as part of the consolidated group of the Parent and its
Subsidiaries, and (iii) any activities directly incidental or reasonably
directly related to the foregoing.

(c) Parent will not, and will not permit any Restricted Subsidiary to (i)
assume, guarantee or be or become liable for any Debt of any of the SPV
Subsidiaries, or (ii) make any Investments in or payments to the SPV
Subsidiaries other than pursuant to Section 9.22(a)(ii).

Financial Covenants in ARP Secured Debt.

(a) If, on June 30, 2016 or at any time thereafter, any ARP Credit Facility
shall include any financial covenant tested as of the fiscal quarter ended June
30, 2016 or afterwards that are not set forth in this Agreement (any such
financial covenant, an “Additional ARP Covenant”), then, with respect to any
such Additional ARP Covenant arising at any time after the Effective Date, the
Parent shall provide an ARP Covenant Notice to the Administrative Agent for
distribution to the Lenders. Any Additional ARP Covenant (and any related
definitions and cross references), whether in effect on June 30, 2016 or
afterwards, shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis, as if set forth fully in this Agreement, without
any further action required on the part of any Person, effective as of June 30,
2016 (or in the case of financial covenants adopted

 

-71-



--------------------------------------------------------------------------------

thereafter, on the date when such Additional ARP Covenant became effective under
such ARP Credit Facility) (each such Additional ARP Covenant, as so
incorporated, an “Incorporated ARP Provision”). Upon the request of the Required
Lenders, the Borrower shall enter into any additional agreement or amendment to
this Agreement reasonably requested by the Required Lenders evidencing any of
the foregoing so long as nothing in such amendment contradicts the provisions of
this Section 9.23. As used herein, “ARP Covenant Notice” means, in respect of
any Additional ARP Covenant arising on June 30, 2016 or afterwards, a written
notice to the Administrative Agent for distribution to each of the Lenders, in
each case promptly and in any event within 5 Business Days after the inclusion
of such Additional ARP Covenant in any ARP Credit Facility (including by way of
amendment or other modification of any existing provision thereof), by the
Parent referring to the provisions of this Section 9.23 and setting forth a
description of such Additional ARP Covenant (including any defined terms used
therein) and related explanatory calculations, as applicable.

(b) If (i) any Incorporated ARP Provision is subsequently amended or modified in
the relevant ARP Credit Facility with the effect that such Additional ARP
Covenant is made less restrictive to ARP, such Additional ARP Covenant, as
amended or modified, shall be deemed incorporated by reference into this
Agreement and (ii) any Incorporated ARP Provision is subsequently removed or
terminated from the relevant ARP Credit Facility or ARP is otherwise no longer
required to comply therewith under the relevant ARP Credit Facility, then,
beginning on the effective date such Additional ARP Covenant is removed or
terminated from the relevant ARP Credit Facility or ARP is otherwise no longer
required to comply with such Additional ARP Covenant, such Additional ARP
Covenant shall be deemed removed or terminated from this Agreement and none of
the Loan Parties or ARP shall be obligated to comply with such Additional ARP
Covenant hereunder.

Section 9.23 [Reserved].

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest or
other amounts (other than an amount referred to in Section 10.01(a)), five (5)
Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Parent or the Borrower by the
Administrative Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

(d) the Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 3.04(c)(i),
Section 8.02(a), Section 8.03 (solely with respect to the legal existence of the
Parent and the Borrower), Section 8.12, Section 8.17 or in Article IX.

 

-72-



--------------------------------------------------------------------------------

(e) the Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01 (a), Section 10.01(b) and Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period
of 30 days after the earlier to occur of (i) written notice thereof from the
Administrative Agent to the Borrower or the Parent or (ii) a Responsible Officer
of the Borrower or the Parent otherwise becoming aware of such default.

(f) (i) the Parent or any Restricted Subsidiary (xi) fails to pay any principal
in respect of any Debt or any amount owing under any Swap Agreement after the
same has become due and payable and the aggregate amount remaining unpaid at any
time exceeds $5,000,000, or (yii) fails to observe or perform (after applicable
grace periods, if any) any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such Debt
or such Swap Agreement if the effect of any failure referred to in this
clause (yii) is to cause, or to permit the holder or holders of such Debt or a
counterparty of the Parent or any Restricted Subsidiary in respect of such Swap
Agreement or a trustee on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, principal of such Debt and amounts
owing under such Swap Agreement exceeding $5,000,000 in the aggregate to become
immediately due and payable and (ii) ARP (x) fails to pay any principal in
respect of any Debt or any amount owing under any Swap Agreement after the same
has become due and payable and the aggregate amount remaining unpaid at any time
exceeds $5,000,000, or (y) fails to observe or perform (after applicable grace
periods, if any) any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Debt or Swap
Agreement if the effect of any failure referred to in this clause (y) is to
cause the principal of such Debt and amounts owing under such Swap Agreement to
become immediately due and payable..

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any Restricted Subsidiary or any of their debts, or of
a substantial part of any of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent or any Restricted Subsidiary or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered.

(h) the Parent or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any Restricted Subsidiary or for a
substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

(i) the Parent or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Parent, any of the Restricted
Subsidiaries, or any combination thereof, and all such judgments shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof.

(k) any provision of the Loan Documents (including, on and after the execution
and delivery thereof, the Intercreditor Agreement) material to the rights and
interests of the Administrative Agent, the Lenders or any other Secured Creditor
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with their terms against the Parent or any Restricted Subsidiary, or, in the
case of the Intercreditor Agreement, against any other party thereto, or any
provision of the Loan Documents shall be repudiated, or cease to create a valid
and perfected Lien of the priority required thereby on any portion of the
Collateral purported to be covered thereby that is material to the rights and
interests of the Administrative Agent, the Lenders or any other Secured
Creditor, except to the extent permitted by the terms of this Agreement, or the
Parent or any Restricted Subsidiary shall so state in writing.

 

-73-



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

(m) a Change of Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
or at the direction of the Majority Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Notes and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, as if the payment
of the Loans on such date were an optional or mandatory prepayment, accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder and under the Notes and the other Loan Documents with respect thereto,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by each Loan Party and (iii) exercise on
behalf of itself and the Lenders all rights and remedies available to the
Lenders under the Loan Documents; and in case of an Event of Default described
in Section 10.01(g), Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c) Subject to the terms of the Intercreditor Agreement, all proceeds realized
from the liquidation or other disposition of Collateral and all amounts
otherwise received on account of the obligations hereunder after the occurrence
of an Event of Default or the Termination Date, whether by acceleration or
otherwise, shall be applied:

(i) first, to reimburse expenses and indemnities provided for in this Agreement
and the Security Instruments;

(ii) second, to pay fees, including, without limitation, the Administrative
Agent Fee;

(iii) third, to pay accrued and unpaid interest on the Loans payable to the
Lenders, ratably among them in proportion to the amounts described in this
clause (iii);

(iv) fourth, (1) to pay outstanding principal of the Loans payable to the
Lenders and (2) to pay the Swap Termination Value of the Secured Swap
Counterparties under the Secured Swap Agreements, as provided in the applicable
Intercreditor Agreement; and

(v) fifth, to pay any other Indebtedness; and any excess shall be paid to the
Borrower or as otherwise required by any Law.

(d) Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation set forth in the preceding
sentence.

 

-74-



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably (subject to Section 11.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent, any
syndication agent or documentation agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 11.02 Delegation of Duties. The Administrative Agent may execute any and
all of its duties and exercise its rights and powers under this Agreement or any
other Loan Document by or through agents, sub-agents, employees or attorneys in
fact and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or attorney in
fact that it selects except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such agent
or attorney in fact.

Section 11.03 Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Majority Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Majority Lenders or the Lenders, as the case
may be. All rights of action under the Loan Documents and all right to the
Collateral, if any, hereunder may be enforced by the Administrative Agent and
any suit or proceeding instituted by the Administrative Agent in furtherance of
such enforcement shall be brought in its name as the Administrative Agent
without the necessity of joining as plaintiffs or defendants any other Lender,
and the recovery of any judgment shall be for the benefit of the Lenders (and,
with respect to the Secured Swap Agreements, the Administrative Agent and
Affiliates of the Lender or of the Administrative Agent, if applicable) subject
to the expenses of the Administrative Agent. In actions with respect to any
Property of the Parent or any Restricted Subsidiary, the Administrative Agent is
acting for the ratable benefit of each Lender. Any and all agreements to
subordinate (whether made heretofore or hereafter) other indebtedness or
obligations of the Loan Parties to the Indebtedness shall be construed as being
for the ratable benefit of each Lender (and, with respect to the Secured Swap
Agreements, the Administrative Agent and Affiliates of the Lender or of the
Administrative Agent, if applicable).

 

-75-



--------------------------------------------------------------------------------

(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Instruments on behalf of and for the benefit of the Lenders (or if
previously entered into, hereby ratifies the Administrative Agent’s (or any
predecessor administrative agent’s) previously entering into such agreements and
Security Instruments).

(c) Except to the extent unanimity (or other percentage set forth in
Section 12.02) is required hereunder, each Lender agrees that any action taken
by the Majority Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized by and binding upon all of the Lenders.

(d) The Administrative Agent is hereby authorized on behalf of the Lenders (and,
with respect to the Secured Swap Agreements, the Administrative Agent and
Affiliates of the Lender or of the Administrative Agent, if applicable), without
the necessity of any notice to or further consent from any Lender, from time to
time to take any action with respect to any Collateral or Security Instruments
which may be necessary to create, perfect and maintain perfected the Liens upon
the Collateral granted pursuant to the Security Instruments.

(e) The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
(whether in fee or by leasehold) by the Person purporting to own it or is cared
for, protected, or insured or has been encumbered or that the Liens granted to
the Administrative Agent (or any predecessor administrative agent) herein or
pursuant to the Security Instruments have been properly or sufficiently or
lawfully created, perfected, protected, or enforced, or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights granted or available to the Administrative Agent in this Section 11.03 or
in any of the Security Instruments; IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE
ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE
DISCRETION, AND THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY
WHATSOEVER WITH RESPECT TO ANY COLLATERAL OR THE SECURITY INSTRUMENTS TO ANY
LENDER (AND, WITH RESPECT TO THE SECURED SWAP AGREEMENTS, THE ADMINISTRATIVE
AGENT AND AFFILIATES OF THE LENDER OR OF THE ADMINISTRATIVE AGENT, IF
APPLICABLE), IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT.

(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral: (i) upon the payment in full of the
Indebtedness (other than inchoate or contingent or reimbursable obligations for
which no claim has been asserted); (ii) constituting property being sold or
disposed of to a Person that is not a Loan Party if any Loan Party certifies in
a certificate of a Responsible Officer of such Loan Party to the Administrative
Agent that the sale or disposition is permitted under this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry); (iii) constituting “Excluded Property” as defined in the
Security Agreement; (iv) constituting property in which neither the Parent nor
any Restricted Subsidiary owned an interest at the time the Lien was granted or
at any time thereafter; (v) constituting property leased to the Parent or a
Restricted Subsidiary under a lease which has expired or been terminated in a
transaction permitted under the Loan Documents or is about to expire and which
has not been, and is not intended by the Parent or such Restricted Subsidiary to
be, renewed; or (vi) consisting of an instrument or other possessory collateral
evidencing Debt or other obligations pledged to the Administrative Agent (for
the benefit of the Secured Creditors), if the Debt or obligations evidenced
thereby has been paid in full or otherwise superseded. In addition, the Lenders
irrevocably authorize the Administrative Agent to release Liens upon Collateral
as contemplated herein and in the other Loan Documents, or if approved,
authorized, or ratified in writing by the requisite Lenders. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.03.

(g) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option, and in its sole discretion, to release any Guarantor (other than the
Parent) from its obligations under this Agreement if such Person ceases to be a
Material Subsidiary or becomes an Unrestricted Subsidiary as a result of a
designation permitted pursuant to Section 9.19.

(h) In furtherance of the authorizations set forth in this Section 11.03, each
Lender (and, with respect to the Secured Swap Agreements, the Administrative
Agent and Affiliates of the Lender or of the Administrative Agent, if
applicable) hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Instruments (including,
without limitation, any appointments of substitute trustees under any Security
Instruments), (ii) to take action with respect to the Collateral and Security
Instruments to create, perfect, maintain, and preserve the Lenders’ Liens
therein, and (iii) to execute instruments of release or to take other action
necessary to release Liens upon any Collateral or to release Guarantors to the
extent authorized herein or in the other Loan Documents. This power of attorney
shall be liberally, not restrictively, construed so as to give the greatest
latitude to the Administrative Agent’s power, as attorney, relative to the
guarantee and Collateral matters described in this Section 11.03. The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent (or any Person
acting on behalf of the Administrative Agent pursuant to a valid power of
attorney). The power of attorney conferred by this Section 11.03(h) to the
Administrative Agent is granted for valuable consideration and is coupled with
an interest and is irrevocable (subject to Section 11.01) so long as the
Indebtedness, or any part thereof, shall remain unpaid or the Lenders are
obligated to make any Loan under the Loan Documents.

 

-76-



--------------------------------------------------------------------------------

Section 11.04 Liability of Administrative Agent. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT SHALL (A) BE LIABLE FOR
ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION
WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Parent or any Restricted Subsidiary or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or such Related Party under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Loan Document, or for any failure
of the Parent or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. Neither the
Administrative Agent nor any Related Party thereof shall be under any obligation
to any Lender or Participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Parent or any Restricted Subsidiary or any Affiliate thereof.

Section 11.05 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and shall be entitled to consult
and seek advice and statements of legal counsel (including counsel to the Parent
or any Restricted Subsidiary), independent accountants and other experts
selected by the Administrative Agent. The Administrative

 

-77-



--------------------------------------------------------------------------------

Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Majority Lenders, the Super Majority Lenders or all the Lenders, as
applicable, and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and Participants. Where
this Agreement expressly permits or prohibits an action unless all the Lenders,
the Majority Lenders or Super Majority Lenders, as applicable, otherwise
determine, the Administrative Agent shall, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the requisite Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the Loans
on the Effective Date shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender (or otherwise made available for such
Lender on SyndTrak Online, DXSyndicate™ or any similar website) for consent,
approval, acceptance or satisfaction, or required hereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

Section 11.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a
Lender, the Parent or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Default or Event of Default as may be directed by the Majority Lenders in
accordance with this Agreement; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 11.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that neither the Administrative Agent nor any
Related Party of the Administrative Agent has made any representation or
warranty to it, and that no act by the Administrative Agent or any Related Party
thereof hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the Parent or any Restricted Subsidiary
or any Affiliate thereof, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Related Party thereof to any Lender
as to any matter, including whether the Administrative Agent or the Related
Parties thereof have disclosed material information in their possession. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any Related Party thereof and
based on such documents and information as it has deemed appropriate, made its
own appraisal of, and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
any Guarantor and their respective Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any Related Party thereof and
based on such documents and

 

-78-



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. In this regard, each Lender acknowledges that Latham &
Watkins LLP is acting in this transaction as counsel to the Administrative
Agent. Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
Related Party of the Administrative Agent.

Section 11.08 Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND THE
ADMINISTRATIVE AGENT AND EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT (TO THE
EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWER TO DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE TOTAL PERCENTAGES, AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND
EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL
INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING THE ADMINISTRATIVE AGENT’S OR
SUCH RELATED PARTY OF THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED,
HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO THE ADMINISTRATIVE
AGENT OR ANY RELATED PARTY THEREOF OF ANY PORTION OF SUCH INDEMNIFIED
LIABILITIES RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT; provided, however, that no action taken in accordance with the
directions of the Majority Lenders, the Super Majority Lenders or all of the
Lenders under this Agreement, as applicable, shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 11.08. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of or
legal advice in respect of rights or responsibilities under, this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such expenses by
or on behalf of the Borrower. The undertaking in this Section 11.08 shall
survive termination of the Commitments, the payment of all Indebtedness
hereunder and the resignation or replacement of the Administrative Agent.

Section 11.09 Administrative Agent in its Individual Capacity. Riverstone and
its Affiliates may make loans to, accept deposits from, acquire equity interests
in and generally engage in any kind

 

-79-



--------------------------------------------------------------------------------

of banking, trust, financial advisory, underwriting or other business with the
Parent and its Affiliates as though Riverstone were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Riverstone or its Affiliates may
receive information regarding the Parent or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Parent or such Affiliate) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them. With respect to its
Loans, Riverstone shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include
Riverstone in its individual capacity.

Section 11.10 Successor Administrative Agent. The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders with a copy of such
notice to the Borrower. If the Administrative Agent resigns under this
Agreement, the Majority Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld, delayed or conditioned). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and, so long as no Event of Default has occurred which is continuing, upon
written approval of the Borrower (which approval of the Borrower shall not be
unreasonably withheld, delayed or conditioned), a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent, the retiring Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the Loan Documents and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI and
Sections 12.03 and 12.05 shall inure to the benefit of such retiring
Administrative Agent, its sub-agents or attorneys in fact and the Administrative
Agent’s Related Parties as to any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above; provided that in the case of any security held by the
Administrative Agent on behalf of the Lenders under the Loan Documents, the
retiring Administrative Agent shall continue to hold such security until such
time as a successor administrative agent is appointed.

Section 11.11 Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

 

-80-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.12 Secured Swap Agreements. To the extent any Affiliate of the
Administrative Agent or of a Lender is a party to a Secured Swap Agreement with
a Loan Party and thereby becomes a beneficiary of the Liens pursuant to any
Security Instrument, such Affiliate of the Administrative Agent or a Lender
shall be deemed to appoint the Administrative Agent its nominee and agent to act
for and on behalf of such Affiliate in connection with such Security Instruments
and the Intercreditor Agreement, if applicable, and to be bound by the terms of
this Article XI and the other provisions of this Agreement and the Intercreditor
Agreement, if any.

Section 11.13 Intercreditor Agreement. Each Lender (and each Person that becomes
a Lender hereunder pursuant to Section 12.04) hereby authorizes and directs the
Administrative Agent to enter into, join or otherwise become party to the
Intercreditor Agreement on behalf of such Lender as needed to effectuate the
transactions permitted by this Agreement and agrees that the Administrative
Agent may take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement. Without limiting the provisions of Sections 11.01 and
12.03, each Lender hereby consents to the Administrative Agent and any successor
serving in such capacity and agrees not to assert any claim (including as a
result of any conflict of interest) against the Administrative Agent, or any
such successor, arising from the role of the Administrative Agent or such
successor under the Loan Documents or any such Intercreditor Agreement so long
as it is either acting in accordance with the terms of such documents and
otherwise has not engaged in gross negligence or willful misconduct (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction). In addition, the Administrative Agent, or any such successor,
shall be authorized, without the consent of any Lender, to execute or to enter
into amendments of, and amendments and restatements of, the Security
Instruments, any such Intercreditor Agreement and any additional and replacement
Intercreditor Agreements, in each case, in order to provide for Liens permitted
by the terms of this Agreement to be pari passu with the Loans.

 

-81-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(i) if to the Borrower, to it at:

New Atlas Holdings, LLC

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19103

Attn: Jeffrey Slotterback

Fax: (215) 405-3882

Email: jslotterback@atlasenergy.com

(ii) if to Administrative Agent, to it at:

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Attn: Christopher Abbate

Phone: (212) 271-2942

Fax: (212) 993-0077

with a copy to:

Stephen Coats

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Phone: (212) 993-0092

Fax: (212) 993-0077

(iii) if to any other Lender, in its capacity as such, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

-82-



--------------------------------------------------------------------------------

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, remedy, power or privilege, under any of the Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege under any of the Loan Documents preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Subject to Section 12.04(b)(ii)(E)(5), neither this Agreement nor any
provision hereof nor any Security Instrument nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties party thereto and the Majority Lenders
or by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

(i) extend the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce or forgive the principal amount of any Loan or reduce or forgive the
rate of interest thereon, or reduce or forgive any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby; provided that the consent of an Affiliate Lender for any such reduction
shall not be required if such reduction is proportionately applicable to each
Lender (including such Affiliate Lender),

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or postpone or
extend the applicable Termination Date without the written consent of each
Lender directly and adversely affected thereby; provided that the consent of an
Affiliate Lender for any such postponement, reduction, extension or waiver shall
not be required if such postponement, reduction, extension or waiver is
proportionately applicable to each Lender (including such Affiliate Lender),

(iv) change Section 4.01 (b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby; provided that the consent of an
Affiliate Lender for any such change shall not be required if such change is
proportionately applicable to each Lender (including such Affiliate Lender),

(v) release all or substantially all of the aggregate value of the guarantees of
the Guarantors under the Guaranty Agreement or release all or substantially all
of the Collateral or reduce the percentage set forth in the definition of
Required Mortgage Value to less than 80%, without the written consent of each
Lender (other than any Affiliate Lender), or

(vi) change any of the provisions of this Section 12.02(b) or the definitions of
“Super Majority Lenders” or “Majority Lenders”, or Section 9.11(g) or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender directly and adversely
affected thereby;

 

-83-



--------------------------------------------------------------------------------

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative
Agent. Notwithstanding the foregoing, any supplement to Schedule 7.15
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

(c) Without the consent of any other Person, the applicable Loan Party or Loan
Parties and the Administrative Agent may (in its or their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment or waiver of any Loan Document (including the Guaranty Agreement),
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Creditors or additional Subsidiaries to become Guarantors, or as
required by local law to give effect to, or protect any security interest for
the benefit of the Secured Creditors, in any property or so (i) that the
security interests therein comply with applicable law or (ii) the guarantees
provided under the Guaranty Agreement comply with applicable law or (iii) such
guarantees or security interests or other Loan Documents are consistent with
this Agreement and the other Loan Documents.

(d) Notwithstanding anything to the contrary contained in Section 12.02(a), if
at any time after the Effective Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Majority Lenders within five (5) Business Days following receipt
of notice thereof.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay or reimburse (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
any counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), provided, however, that in the case of
legal fees and expenses, such payment or reimbursement shall be limited to the
reasonable fees and expenses of one counsel to the Administrative Agent (and, if
reasonably necessary, to one local counsel in any relevant jurisdiction to the
Administrative Agent), (ii) all reasonable and documented out-of-pocket costs,
expenses, taxes, assessments and other charges incurred by the Administrative
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of one counsel to the
Administrative Agent (and, if reasonably necessary, to one local counsel in any
relevant jurisdiction to the Administrative Agent), in connection with the
enforcement or protection of its rights or remedies in connection with this
Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or similar negotiations in respect of such Loans.

 

-84-



--------------------------------------------------------------------------------

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF OUTSIDE
COUNSEL FOR ANY SUCH INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
(REGARDLESS OF WHETHER SUCH INDEMNITEE IS A PARTY THERETO) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (1) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE, ENFORCEMENT OR ADMINISTRATION BY THE PARTIES
HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (2) THE FAILURE OF THE PARENT OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY LAW, (3) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (4) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (5) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (6) THE OPERATIONS OF THE
BUSINESS OF THE PARENT AND THE RESTRICTED SUBSIDIARIES, (7) ANY ASSERTION THAT
THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (8) ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT OR ANY
RESTRICTED SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION,
THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON ANY OF
THEIR PROPERTIES, (9) THE BREACH OR NON-COMPLIANCE BY THE PARENT OR ANY
RESTRICTED SUBSIDIARY WITH ANY ENVIRONMENTAL LAW, (10) THE PAST OWNERSHIP BY THE
PARENT OR ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY
ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE
TIME, COULD RESULT IN PRESENT LIABILITY, (11) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE PARENT OR ANY RESTRICTED
SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR ANY OF THE RESTRICTED
SUBSIDIARIES, (12) ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE PARENT OR
ANY OF THE RESTRICTED SUBSIDIARIES, (13) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (14) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (X) THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION), OR (Y) ANY
PROCEEDING NOT INVOLVING ANY ACT OR OMISSION BY THE PARENT OR ITS AFFILIATES
THAT IS SOLELY AMONG INDEMNITEES (OTHER THAN ANY PROCEEDING AGAINST THE
ADMINISTRATIVE AGENT, IN ITS CAPACITY AS SUCH).

 

-85-



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent or attorney in fact thereof)
or any Related Party of the Administrative Agent under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent (or such sub-agent or attorney in fact) or such Related Party, as
applicable, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any sub-agent or attorney in
fact thereof) in its capacity as such or against any Related Party of the
Administrative Agent acting for the Administrative Agent in connection with such
capacity.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; provided, further, that the Borrower shall be deemed to have consented
to any such assignment unless it shall have objected thereto by written notice
to the Administrative Agent within five (5) Business Days after having received
notice thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund.

 

-86-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender of the same Class, an
Affiliate of a Lender of the same Class or an Approved Fund of the assigning
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of such Class, the amount of the Commitment or Loans of any
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 or, if
smaller, the entire remaining amount of the assigning Lender’s applicable
outstanding Loans of such Class unless each of the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment (other than assignments to an Affiliate of a
Lender or an Approved Fund) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 unless such fee is waived by the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) the Assignor shall furnish to the Assignee a copy of the Form FR U-1 or Form
FR G-3, as the case may be, originally obtained with respect to the Commitment
or Loans being assigned; and

(E) the assignment by any Lender of all or a portion of its rights and
obligations under this Agreement to an Affiliate of the Borrower that is an
Eligible Assignee (each, an “Affiliate Lender”), shall be subject to the
following limitations:

(1) each Affiliate Lender shall represent and warrant as of the date of any such
purchase and assignment, that neither such Affiliate Lender or any of its
Affiliates nor any of their respective directors or officers has any material
non-public information with respect to the Parent or any of its Subsidiaries or
securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive material non-public
information with respect to the Parent and its Subsidiaries or securities) prior
to such date to the extent such information could reasonably be expected to have
a material effect upon, or otherwise be material, to a Lender’s decision to
assign rights and obligations hereunder to such Affiliate Lender;

(2) each Affiliate Lender will not be entitled to receive, and will not receive,
information provided solely to the Lenders that are not Affiliate Lenders by the
Administrative Agent or any Lender that is not an Affiliate Lender (other than
the right to receive notices of prepayments in respect of its Loans or
Commitment required to be delivered to the Lenders hereunder), will not be
permitted to attend or participate in, and will not attend or participate in,
meetings or conference calls solely among the Lenders that are not Affiliate
Lenders and the Administrative Agent and will not receive advice of counsel to
the Administrative Agent and the Lenders;

(3) the aggregate percentage of the outstanding aggregate principal amount of
the Loans held at any one time by all Affiliate Lenders may not exceed 25% of
the applicable aggregate principal amount of the Loans outstanding at such time
under this Agreement;

 

-87-



--------------------------------------------------------------------------------

(4) there will not be more than two (2) Affiliate Lenders at any time;

(5) notwithstanding anything in this Agreement to the contrary, for purposes of
determining whether the Majority Lenders, the applicable Majority Facility
Lenders, the Super Majority Lenders or all Lenders under this Agreement or under
a Facility have (x) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or, subject to Section
12.04(b)(vi), any plan of reorganization pursuant to the U.S. Bankruptcy Code,
(y) otherwise acted on any matter related to any Loan Document, or (z) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Loans held by any Affiliate Lender shall be deemed to be not outstanding for all
purposes of calculating whether the Majority Lenders, the applicable Majority
Facility Lenders, the Super Majority Lenders or all Lenders under this Agreement
or under a Facility have taken any actions (unless the relevant consent or
action affects such Affiliate Lender in a disproportionately adverse manner than
its effect on other Lenders under the same Facility or the Facilities, as
applicable); and

(6) borrowings of Loans shall not be made to directly or indirectly fund the
purchase or assignment.

For the purposes of this Section 12.04, “Approved Fund” means an Eligible
Assignee that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) a Person or an Affiliate of a Person that administers or manages a
Lender, and “Eligible Assignee” means a Person (other than a natural person, the
Parent or its Subsidiaries) being a commercial bank, an insurance company, a
finance company, a financial institution, or any fund or “accredited
investor”(as defined in Regulations D of the Securities Act) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of business; provided that, notwithstanding
anything to the contrary, an Affiliate of the Borrower shall only be an Eligible
Assignee if Section 12.04(b)(ii)(E) is complied with.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below and the receipt by the Assignee of the copy of the applicable form
pursuant to paragraph (b)(ii)(D) above, from and after the effective date
specified in each Assignment and Assumption the Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c). Upon request, and the surrender
by the assigning Lender of its Note, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

-88-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b) and the Assignee receives a copy of the applicable form
pursuant to Section 12.04(b)(ii)(D) above.

(vi) Additionally, the Loan Parties and Affiliate Lenders hereby agree that if a
case under the U.S. Bankruptcy Code is commenced against any Loan Party, such
Loan Party shall seek (and the Affiliate Lenders shall consent) to provide that
the vote of the Affiliate Lenders with respect to any plan of reorganization of
such Loan Party shall be counted in the same proportion as all other Lenders
except that the Affiliate Lenders’ vote may be counted in the manner designated
by such Affiliate Lender to the extent any such plan of reorganization proposes
to treat the Indebtedness owed to the Affiliate Lenders in a manner that is less
favorable in any material respect to the Affiliate Lenders than the proposed
treatment of similar Indebtedness owed to Lenders that are not Affiliates of the
Borrower or would deprive the Affiliate Lenders of their pro rata share of any
payments to which all Lenders are entitled. The Affiliate Lenders hereby
irrevocably appoint the Administrative Agent (such appointment being coupled
with an interest) as the Affiliate Lenders’ attorney in fact, with full
authority in the place and stead of the Affiliate Lenders and in the name of the
Affiliate Lenders, from time to time in the Administrative Agent’s discretion to
take any action and to execute any instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this Section
12.04(b)(vi) and the Term Loans held by the Affiliate Lenders (and any claim
with respect thereto) shall be deemed assigned for all purposes to the
Administrative Agent to vote in accordance with this Section.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than the Borrower or any Affiliate of the Borrower (each a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) such Lender shall furnish to
the Participant a copy of the Form FR U-1 or Form FR G-3, as the case may be,
originally obtained with respect to the rights and obligations hereunder subject
to the relevant participation and (D) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to Section 12.02(b) and (2) directly affects such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 5.01, Section 5.02, and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant shall be subject to
Section 4.01 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Any
Participant that is a Foreign Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e).

 

-89-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the Parent
herein and by the Restricted Subsidiaries in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy or other laws for the relief of debtors or otherwise, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by email (in.pdf or similar format) or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

-90-



--------------------------------------------------------------------------------

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) This Agreement shall become effective when (i) it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto and (ii) the conditions precedent in Section
6.01 have been satisfied or waived in accordance with Section 12.02, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default under Section 10.01(a) or
Section 10.01(b) shall have occurred and be continuing, each Lender and each of
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable to it or its Related Parties hereunder) is hereby
authorized at any time and from time to time, without prior notice to the
Borrower, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (of whatsoever kind, including, without
limitations, obligations under the Secured Swap Agreements) at any time owing by
such Lender or Affiliate or the Administrative Agent or the Administrative
Agent’s Related Party to or for the credit or the account of the Parent or any
Restricted Subsidiary against any of and all the obligations of the Parent or
any Restricted Subsidiary owed to such Lender and its Affiliates or the
Administrative Agent or the Administrative Agent’s Related Parties now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not the Administrative Agent, its Related Party, such Lender or
its Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The Administrative
Agent or such Lender shall promptly notify the Borrower after any such set off
and application made by the Administrative Agent or such Lender, but the failure
to give such notice will not affect the validity of such set off and
application. The rights of the Administrative Agent and each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. To the fullest extent
permitted by law, each of the Parent and the Borrower hereby unconditionally
waives any claim to assert that the law of any other jurisdiction governs this
Agreement and the Notes, and this Agreement and the Notes shall be governed by
and construed in accordance with the law of the State of New York pursuant to
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which the
Borrower and the Lenders expressly intend to apply.

 

-91-



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION DOES NOT PRECLUDE THE ADMINISTRATIVE AGENT OR THE
LENDERS FROM OBTAINING JURISDICTION OVER THE PARENT OR THE BORROWER IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES WITHOUT LIMITING OR OTHERWISE IMPAIRING THE
BORROWER’S OBLIGATIONS UNDER SECTION 12.03(B); (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
Section 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by the
Parent or any of the Restricted Subsidiaries, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any Affiliate thereof
(subject, in the case of such disclosure to any Affiliate of the Administrative
Agent or a Lender, to the

 

-92-



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as applicable, being responsible for
compliance by such Affiliate with the provisions of this Section 12.11),
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (d) upon
the request or demand of any Governmental Authority or self-regulatory bodies
that claim oversight over the Administrative Agent or its Affiliates or
businesses, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcements of its rights hereunder or thereunder, or (j)
to any rating agency when required by it (it being understood that prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any non-public information).

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to
it. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor (after
giving effect to such increase)) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received, to the maximum extent possible by operation of this
Section 12.12, by such Lender.

 

-93-



--------------------------------------------------------------------------------

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Restricted Subsidiary, any obligor, contractor, subcontractor,
supplier or materialman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent or
any Lender for any reason whatsoever. There are no third party beneficiaries
(other than the successors and assigns of the parties hereto permitted hereby,
Participants to the extent provided in Section 12.04(c) and, to the extent
expressly contemplated hereby, the Indemnitees).

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Indebtedness shall also extend to and be available to the
Administrative Agent and those Lenders or their respective Affiliates which are
counterparties to any Secured Swap Agreement with the Borrower on a pro rata
basis in respect of any obligations of the Borrower which arise under any such
Secured Swap Agreement, while such Person or its Affiliate is a Lender or the
Administrative Agent. For the avoidance of doubt, the obligations under any such
Secured Swap Agreement will continue to be secured if the Person that is a
counterparty to such Secured Swap Agreement ceases to be the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender, subject
to the limitations set forth in the definition of “Secured Swap Agreement”. None
of the Administrative Agent, a Lender or any Affiliate of the Administrative
Agent or a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Swap Agreements.

Section 12.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.16 USA Patriot Act Notice. Each Lender and the Administrative Agent
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name,
address and tax identification number of the Borrower and the Guarantors and
other information that will allow such Lender and the Administrative Agent to
identify the Borrower and the Guarantors in accordance with the Act.

Section 12.17 Intercreditor Agreement. EACH HOLDER OF ANY SECOND LIEN
OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BY ITS ACCEPTANCE OF
SUCH SECOND LIEN OBLIGATIONS (I) CONSENTS TO THE

 

-94-



--------------------------------------------------------------------------------

SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (II) AGREES
THAT IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND (III) AUTHORIZES AND INSTRUCTS THE SECOND
LIEN AGENT (AS DEFINED IN THE INTERCREDITOR AGREEMENT) ON BEHALF OF EACH SECOND
LIEN SECURED PARTY (AS DEFINED IN THE INTERCREDITOR AGREEMENT) TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS SECOND LIEN AGENT ON BEHALF OF SUCH SECOND LIEN
SECURED PARTIES. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE
LENDERS UNDER THE PRIORITY CREDIT AGREEMENT (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) TO EXTEND CREDIT TO THE BORROWER AND SUCH LENDERS ARE INTENDED THIRD
PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

[SIGNATURES BEGIN NEXT PAGE]

 

-95-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

NEW ATLAS HOLDINGS, LLC, as Borrower ATLAS ENERGY GROUP, LLC, as Parent   By:  

/s/ Jeffrey Slotterback

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

RIVERSTONE CREDIT PARTNERS, L.P., as Administrative Agent and as Lender By:  
RCP F1 GP, L.P., its general partner By:   RCP F1 GP, L.L.C., its general
partner By:  

/s/ Christopher A. Abbate

Name:   Christopher A. Abbate Title:   Managing Director



--------------------------------------------------------------------------------

AEG ASSET MANAGEMENT, LLC,

as a Lender

By:  

/s/ Jonathan Z. Cohen

Name:   Jonathan Z. Cohen Title:   Chief Financial Officer



--------------------------------------------------------------------------------

THE LEON AND TOBY COOPERMAN FAMILY FOUNDATION,

as a Lender

By:  

/s/ Leon G. Cooperman

Name:   Leon G. Cooperman Title:   Trustee



--------------------------------------------------------------------------------

ANNEX 1

LIST OF COMMITMENTS

 

Name of Lender

   Applicable Percentage     Commitment  

Riverstone Credit Partners, L.P.

     76.178960097 %    $ 27,313,902.16   

The Leon and Toby Cooperman Family Foundation

     12.091898428 %    $ 4,335,540.02   

AEG Asset Management, LLC

     11.729141475 %    $ 4,205,473.82      

 

 

   

 

 

 

Total

     100 %    $ 35,854,916.00   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[        ]    [            ], 201[    ]

FOR VALUE RECEIVED, New Atlas Holdings, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay [            ] (the “Lender”),
at the office of Riverstone Credit Partners, L.P. (the “Administrative Agent”),
at 712 Fifth Avenue, 36th Floor, New York, New York 10019, Attention:
Christopher Abbate, the principal sum of [            ] Dollars ($[        ])
(or such lesser amount as shall equal the aggregate unpaid principal amount of
the Loans made by the Lender to the Borrower under the Credit Agreement (as
hereinafter defined)), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Second Lien Credit Agreement,
dated as of March 30, 2016, among Atlas Energy Group, LLC, a Delaware limited
liability company, the Borrower, the Administrative Agent, and the other lenders
from time to time party thereto (including the Lender), and evidences Loans made
by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Note have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273 AND
1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). YOU MAY
CONTACT THE PARENT’S CHIEF EXECUTIVE OFFICER BY MAIL AT 1845 WALNUT STREET, 10TH
FLOOR, PHILADELPHIA, PA 19103, WHO WILL PROVIDE YOU WITH ANY REQUIRED
INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT.

 

A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

NEW ATLAS HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 2016

To: Riverstone Credit Partners, L.P., as Administrative Agent

Ladies and Gentlemen:

New Atlas Holdings, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.03 of the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, the Borrower, Riverstone Credit Partners,
L.P., as Administrative Agent, and the other lenders (the “Lenders”) from time
to time party thereto (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

(i) The aggregate amount of the requested Borrowing is $[        ];

(ii) The date1 of such Borrowing is [            ], 2016;

(iii) The requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv) [In the case of a Eurodollar Borrowing, the initial Interest Period2
applicable thereto is [one]3 [two] [three] [six]4 months]; and

(v) The location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]

 

1  The date shall be a Business Day.

2  The initial Interest Period shall be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

3  Note, the applicable interest period selected may be one month to the extent
it is agreed to by the Administrative Agent.

4  Note, the applicable interest period selected may be twelve months or less to
the extent it is agreed to by each Lender of such Eurodollar Borrowing and the
Administrative Agent.

 

B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested Borrowing under the terms and conditions of the Credit Agreement.

 

NEW ATLAS HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Borrower, hereby certifies that
he/she is the [                    ] of New Atlas Holdings, LLC, a Delaware
limited liability company (the “Borrower”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. With reference
to the Second Lien Credit Agreement dated as of March 30, 2016 (together with
all amendments, restatements, supplements or other modifications thereto being
the “Credit Agreement”), among Atlas Energy Group, LLC (the “Parent”), a
Delaware limited liability company, the Borrower, Riverstone Credit Partners,
L.P., as Administrative Agent, and the lenders (the “Lenders”) from time to time
party thereto, the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Credit Agreement
for the fiscal year of the Parent ended as of December 31, 20[    ] (the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section, including to the effect
that such Financial Statements present fairly, in all material respects, the
financial condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Credit Agreement for
the fiscal quarter of the Parent ended as of             , 20[    ] (the
“Reporting Date”). Such Financial Statements present fairly, in all material
respects, the financial condition and results of operations of the Parent and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

2. No Default has occurred as of the date hereof.1

3. Attached hereto as Schedule 2 are reasonably detailed calculations showing
compliance as of the Reporting Date with the requirements of Section 9.01 of the
Credit Agreement and any financial covenants incorporated in the Credit
Agreement pursuant to Section 9.23 of the Credit Agreement..

3. Attached hereto as Schedule 3 is reasonably detailed information regarding
(i) all cash dividends and distributions received by the Parent and any
Restricted Subsidiary from Persons other than Restricted Subsidiaries which were
included in the calculations of the ratios that are the subject of Section 9.01
of the Credit Agreement, including a reconciliation of the Parent’s calculation
of EBITDA versus the calculation of Consolidated Net Income in accordance with
GAAP and (ii) the calculation of Distributable Cash.

 

1  If a Default has occurred, the Borrower shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.

 

C-1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this      day of [            ], 20[    ].

 

NEW ATLAS HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

Schedule 2

 

Asset Coverage Ratio. A.   Asset Value:      1.  

Liquidity:

   1. $               2.  

ARPTitan Energy Component:

 

(i) The number of ARP Units (other than the ARP A Units) constituting Qualifying
ARP Units as of such day:

 

            

 

multiplied by

 

the ARP Unit Price as of such day:

 

$             ;

 

plus

 

(ii) the ARP A Unit Amount2 as of such day:

 

            

 

multiplied by

 

the ARP Unit Price as of such day:

 

$             .[        ]

   2. $               3.  

ARP GPTitan Management Component:

 

Cash dividends or cash distributions actually received by the Parent during such
twelve calendar months on ARP A Units3:

 

$            

 

multiplied by

 

17.5.[         ]

   3. $               4.  

Atlas Lightfoot Component:

 

An amount equal to

 

(i) the fair market value of the Equity Interest in Lightfoot Capital Partners,
LP

 

(ii) directly held by Atlas Lightfoot and

  

 

2  “ARP A Unit Amount” means the product of (a) the result of the aggregate
amount of ARP LP Units divided by 0.98 multiplied by (b) 0.02. “ARP LP Units”
means the ARP Common Units and the ARP Preferred Units (other the ARP A Units).

3  For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending September 30, 2015, December 31, 2015 and March 31, 2016)
multiplied by 4, 2 and 4/3, respectively.

 

C-3



--------------------------------------------------------------------------------

   

(iii) that is subject to a perfected first priority Lien in favor of the
Administrative Agent for the benefit of the Secured Creditors pursuant to the
Loan Documents (which Lien is perfected by “control” in accordance with the
applicable Uniform Commercial Code including, without limitation, Section 8.106,
9.106 and 9.314 thereof).

 

For purposes of the Atlas Lightfoot Component, “fair market value” will be that
value determined in good faith by the Board of Directors of the Parent and
acceptable to the Administrative Agent and based, among other things, on:

 

(i) cash dividends or cash distributions actually received by Atlas Lightfoot
from Lightfoot Capital Partners, LP, on account of the equity interests of Gulf
LNG Holdings Group, LLC held by Lightfoot Capital Partners, LP, multipled by 8:

 

$            

 

and

 

(ii) the number of common units representing limited partnership interests in
Arc Logistics Partners LP held by Lightfoot Capital Partners, LP:

 

            

 

multiplied by

 

the Arc Logistics Unit Price at such time:

 

$            

   4. $                

and

 

(iii) the aggregate principal amount of Debt for which Lightfoot Capital
Partners, LP is then obligated:

 

$            .

     5.  

Arc Logistics Component

 

(i) the number common units representing limited partnership interests in Arc
Logistics Partners LP directly held by a Loan Party that are subject to a
perfected first priority Lien in favor of the Administrative Agent for the
benefit of the Secured Creditors pursuant to the Loan Documents (subject in
priority to the Liens pursuant to the First Lien Credit Documents, and which
Lien is perfected by “control” in accordance with the applicable Uniform
Commercial Code including, without limitation, Section 8.106, 9.106 and 9.314
thereof) as of such day:

 

            

 

multiplied by

 

the Arc Logistics Unit Price at such time:

   5. $                

$            .

  

 

C-4



--------------------------------------------------------------------------------

  6.  

Atlas Lightfoot GP Component:

 

Cash dividends and distributions actually received by a Loan Party on account of
its Equity Interests in Lightfoot Capital Partners GP LLC during such twelve
calendar months42 :

 

$            

 

multiplied by

 

20.

   6. $               7.  

Atlas Growth Partners GP Component:

 

Cash dividends or cash distributions actually received by Atlas Growth Partners
GP during such twelve calendar months on account of its general partnership
interest in Atlas Growth Partners53:

 

$            

 

multiplied by

 

17.5.

   7. $               8.  

Other Midstream GP Component (if any):

 

Cash dividends or distributions actually received by a Loan Party on account of
its Equity Interests in any other Person (other than a Loan Party) engaged in
Midstream Activities during such twelve calendar months64:

 

$            

 

multiplied by

 

20.

   8. $            

 

42 For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending September 30, 2015, December 31, 2015 and March 31, 2016)
multiplied by 4, 2 and 4/3, respectively.

53 For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending September 30, 2015, December 31, 2015 and March 31, 2016)
multiplied by 4, 2 and 4/3, respectively.

64 For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending September 30, 2015, December 31, 2015 and March 31, 2016)
multiplied by 4, 2 and 4/3, respectively.

 

C-5



--------------------------------------------------------------------------------

  9.  

Other Upstream GP Component (if any):

 

Cash dividends or distributions actually received by a Loan Party on account of
its Equity Interests in any Person (other than a Loan Party) engaged in Upstream
Activities during such twelve calendar months75

 

$            

 

multiplied by

 

17.5.

   9. $               10.  

Parent Component:

 

The sum of

 

(i) with respect to any Proved Reserves directly owned by the Parent, the
Present Value of such reserves as specified in the most recent Reserve Report
delivered pursuant to this Agreement and net, for the avoidance of doubt, of all
Reserves subject to any production payment:

 

$            

 

and

 

(ii) in the case of all other Oil and Gas Properties or Midstream Assets
directly owned by the Parent, the fair market value of such property as
determined by a third party valuation firm satisfactory to the Administrative
Agent:

 

$            .

  

10. $            

 

  11.  

Asset Value:

 

Lines A.1 + A.2 +A.3 + A.4 + A.5 + A.6 + A.7 + A.8 + A.9 + A.10.

 

   11. $             B.   Total Funded Debt      B. $             C.   Asset
Coverage Ratio (Line A.11 ÷ Line B):      C.          to 1.00 Minimum Required:
   2.00 to 1.00

 

75   For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending September 30, 2015, December 31, 2015 and March 31, 2016)
multiplied by 4, 2 and 4/3, respectively.

 

C-6



--------------------------------------------------------------------------------

Schedule 3 to Compliance Certificate

 

Distributable Cash. A.  

EBITDA for such calendar month:

   A: $             B.  

Consolidated interest expense (excluding expense associated with the
amortization of deferred financing costs and dollar denominated production
payments) of the Parent and its Restricted Subsidiaries during such month:

   B: $             C.  

Distributable Cash:

 

A minus B:

   C: $            86

 

8  No later than the twenty-fifth (25th) Business Day following the last day of
each calendar month, beginning with the calendar month ending June 30, 2016, the
Borrower shall provide the Administrative Agent with reasonably detailed
calculations of Excess Distributable Cash for such calendar month then ended and
Borrower shall prepay outstanding Loans or First Lien Loans (as elected by the
Borrower in its sole discretion) in an aggregate principal amount equal to
100.0% of Excess Distributable Cash for such calendar month then ended.

6  No later than the twenty-fifth (25th) Business Day following the last day of
each calendar month, beginning with the calendar month ending June 30, 2016, the
Borrower shall provide the Administrative Agent with reasonably detailed
calculations of Excess Distributable Cash for such calendar month then ended and
Borrower shall prepay outstanding Loans or First Lien Loans (as elected by the
Borrower in its sole discretion) in an aggregate principal amount equal to
100.0% of Excess Distributable Cash for such calendar month then ended.

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as contemplated hereby, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:  

 

  2.   Assignee:  

 

      [and is an Affiliate of [a [identify Lender] / an Approved Fund]1 3.  
Borrower:   New Atlas Holdings, LLC

4. Administrative Agent: Riverstone Credit Partners, L.P., as the administrative
agent under the Credit Agreement

 

1  Select as applicable.

 

D-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Second Lien Credit Agreement, dated as of March 30,
2016 among Atlas Energy Group, LLC, a Delaware limited liability company, New
Atlas Holdings, LLC, a Delaware limited liability company, as the Borrower, each
of the Lenders from time to time party thereto, and Riverstone Credit Partners,
L.P., as Administrative Agent

6. Assigned Interest:

 

Commitment/ Loan Assigned

   Aggregate Amount of
Commitment/ Loans for
all Lenders      Amount of Commitment/
Loans Assigned      Percentage Assigned of
Commitment/ Loans2      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:                  , 20[    ] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR, PROVIDED, THAT THE ASSIGNEE HAS RECEIVED FROM THE ASSIGNOR A
COPY OF THE FORM FR U-1 OR FORM FR G-3, AS APPLICABLE.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

The undersigned hereby consent to the within assignment:3

 

RIVERSTONE CREDIT PARTNERS, L.P. By:   RCP F1 GP, L.P., its general partner

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/ Loans
of all Lenders thereunder.

3  Consents to be included to the extent required by Section 12.04(b) of the
Credit Agreement.

 

D-2



--------------------------------------------------------------------------------

By:   RCP F1 GP, L.L.C., its general partner By:  

 

Name:   Title:   Manager

 

D-3



--------------------------------------------------------------------------------

NEW ATLAS HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

 

D-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it shall furnish to the Assignee a copy of Form FR
U-1 or Form FR G-3, as the case may be, originally obtained with respect to the
Commitment or Loans being assigned; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption Agreement is a completed Administrative Questionnaire in the form
provided by the Administrative Agent and (viii) subject to
Section 12.04(b)(ii)(B) of the Credit Agreement, together with this Assignment
and Assumption Agreement, the parties hereto have delivered to the
Administrative Agent a processing and recordation fee of $3,500; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other

 

D-5



--------------------------------------------------------------------------------

Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF RESERVE REPORT CERTIFICATE

[December 31]/[June 30], 201[    ]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11(b) of that certain Second Lien Credit Agreement, dated
as of March 30, 2016 (as amended, restated, supplemented or otherwise modified
from time to time (the “Credit Agreement”) among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company (the “Borrower”), Riverstone Credit Partners, L.P., as
administrative agent (the “Administrative Agent”) and the Lenders from time to
time party thereto. Unless otherwise defined herein, all capitalized terms have
the meanings set forth in the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i) the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in accordance with SEC
regulations;

(ii) the representations and warranties contained in Section 7.17(a) of the
Credit Agreement remain true and correct as of the date hereof;

(iii) except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances or other prepayments made to the Parent or any
Restricted Subsidiary with respect to the Oil and Gas Properties evaluated in
such Reserve Report which would require the Parent or any Restricted Subsidiary
to deliver and transfer ownership at some future time volumes of Hydrocarbons
produced from such Oil and Gas Properties having a value (based on current
prices) of more than $5,000,000 without receiving full payment therefor at the
time of delivery of those Hydrocarbons;

(iv) except as listed in Attachment 3 to this Certificate, none of the Oil and
Gas Properties of the Loan Parties have been sold or have suffered a material
loss, casualty or other insured damage since the date of the last Reserve
Report;

(v) attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the Effective Date
or the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the Effective Date; and

(vi) attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in the Reserve Report as of the date hereof that the value
of such Mortgaged Properties represents.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of the      day
of [Month], 201[    ].

 

NEW ATLAS HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

ATTACHMENT 1

RESERVE REPORT

 

E-3



--------------------------------------------------------------------------------

ATTACHMENT 2

GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 

E-4



--------------------------------------------------------------------------------

ATTACHMENT 3

OIL & GAS PROPERTIES SOLD OR WHICH HAVE

SUFFERED A MATERIAL LOSS, CASUALTY OR DAMAGE

 

E-5



--------------------------------------------------------------------------------

ATTACHMENT 4

MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 

E-6



--------------------------------------------------------------------------------

ATTACHMENT 5

OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name

   Percentage of the value of all Oil and Gas
Properties evaluated by the Reserve  Report
contained in Attachment 1 that the value of the
Mortgaged Property represents     

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [            ], 20[    ] (this “Agreement”),
is between [                    ], a [                    ] (the “New
Guarantor”), and Riverstone Credit Partners, L.P., in its capacity as
administrative agent under the Credit Agreement (defined below) (in such
capacity, the “Administrative Agent”). Capitalized terms used in this Agreement
without definition have the meanings assigned to those terms in the Guaranty,
the Security Agreement, and the Credit Agreement.

RECITALS

A. Pursuant to a Second Lien Credit Agreement dated as of March 30, 2016 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company (the “Parent”), New Atlas Holdings, LLC, a
Delaware limited liability company (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”), and the Administrative Agent, the Lenders
agreed to make loans and other extensions of credit to the Borrower in an
aggregate principal amount of up to the Maximum Credit Amounts.

B. The Borrower may at any time and from time to time enter into one or more
Secured Swap Agreements with one or more Secured Swap Providers (as defined in
the Security Agreement, defined below).

C. Pursuant to a Guaranty dated as of March     , 2016 (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Guaranty”) made by the Parent and the Subsidiaries of the Borrower party
thereto from time to time (the “Guarantors”) in favor of the Administrative
Agent for the benefit of the Secured Creditors (as defined in the Guaranty), the
Guarantors have guaranteed the payment of the Indebtedness, and pursuant to a
Security Agreement dated as of March     , 2016 (as amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time, the
“Security Agreement”) made by the Borrower, the Subsidiaries of Borrower party
thereto from time to time (together with the Borrower, the “Grantors”), and the
Agent for the benefit of the Secured Creditors (as defined in the Security
Agreement), the Grantors have granted security interests in the collateral
described therein as security for the Indebtedness.

D. Section 4.14 of the Guaranty and Section 9.13 of the Security Agreement
provide that additional Material Subsidiaries of the Borrower may become
Guarantors under the Guaranty and Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Agreement. The New
Guarantor is executing this Agreement in accordance with the requirements of the
Credit Agreement to become a Guarantor under the Guaranty and a Grantor under
the Security Agreement.

 

F-1



--------------------------------------------------------------------------------

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Section 4.14 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named as a Guarantor in the Guaranty, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Guaranty applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty will
be deemed to include the New Guarantor.

2. In accordance with Section 9.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects on and as of the date hereof after giving effect to the
supplements to the schedules to the Security Agreement attached hereto. The
Schedules to the Security Agreement are hereby supplemented by the Schedules
attached hereto with respect to the New Guarantor. In furtherance of the
foregoing, the New Guarantor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Security Agreement), hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Creditors, a security interest in all of the New Guarantor’s right, title and
interest in, to and under the Collateral (as defined in the Security Agreement)
of the New Guarantor. Each reference to a “Grantor” in the Security Agreement
will be deemed to include the New Guarantor.

3. If required, the New Guarantor is, simultaneously with the execution of this
Agreement, executing and delivering such Security Instruments (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

4. The New Guarantor represents and warrants to the Administrative Agent that:

(a) an executed (or conformed) copy of each of the Loan Documents has been made
available to a Responsible Officer of the New Guarantor and such Responsible
Officer has a duty to and has read these documents, and has full notice and
knowledge of the terms, conditions and effects thereof. The New Guarantor has,
independently and without reliance upon any Secured Creditor or any information
received from the Secured Creditors, and based upon such documents and
information as the New Guarantor has deemed appropriate, made its own analysis
of the transactions contemplated hereby and the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Indebtedness, and
decision to enter into the Guaranty and the Security Agreement. The New
Guarantor has received the advice of its attorney in entering into the Guaranty,
the Security Agreement and the other Loan Documents to which it is a party. The
New Guarantor has not relied and will not rely upon any representations or
warranties of the Administrative

 

F-2



--------------------------------------------------------------------------------

Agent not embodied in the Guaranty or the Security Agreement or any acts
heretofore or hereafter taken by the Administrative Agent (including but not
limited to any review by the Administrative Agent of the affairs of
Borrower). The New Guarantor has adequate means to obtain from the Borrower on a
continuing basis information concerning the financial condition and assets of
the Parent and the Restricted Subsidiairies, and the New Guarantor is not
relying upon any Secured Creditor to provide (and no Secured Creditor will have
a duty to provide) any such information to any Guarantor either now or in the
future; and

(b) the representations and warranties set forth in Article VII of the Credit
Agreement are incorporated herein by reference, the same as if stated verbatim
herein as representations and warranties made by the New Guarantor (to the
extent applicable), and the New Guarantor, jointly and severally represents and
warrants that each of such representations and warranties are true and correct
(after giving effect to supplements to the schedules to the Credit Agreement
attached hereto); provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4(b), be deemed to be a reference to such New Guarantor’s knowledge.

5. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

6. Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

7. THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8. This Agreement is a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents.

9. The New Guarantor agrees to execute, acknowledge, deliver, file and record
such further certificates, instruments and documents, and to do all other acts
and things as may be requested by the Administrative Agent as necessary or
advisable to carry out the intents and purposes of this Agreement, the Security
Instruments and the Credit Agreement.

10. All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

11. The parties hereto hereby agree that the provisions of Sections 12.03 and
12.09 of the Credit Agreement shall apply to this Agreement, the transactions
contemplated hereby and any action or proceeding arising out of or relating
thereto, mutatis mutandis.

 

F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

RIVERSTONE CREDIT PARTNERS, L.P.,

as Administrative Agent

By:   RCP F1 GP, L.P., its general partner By:   RCP F1 GP, L.L.C., its general
partner By:  

 

Name:  

 

Title:   Manager

 

F-4



--------------------------------------------------------------------------------

FORM OF PERFECTION CERTIFICATE

[See attached]

 

G-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
August 28, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company (the “Parent”), New Atlas Holdings, LLC, a
Delaware limited liability company (the “Borrower”), the subsidiaries of the
Parent from time to time party thereto (collectively, the “Subsidiary
Guarantors” and, together with the Parent and the Borrower, each a “Company” and
collectively, the “Companies”) and Riverstone Credit Partners, L.P., as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and (ii) that certain Credit Agreement
dated as of August 10, 2015 (the “Credit Agreement”), among the Parent, the
Borrower, the Administrative Agent and the lenders from time to time party
thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement.

The undersigned hereby certify to the Administrative Agent and each of the
Secured Creditors as follows:

 

  •   Names.

 

  •   The exact legal name of each Company, as such name appears in its
respective certificate of formation, certificate of incorporation or other
organizational document, as the case may be, is set forth in Schedule 1(a). Each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a)
and (ii) a registered organization except to the extent disclosed in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the federal taxpayer identification number of each Company and the
jurisdiction of formation of each Company.

 

  •   Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational name each Company has had in the past five years, together with
the date of each relevant change.

 

  •   Set forth in Schedule 1(c) hereto is a list of all other names used by
each Company, or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
organization or otherwise, on any filings with the Internal Revenue Service at
any time within the five years preceding the date hereof. Except as set forth in
Schedule 1(c) hereto, no Company has changed its jurisdiction of organization at
any time during the past four months.

 

  •   Current Locations. The chief executive office of each Company is located
at the address set forth in Schedule 2 hereto.

 

  •   File Search Reports. Attached hereto as Schedule 3 are true and accurate
copies of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in Schedule 1(a) or Schedule 2 with respect
to each legal name set forth in Schedule 1(a) and (ii) in each jurisdiction
described in Schedule 1(c) relating to any of the transactions described in
Schedule (1)(c) with respect to each legal name of the person or entity from
which each Company purchased or otherwise acquired any of the Collateral. A true
copy of each financing statement, including judgment and tax liens, bankruptcy
and pending lawsuits or other filing identified in such file search reports has
been delivered to the Administrative Agent.

 

-1-



--------------------------------------------------------------------------------

  •   UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the Collateral,
attached hereto as Schedule 4 relating to the Security Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified therein.

 

  •   Filings. The appropriate filing offices for the financing statements are
as set forth in the financing statements attached hereto as Schedule 4. The
appropriate filing office for the filings described in Schedule 9(c) is the
United States Patent and Trademark Office (“USPTO”). The appropriate filing
offices for the Mortgages and fixture filings related to the Mortgaged Property
(as defined below) are as set forth in Schedule 5 attached hereto. No other
filings or actions are required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Administrative Agent
pursuant to the Security Instruments.

 

  •   Real Estate. Attached hereto as Schedule 5 is a list of all counties in
which Mortgages will be filed with respect to the Oil and Gas Properties
constituting Proved Reserves of the Companies.

 

  •   Termination Statements. Attached hereto as Schedule 6 are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction.

 

  •   Stock Ownership and Other Equity Interests. Attached hereto as Schedule
7(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of the Borrower, each Subsidiary
Guarantor (as defined in the Security Agreement) and the Subsidiaries of each
Company and the record and beneficial owners of such stock, partnership
interests, limited liability company membership interests or other equity
interests. Set forth in Schedule 7(b) hereto is each equity investment of each
Company that represents 50% or less of the equity in which such investment was
made.

 

  •   Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 are
copies of the Collateral constituting each Company’s Instruments and Chattel
Paper delivered to the Administrative Agent to the extent required by the
Security Agreement.

 

  •   Intellectual Property. (a) Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s patents and trademarks applied for or
registered with the USPTO, including the name of the registered owner or
applicant and the registration, application, or publication number, as
applicable, of each such patent or trademark owned by each Company.

(b) Attached hereto as Schedule 9(b) is a schedule setting forth all of each
Company’s copyrights applied for or registered with the United States Copyright
Office (the “USCO”), including the name of the registered owner and the
registration number of each copyright owned by each Company.

 

-2-



--------------------------------------------------------------------------------

(c) Attached hereto as Schedule 9(c) is a schedule setting forth all patent
licenses, trademark licenses and copyright licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

(d) Attached hereto as Schedule 9(d) in proper form for filing with the USPTO
and USCO, as applicable, are the filings necessary to preserve, protect and
perfect the security interests in the trademarks, trademark licenses, patent,
patent licenses, copyright and copyright licenses set forth in Schedule 9(a),
Schedule 9(b) and Schedule 9(c), including duly signed copies of each of the
Patent Security Agreement, Trademark Security Agreement and Copyright Security
Agreement, as applicable.

 

  •   Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company, including a brief description thereof.

 

  •   Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 11 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the account number of each such account, the
name of each entity that holds each such account.

 

  •   Insurance. Attached hereto as Schedule 12 is a copy of the insurance
certificate with a true and correct list of all insurance policies of the
Companies.

[The Remainder of This Page Has Been Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

ATLAS ENERGY GROUP, LLC, a Delaware limited liability company NEW ATLAS
HOLDINGS, LLC, a Delaware limited liability company ATLAS LIGHTFOOT, LLC, a
Delaware limited liability company By:  

 

  Name:   Jeffrey Slotterback   Title:   Chief Financial Officer and/or
Authorized Signatory of each Company

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Company Name

  

Type of
Organization

  

Jurisdiction
of
Formation

  

Foreign
Qualification

  

EIN

  

Organizational
Identification
Number

  

Chief Executive

Office

Atlas Energy Group, LLC (f/k/a Atlas Resource Partners GP, LLC)   
Limited liability
company    DE    None    45-3741247    5051545    Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275 ATLAS LIGHTFOOT, LLC    Limited liability
company    DE    None    42-1713731    4170768    Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275 New Atlas Holdings, LLC    Limited liability
company    DE    None    47-3035347    5687273    Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275

 

-5-



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company Name

  

Former Entity Name

  

Date of Amendment

Atlas Energy Group, LLC    Atlas Resource Partners GP, LLC    November 3, 2014

 

-6-



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

None.

 

-7-



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

See Schedule 1(a) above.

 

-8-



--------------------------------------------------------------------------------

Schedule 3

File Search Reports

See attached.

 

-9-



--------------------------------------------------------------------------------

Schedule 4

Copy of Financing Statements To Be Filed

See attached.

 

-10-



--------------------------------------------------------------------------------

Schedule 5

Real Property

None.

 

-11-



--------------------------------------------------------------------------------

Schedule 6

Copy of Termination Statements To Be Filed

[None.]

 

-12-



--------------------------------------------------------------------------------

Schedule 7

(a) Equity Interests of Borrower, Each Subsidiary Guarantor and the Subsidiaries
of Each Company

 

Subsidiary

   Jurisdiction of
Formation    100% Owner
(except as set forth below)   Type of Equity Interest   Number of Issued
Shares  

Atlas Energy Company, LLC

   DE    Parent   LLC Membership     N/A   

New Atlas Holdings, LLC

   DE    Parent   LLC Membership     N/A   

Atlas Energy Resource Services, Inc.

   DE    Atlas Energy Company, LLC   Common Stock     1,000   

ATLAS LIGHTFOOT, LLC

   DE    Borrower1   LLC Membership     N/A   

Atlas Resource Partners, L.P.2Titan Management, LLC and its
Subsidiaries3Subsidiaries[3]

   DE    Parent4   General Partner Interest


(Class A Preferred Units)

    N/A          Borrower5   Limited Partnership Interest


(Common Units)

    102,421,097          Borrower6   Limited Partnership Interest


(Class C Preferred Units)

    3,749,986   

Atlas Growth Partners GP, LLC and its Subsidiaries3

   DE    Borrower7   LLC Membership     N/A   

 

1  The Borrower is the Class A Member and owns 90% of the member interests of
this entity.

2 Publicly-traded limited partnership.

3 Such entity and its Subsidiaries are Unrestricted Subsidiaries.

4 The Parent owns 2% of the general partnership interests (Class A Units) of
this entity.

5 The Borrower owns 20,962,485 Common Units representing 19.8% of the limited
partnership interests of this entity.

6 The Borrower owns 3,749,986 Class C Preferred Units representing 3.5% of the
limited partnership interests of this entity.

7 The Borrower owns 80% of the member interests of this entity.

 

-13-



--------------------------------------------------------------------------------

(b) Other Equity Interests

 

Entity

   Jurisdiction of
Formation    Record Owner    Type of Equity Interest    Ownership Interest  

Lightfoot Capital Partners GP LLC

   DE    ATLAS LIGHTFOOT, LLC    Series A LLC Membership      13.2094 %       
ATLAS LIGHTFOOT, LLC    Series B LLC Membership      2.6927 % 

LIGHTFOOT CAPITAL PARTNERS, LP

   DE    ATLAS LIGHTFOOT, LLC    Limited Partnership
Interests      11.9902 % 

 

-14-



--------------------------------------------------------------------------------

Schedule 8

Instruments and Tangible Chattel Paper

None.

 

-15-



--------------------------------------------------------------------------------

Schedule 9(a)

Patents and Trademarks

PATENTS

None.

TRADEMARKS

 

Company

  

Mark

  

Registration No.

Atlas Energy Group, LLC    ATLAS ENERGY    4065555 Atlas Energy Group, LLC   
ATLAS ENERGY    4216363 Atlas Energy Group, LLC    LOGO [g266323stamp297a.jpg]
   4043933 Atlas Energy Group, LLC    LOGO [g266323stamp297b.jpg]    4090913

 

-16-



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

None.

 

-17-



--------------------------------------------------------------------------------

Schedule 9(c)

Intellectual Property Licenses

None.

 

-18-



--------------------------------------------------------------------------------

Schedule 9(d)

Intellectual Property Filings

See attached.

 

-19-



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

None.

 

-20-



--------------------------------------------------------------------------------

Schedule 11

Deposit Accounts

 

    

Key Bank Account #

  

Bank of America

Account #

  

Past 12 mos

Over $600,000?

ATLAS LIGHTFOOT, LLC    ##########       Yes       ##########1    No New Atlas
Holdings, LLC    ##########       Yes

Securities Accounts

New Atlas Holdings, LLC has two securities accounts at American Stock Transfer
and Trust Company with the following account numbers: ########## and ##########.

 

-21-



--------------------------------------------------------------------------------

Schedule 12

Insurance

See attached.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By: Name: Title: Date:                  , 20[    ]

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title: Date:                  , 20[    ]

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
applicable partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its applicable partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its applicable
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

Date:                  , 20[    ]

 

H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its applicable partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
applicable partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its applicable
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:  

Date:                  , 20[    ]

 

H-4-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

[●],             

This Solvency Certificate is being executed and delivered pursuant to Section
6.01(i) of that certain Second Lien Credit Agreement dated as of March 30, 2016,
among Atlas Energy Group, LLC, a Delaware limited liability company (the
“Parent”), New Atlas Holdings, LLC, a Delaware limited liability company (the
“Borrower”), Riverstone Credit Partners, L.P., as Administrative Agent, and the
other lenders party thereto (the “Credit Agreement”); the terms defined therein
being used herein as therein defined.

I, [●], the chief financial officer of the Parent, which is the sole member of
the Borrower, hereby certify, solely in such capacity on behalf of the Parent
and not in an individual capacity, that I am the chief financial officer of the
Parent and that I am generally familiar with the businesses and assets of the
Parent and its subsidiaries (taken as a whole), and I am duly authorized to
execute this Solvency Certificate on behalf of the Parent pursuant to the Credit
Agreement.

I further certify, solely in my capacity as chief financial officer of the
Parent, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that the Parent and its Restricted
Subsidiaries, taken as a whole, are Solvent.

[Remainder of page intentionally left blank]

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:  

 

  Name:     Title:   Chief Financial Officer

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF INTERCREDITOR AGREEMENT

[See attached]

 

J-1



--------------------------------------------------------------------------------

Execution Version

 

 

 

INTERCREDITOR AGREEMENT

DATED AS OF MARCH 30, 2016 BETWEEN

RIVERSTONE CREDIT PARTNERS, L.P.,

AS PRIORITY LIEN AGENT,

AND

RIVERSTONE CREDIT PARTNERS, L.P.,

AS SECOND LIEN AGENT

And acknowledged and agreed to by

the Borrower and Grantors on the signature pages hereto

 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE CREDIT AGREEMENT
DATED AS OF AUGUST 10, 2015, AMONG ATLAS ENERGY GROUP, LLC, NEW ATLAS HOLDINGS,
LLC, THE LENDERS PARTY THERETO FROM TIME TO TIME AND RIVERSTONE CREDIT PARTNERS,
L.P., AS ADMINISTRATIVE AGENT AS AMENDED BY THAT CERTAIN AMENDMENT TO CREDIT
AGREEMENT DATED AS OF AUGUST 24, 2015, THAT CERTAIN SECOND AMENDMENT TO CREDIT
AGREEMENT DATED AS OF JANUARY 20, 2016 AND THAT CERTAIN THIRD AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MARCH 30, 2016 AND AS FURTHER AMENDED, RESTATED,
REPLACED, REFINANCED AND OTHERWISE MODIFIED FROM TIME TO TIME, (B) THE SECOND
LIEN CREDIT AGREEMENT DATED AS OF MARCH 30, 2016 AMONG ATLAS ENERGY GROUP, LLC,
NEW ATLAS HOLDINGS, LLC, THE LENDERS PARTY THERETO FROM TIME TO TIME AND
RIVERSTONE CREDIT PARTNERS, L.P., AS ADMINISTRATIVE AGENT AS AMENDED, RESTATED,
REPLACED, REFINANCED AND OTHERWISE MODIFIED FROM TIME TO TIME, (C) THE OTHER
LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT AND (D) THE OTHER LOAN
DOCUMENTS REFERRED TO IN SUCH SECOND LIEN CREDIT AGREEMENT.

 

 

 

[AEG INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE I DEFINITIONS

     Section 1.01      Construction; Certain Defined Terms      1   

ARTICLE II LIEN PRIORITIES

     Section 2.01      Relative Priorities      12      Section 2.02     
Prohibition on Marshalling, Etc      13      Section 2.03      No New Liens     
13      Section 2.04      Similar Collateral and Agreements      1314     
Section 2.05      No Duties of Priority Lien Agent      1314      Section 2.06
     No Duties of Second Lien Collateral Agent      1415    ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION      Section 3.01      Limitation on
Enforcement Action      1415      Section 3.02      Standstill Periods;
Permitted Enforcement Action      1516      Section 3.03      Insurance      16
     Section 3.04      Notification of Release of Collateral      1617     
Section 3.05      No Interference; Payment Over      1617      Section 3.06     
Purchase Option      1718    ARTICLE IV OTHER AGREEMENTS      Section 4.01     
Release of Liens; Automatic Release of Second Liens      1920      Section 4.02
     Certain Agreements With Respect to Insolvency or Liquidation Proceedings   
  2021      Section 4.03      Reinstatement      2324      Section 4.04     
Refinancings; Additional Second Lien Debt      2425      Section 4.05     
Amendments to Second Lien Documents      2425      Section 4.06      Legends   
  2526      Section 4.07      Second Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor      2526      Section 4.08      Postponement
of Subrogation      2526      Section 4.09      Acknowledgment by the Secured
Debt Representatives      2526    ARTICLE V GRATUITOUS BAILMENT FOR PERFECTION
OF CERTAIN SECURITY INTERESTS      Section 5.01      General      2526     
Section 5.02      Deposit Accounts      2627    ARTICLE VI APPLICATION OF
PROCEEDS; DETERMINATION OF AMOUNTS      Section 6.01      Application of
Proceeds      2627      Section 6.02      Determination of Amounts      2728   
ARTICLE VII NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF
GRANTORS; ETC.      Section 7.01      No Reliance; Information      2728     
Section 7.02      No Warranties or Liability      2728   

 

[AEG INTERCREDITOR AGREEMENT]

 

i



--------------------------------------------------------------------------------

  Section 7.03      Obligations Absolute      2829      Section 7.04     
Grantors Consent      2830    ARTICLE VIII REPRESENTATIONS AND WARRANTIES     
Section 8.01      Representations and Warranties of Each Party      2930     
Section 8.02      Representations and Warranties of Each Representative     
2930    ARTICLE IX MISCELLANEOUS      Section 9.01      Notices      2930     
Section 9.02      Waivers; Amendment      3032      Section 9.03      Actions
Upon Breach; Specific Performance      3132      Section 9.04      Parties in
Interest      3132      Section 9.05      Survival of Agreement      3133     
Section 9.06      Counterparts      3133      Section 9.07      Severability   
  3133      Section 9.08      Governing Law; Jurisdiction; Consent to Service of
Process      3233      Section 9.09      WAIVER OF JURY TRIAL      3234     
Section 9.10      Headings      3234      Section 9.11      Conflicts      3234
     Section 9.12      Provisions Solely to Define Relative Rights      3234   
  Section 9.14      Certain Terms Concerning the Priority Lien Agent and the
Second Lien Collateral Agent      3334      Section 9.15      Authorization of
Secured Agents      3335      Section 9.16      Further Assurances      3335   
  Section 9.17      Relationship of Secured Parties      3335   

Annex and Exhibits

 

Annex I    Legend Exhibit A    Form of Priority Confirmation Joinder Exhibit B
   Security Documents

 

[AEG INTERCREDITOR AGREEMENT]

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT, dated as of March 30, 2016 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between Riverstone Credit Partners, L.P., as administrative agent
for the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors and assigns in such capacity, the “Original
Priority Lien Agent”) and Riverstone Credit Partners, L.P., as administrative
agent for the Second Lien Secured Parties referred to herein (in such capacity,
and together with its successors in such capacity, the “Original Second Lien
Agent”), and acknowledged and agreed to by the Borrower (defined below) and
Grantors (defined below) on the signature pages hereto.

Reference is made to (a) the Priority Credit Agreement (defined below) and
(b) the Second Lien Credit Agreement (defined below).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Agent (for itself and on behalf of the
Second Lien Secured Parties) agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified in accordance with the terms of each applicable Secured Debt
Document (including, for the avoidance of doubt, this Agreement), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the New York UCC, such term shall have the meaning assigned to it in
Article 9 of the New York UCC.

(c) As used in this Agreement, the following terms have the meanings specified
below:

“Accounts” has the meaning assigned to such term in Section 3.01(a).

 

[AEG INTERCREDITOR AGREEMENT]

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower” means New Atlas Holdings, LLC, a Delaware limited liability company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed.

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, and (b) in the case of Second Lien Debt, the Second Lien Debt,
taken together.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral and/or the Second
Lien Collateral.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement), capital markets financings or other
financing arrangements (including commercial paper facilities or indentures)
providing for revolving credit loans, term loans, letters of credit, bankers
acceptances or other long-term indebtedness, including any notes, mortgages,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof, in whole or in part,
and any indentures or credit facilities or commercial paper facilities that
replace, refund, supplement or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding, supplemental or refinancing facility, arrangement or indenture that
increases the amount permitted to be borrowed or issued thereunder or alters the
maturity thereof or adds additional borrowers or guarantors thereunder and
whether by the same or any other agent, trustee, lender or group of lenders or
holders.

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(a) payment in full in cash of the principal of (to the extent such principal
does not constitute Excess Priority Lien Obligations) and interest and premium
(if any) on all Priority Lien Debt;

 

[AEG INTERCREDITOR AGREEMENT]

 

2



--------------------------------------------------------------------------------

(b) payment in full in cash of obligations in respect of Priority Lien Secured
Swap Agreement constituting Priority Lien Obligations (and, with respect to any
particular Priority Lien Secured Swap Agreement, termination of such agreement
and payment in full in cash of all obligations thereunder or such other
arrangements as have been made by the counterparty thereto (and communicated to
the Priority Lien Agent) pursuant to the terms of the Priority Credit Agreement)
other than such obligations in respect of Priority Lien Secured Swap Agreements
that have been novated or collateralized to the extent required by the terms
thereof; and

(c) payment in full in cash of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, the Borrower or any Grantor enters into any Priority Lien Document
evidencing a Priority Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then, from and after the date on which the
Borrower designates such indebtedness as Priority Lien Debt in accordance with
this Agreement, such Discharge of Priority Lien Obligations shall automatically
be deemed not to have occurred for all purposes of this Agreement with respect
to such new Priority Lien Obligations (other than with respect to any actions
taken as a result of the occurrence of such first Discharge of Priority Lien
Obligations), and the obligations under such Priority Lien Document shall
automatically and without any further action be treated as Priority Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth in this Agreement,
any Second Lien Obligations shall be deemed to have been at all times Second
Lien Obligations and at no time Priority Lien Obligations. For the avoidance of
doubt, a Replacement as contemplated by Section 4.04 shall not be deemed to
cause a Discharge of Priority Lien Obligations.

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(a) payment in full in cash of the principal of and interest and premium (if
any) on all Second Lien Debt;

(b) payment in full in cash of obligations in respect of Second Lien Secured
Swap Agreement constituting Second Lien Obligations (and, with respect to any
particular Second Lien Secured Swap Agreement, termination of such agreement and
payment in full in cash of all obligations thereunder or such other arrangements
as have been made by the counterparty thereto (and communicated to the Second
Lien Agent) pursuant to the terms of the Second Lien Credit Agreement) other
than such obligations in respect of Second Lien Secured Swap Agreements that
have been novated or collateralized to the extent required by the terms thereof;
and

(c) payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, the Borrower or any Grantor enters into any Second Lien Document
evidencing a Second Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then, from and after the date on which the
Borrower designates such indebtedness as Second Lien Debt in accordance with
this Agreement, such Discharge of Second Lien Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement with respect

 

[AEG INTERCREDITOR AGREEMENT]

 

3



--------------------------------------------------------------------------------

to such new Second Lien Obligations (other than with respect to any actions
taken as a result of the occurrence of such first Discharge of Second Lien
Obligations), and the obligations under such Second Lien Document shall
automatically and without any further action be treated as Second Lien
Obligations for all purposes of this Agreement. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04 shall not be deemed to cause a
Discharge of Second Lien Obligations.

“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of loans and reimbursement obligations
under the Priority Credit Agreement and/or any other Credit Facility pursuant to
which Priority Lien Debt has been incurred to the extent that such Obligations
for principal and reimbursement obligations are in excess of the amount in
clause (a) of the definition of “Priority Lien Cap.”

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantors” means Holdings, Borrower, and each other subsidiary of the Borrower
that shall have granted any Lien in favor of any of the Priority Lien Agent or
the Second Lien Agent on any of its assets or properties to secure any of the
Secured Obligations.

“Holdings” means Atlas Energy Group, LLC, a Delaware limited liability company.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous Hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against the Borrower or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;

 

[AEG INTERCREDITOR AGREEMENT]

 

4



--------------------------------------------------------------------------------

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(c) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Lien” means, any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.

“Master Agreement” has the meaning given such term in the definition of “Swap
Agreement”.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means any principal, interest (including, to the extent legally
permitted, all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate even if such interest is not enforceable, allowable or allowed as a claim
in such proceeding), premium (if any), fees, indemnifications, reimbursements,
expenses and other liabilities payable under the documentation governing any
indebtedness.

“Officers’ Certificate” means a certificate signed by two officers of the
Borrower or a Parent Entity, one of whom must be either the principal executive
officer or a Financial Officer, as applicable.

“Oil and Gas Business” means:

(a) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural gas and other Hydrocarbons and mineral properties or products
produced in association with any of the foregoing;

(b) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting any production from such interests
or properties and products produced in association therewith and the marketing
of oil, natural gas, other Hydrocarbons and minerals obtained from unrelated
Persons;

(c) any other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
Hydrocarbons and minerals produced substantially from properties in which the
Grantors, directly or indirectly, participate;

(d) any business relating to oil field sales and service; and

(e) any business or activity relating to, arising from or necessary,
appropriate, incidental or ancillary to the activities described in the
foregoing clauses (a) through (d) of this definition.

 

[AEG INTERCREDITOR AGREEMENT]

 

5



--------------------------------------------------------------------------------

“Oil and Gas Properties” means: (a) Hydrocarbon Interests; (b) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Original Second Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as a partnership) of the Borrower, including, as of the
date hereof, Holdings.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

“Priority Credit Agreement” means the Credit Agreement dated as of August 10,
2015, among Holdings, Borrower, the Original Priority Lien Agent, the lenders
party thereto from time to time and the other agents named therein, as amended
by that certain Amendment to Credit Agreement dated as of August 24, 2015, that
certain Second Amendment to Credit Agreement dated as of January 20, 2016 and
that certain Third Amendment to Credit Agreement dated as of March 30, 2016 and
as further amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time with the same and/or different lenders
and/or agents and any credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument evidencing or
governing the terms of any Priority Substitute Credit Facility.

“Priority Lien” means a Lien granted by the Borrower or any other Grantor in
favor of the Priority Lien Agent, at any time, upon any Property of the Borrower
or such other Grantor to secure Priority Lien Obligations (including Liens on
such Collateral under the security documents associated with any Priority
Substitute Credit Facility).

 

[AEG INTERCREDITOR AGREEMENT]

 

6



--------------------------------------------------------------------------------

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.

“Priority Lien Approved Counterparty” means (a) the Priority Lien Agent, any
Priority Lien Lender or any Affiliate of the Priority Lien Agent or a Priority
Lien Lender, or (b) any other Person whose long term senior unsecured debt
rating at the time of entry into the applicable Swap Agreement is A-/A3 by S&P
or Moody’s (or their equivalent) or higher.

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all indebtedness outstanding at any time under the Priority Credit Agreement not
in excess of $ $35,000,000, as such amount may be increased by the
capitalization of interest paid-in-kind, plus (b) the amount of all obligations
in respect of Priority Lien Secured Swap Agreements, to the extent such
obligations are secured by the Priority Liens, plus (c) the amount of accrued
and unpaid interest (including any interest paid-in-kind) and outstanding fees,
to the extent such obligations are secured by the Priority Liens.

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
that was permitted to be incurred and secured under the Priority Credit
Agreement, the Second Lien Credit Agreement and any Second Lien Substitute
Facility (or as to which the lenders under the Priority Credit Agreement
obtained an Officers’ Certificate at the time of incurrence to the effect that
such indebtedness was permitted to be incurred and secured by all applicable
Secured Debt Documents) and additional indebtedness under any Priority
Substitute Credit Facility. For purposes of this Agreement, indebtedness under
the Priority Credit Agreement is permitted to be incurred under the Second Lien
Credit Agreement.

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

“Priority Lien Hedge Intercreditor Agreement” means an intercreditor agreement
by and among a Priority Lien Approved Counterparty, the Priority Lien Agent and
the Borrower, in form and substance satisfactory to the Priority Lien Agent.

“Priority Lien Lenders” means the lenders from time to time party to the
Priority Credit Agreement or any Priority Substitute Credit Facility.

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
obligations in respect of Priority Lien Secured Swap Agreements, in each case to
the extent that such Obligations are secured by Priority Liens. For the
avoidance of doubt, obligations in respect of Swap Agreements shall only
constitute Priority Lien Obligations to the extent that such obligations in
respect of Swap Agreements are secured under the terms of the Priority Credit
Agreement and Priority Lien Security Documents. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, costs, and other charges incurred under the Priority Credit
Agreement and the other Priority Lien Documents, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the

 

[AEG INTERCREDITOR AGREEMENT]

 

7



--------------------------------------------------------------------------------

Priority Lien Obligations (whether by or on behalf of any Grantor, as proceeds
of security, enforcement of any right of set-off, or otherwise) is declared to
be fraudulent or preferential in any respect, set aside, or required to be paid
to a debtor in possession, trustee, receiver, or similar Person, then the
obligation or part thereof originally intended to be satisfied will be deemed to
be reinstated and outstanding as if such payment had not occurred.

“Priority Lien Release Notice” has the meaning assigned to such term in Section
4.01(a).

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any obligation in respect of a Priority Lien Secured Swap
Agreement, the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Priority Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Priority Lien Document and each other holder of, or obligee in respect of, any
Priority Lien Obligations (including pursuant to a Priority Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.

“Priority Lien Secured Swap Agreement” means a Swap Agreement between the
Borrower and a Priority Lien Approved Counterparty that has executed a Priority
Lien Hedge Intercreditor Agreement.

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Priority Lien Agent
(including any such agreements, assignments, mortgages, deeds of trust and other
documents or instruments associated with any Priority Substitute Credit
Facility).

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04 of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, and (b) in
respect of any agreement with reference to the Second Lien Documents, the Second
Lien Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04) and that all commitments thereunder are
terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part. “Replace,” “Replaced” and “Replacement” shall have correlative
meanings.

 

[AEG INTERCREDITOR AGREEMENT]

 

8



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Agent, at any time, upon any Collateral by any Grantor to secure Second Lien
Obligations (including Liens on such Collateral under the security documents
associated with any Second Lien Substitute Facility).

“Second Lien Agent” means the Original Second Lien Agent, and, from and after
the date of execution and delivery of a Second Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidence thereunder or
governed thereby, in each case, together with its successors in such capacity.

“Second Lien Approved Counterparty” means (a) the Second Lien Agent, any Second
Lien Lender or any Affiliate of the Second Lien Agent or a Second Lien Lender,
or (b) any other Person whose long term senior unsecured debt rating at the time
of entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“Second Lien Collateral” means all “Collateral”, as defined in any Second Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement dated as
of March 30, 2016, among Holdings, Borrower, the Original Second Lien Agent, the
lenders party thereto from time to time and the other agents named therein, as
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof unless
restricted by the terms of this Agreement, and any credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument evidencing or governing the terms of any Second Lien Substitute
Facility.

“Second Lien Debt” means the indebtedness under the Second Lien Credit Agreement
that was permitted to be incurred and secured under the Second Lien Credit
Agreement, the Priority Credit Agreement, and any Priority Substitute Facility
(or as to which the lenders under the Second Lien Credit Agreement obtained an
Officers’ Certificate at the time of incurrence to the effect that such
indebtedness was permitted to be incurred and secured by all applicable Secured
Debt Documents) and additional indebtedness under any Second Lien Substitute
Credit Facility. For purposes of this Agreement, indebtedness under the Second
Lien Credit Agreement is permitted to be incurred under the Priority Credit
Agreement.

“Second Lien Documents” means the Second Lien Credit Agreement, the Second Lien
Security Documents and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing the Second Lien Obligations or any Second
Lien Substitute Facility.

“Second Lien Hedge Intercreditor Agreement” means an intercreditor agreement by
and among a Second Lien Approved Counterparty, the Second Lien Agent and the
Borrower, in form and substance satisfactory to the Second Lien Agent.

“Second Lien Lenders” means the lenders from time to time party to the Second
Lien Credit Agreement or any Second Lien Substitute Credit Facility.

 

[AEG INTERCREDITOR AGREEMENT]

 

9



--------------------------------------------------------------------------------

“Second Lien Obligations” means the Second Lien Debt and all other Obligations
in respect of or in connection with Second Lien Debt together with obligations
in respect of Second Lien Secured Swap Agreements, in each case to the extent
that such Obligations are secured by Second Liens. For the avoidance of doubt,
obligations in respect of Swap Agreements shall only constitute Second Lien
Obligations to the extent that such obligations in respect of Swap Agreements
are secured under the terms of the Second Lien Credit Agreement and Second Lien
Security Documents. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Credit Agreement and the other Second Lien
Documents, whether incurred before or after commencement of an Insolvency or
Liquidation Proceeding, and whether or not allowable in an Insolvency or
Liquidation Proceeding. To the extent that any payment with respect to the
Second Lien Obligations (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of set-off, or otherwise) is declared to be
fraudulent or preferential in any respect, set aside, or required to be paid to
a debtor in possession, trustee, receiver, or similar Person, then the
obligation or part thereof originally intended to be satisfied will be deemed to
be reinstated and outstanding as if such payment had not occurred.

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

“Second Lien Secured Parties” means, at any time, the Second Lien Agent, each
lender or issuing bank under the Second Lien Credit Agreement, each holder,
provider or obligee of any obligation in respect of Second Lien Secured Swap
Agreement, the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Second Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Second Lien Document and each other holder of, or obligee in respect of, any
Second Lien Obligations (including pursuant to a Second Lien Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Second Lien Document
outstanding at such time.

“Second Lien Secured Swap Agreement” means a Swap Agreement between the Borrower
and a Second Lien Approved Counterparty that has executed a Second Lien Hedge
Intercreditor Agreement.

“Second Lien Security Documents” means the Second Lien Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part B of
Exhibit B hereto and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements, or grants or transfers for security, now existing or entered
into after the date hereof, executed and delivered by the Borrower or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Second Lien Agent (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Second
Lien Substitute Facility).

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Sections 4.04 of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Second Lien
Credit Agreement then in existence. For the avoidance of doubt, no Second Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Second Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof) as the other Liens
securing the Second Lien Obligations are subject to under this Agreement.

“Section 363 Event” has the meaning assigned to such term in Section 4.02(d).

 

[AEG INTERCREDITOR AGREEMENT]

 

10



--------------------------------------------------------------------------------

“Section 363 Notice” has the meaning assigned to such term in Section 4.02(d).

“Section 363 Objections” has the meaning assigned to such term in
Section 4.02(d).

“Secured Debt Documents” means the Priority Lien Documents and the Second Lien
Documents.

“Secured Debt Representative” means the Priority Lien Agent and the Second Lien
Agent.

“Secured Obligations” means the Priority Lien Obligations and the Second Lien
Obligations.

“Secured Parties” means the Priority Lien Secured Parties and the Second Lien
Secured Parties.

“Security Documents” means the Priority Lien Security Documents and the Second
Lien Security Documents.

“Series of Secured Debt” means the Priority Lien Debt and the Second Lien Debt.

“subsidiary” means, with respect to any Person, (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than fifty percent
(50.0%) of the total voting power of shares of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, members of management or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of that Person or a combination thereof; and
(b) any partnership, joint venture, limited liability company or similar entity
of which (1) more than fifty percent (50.0%) of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, or (2) such Person or any
subsidiary of such Person is a controlling general partner or otherwise controls
such entity.

“Standstill Period” has the meaning assigned to such term in Section 3.02.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

ARTICLE II

LIEN PRIORITIES

Section 2.01 Relative Priorities. (a) The grant of the Priority Liens pursuant
to the Priority Lien Documents and the grant of the Second Liens pursuant to the
Second Lien Documents create two separate and distinct Liens on the Collateral.

 

[AEG INTERCREDITOR AGREEMENT]

 

11



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents or any other agreement or instrument or
operation of law to the contrary, or any other circumstance whatsoever and
irrespective of (i) how a Lien was acquired (whether by grant, possession,
statute, operation of law, subrogation, or otherwise), (ii) the time, manner, or
order of the grant, attachment or perfection of a Lien, (iii) any conflicting
provision of the New York UCC or other applicable law, (iv) any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a Priority Lien
Document or a Second Lien Document, (v) the modification of a Priority Lien
Obligation or a Second Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of the Borrower or any other Person that is permitted under the
Priority Lien Documents as in effect on the date hereof or securing a DIP
Financing, or the subordination of a Lien on Collateral securing a Second Lien
Obligation to a Lien securing another obligation of the Borrower or any other
Person (other than a Priority Lien Obligation) that is permitted under the
Second Lien Documents as in effect on the date hereof, the Second Lien Agent, on
behalf of itself and the other Second Lien Secured Parties, hereby agrees that
(i) any Priority Lien on any Collateral now or hereafter held by or for the
benefit of any Priority Lien Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Second Liens on any
Collateral, in any case, subject to the Priority Lien Cap as provided herein and
(ii) any Second Lien on any Collateral now or hereafter held by or for the
benefit of any Second Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to any and all
Priority Liens on any Collateral, in any case, subject to the Priority Lien Cap
as provided herein.

(c) It is acknowledged that, subject to the Priority Lien Cap (as provided
herein), (i) the aggregate amount of the Priority Lien Obligations may be
increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (A) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens hereunder or the provisions of this Agreement defining the relative
rights of the Priority Lien Secured Parties and the Second Lien Secured
Parties. The lien priorities provided for herein shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
increase, renewal, restatement or Replacement of either the Priority Lien
Obligations (or any part thereof) or the Second Lien Obligations (or any part
thereof), by the release of any Collateral or of any guarantees for any Priority
Lien Obligations or by any action that any Secured Debt Representative or
Secured Party may take or fail to take in respect of any Collateral.

Section 2.02 Prohibition on Marshalling, Etc. Until the Discharge of Priority
Lien Obligations, neither the Second Lien Agent nor any other Second Lien
Secured Party will assert, and hereby waive, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or claim the
benefit of any marshalling, appraisal, valuation, or other similar right that
may be available to a junior secured creditor with respect to the Collateral or
any similar rights a junior secured creditor may have under applicable law.

Section 2.03 No New Liens. The parties hereto agree that, so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (a) grant or
permit any additional Liens on any asset of a Grantor to secure any Second Lien
Obligation, or take any action to perfect any additional Liens to secure any
Second Lien Obligation, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such

 

[AEG INTERCREDITOR AGREEMENT]

 

12



--------------------------------------------------------------------------------

asset of such Grantor to secure the Priority Lien Obligations and has taken all
actions required to perfect such Liens; provided, however, the refusal or
inability of the Priority Lien Agent to accept such Lien will not prevent the
Second Lien Agent from taking the Lien or (b) grant or permit any additional
Liens on any asset of a Grantor to secure any Priority Lien Obligation, or take
any action to perfect any additional Liens to secure any Priority Obligations,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure the Second Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, the refusal or inability of the Second Lien Agent to accept such Lien
will not prevent the Priority Lien Agent from taking the Lien, with each such
Lien as described in this Section 2.03 to be subject to the provisions of this
Agreement. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to the Priority Lien Agent, the other Priority Lien Secured
Parties, the Second Lien Agent or the other Second Lien Secured Parties, the
Second Lien Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that any amounts received by or distributed to any Second Lien
Secured Party, pursuant to or as a result of any Lien granted in contravention
of this Section 2.03 shall be subject to Section 3.05(b).

Section 2.04 Similar Collateral and Agreements. The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral and the
Second Lien Collateral be identical. In furtherance of the foregoing, the
parties hereto agree (a) to cooperate in good faith in order to determine, upon
any reasonable request by the Priority Lien Agent or the Second Lien Agent, the
specific assets included in the Priority Lien Collateral and the Second Lien
Collateral, the steps taken to perfect the Priority Liens and the Second Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents and the Second Lien Documents in respect of the Priority Lien
Obligations and the Second Lien Obligations, respectively, (b) that the Second
Lien Security Documents creating Liens on the Collateral shall be in all
material respects the same forms of documents as the respective Priority Lien
Security Documents creating Liens on the Collateral other than (i) with respect
to the priority nature of the Liens created thereunder in such Collateral,
(ii) such other modifications to such Second Lien Security Documents which are
less restrictive than the corresponding Priority Lien Security Documents,
(iii) provisions in the Second Lien Security Documents which are solely
applicable to the rights and duties of the Second Lien Agent, and (iv) with such
deletions or modifications of representations, warranties and covenants as are
customary with respect to security documents establishing Liens securing
publicly traded debt securities, and (c) that at no time shall there be any
Grantor that is an obligor in respect of the Second Lien Obligations that is not
also an obligor in respect of the Priority Lien Obligations.

Section 2.05 No Duties of Priority Lien Agent. The Second Lien Agent, for itself
and on behalf of each Second Lien Secured Party, acknowledges and agrees that
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have any duties or other obligations to any such Second Lien Secured Party with
respect to any Collateral, other than to transfer to the Second Lien Agent any
remaining Collateral and any proceeds of the sale or other Disposition of any
such Collateral remaining in its possession following the associated Discharge
of Priority Lien Obligations, in each case without representation or warranty on
the part of the Priority Lien Agent or any Priority Lien Secured Party. In
furtherance of the foregoing, each Second Lien Secured Party acknowledges and
agrees that until the Discharge of Priority Lien Obligations (subject to the
terms of Section 3.02, including the rights of the Second Lien Secured Parties
following the expiration of any applicable Standstill Period), the Priority Lien
Agent shall be entitled, for the benefit of the Priority Lien Secured Parties,
to sell, transfer or otherwise Dispose of or deal with such Collateral, as
provided herein and in the Priority Lien Documents, without regard to any Second
Lien or any rights to which the Second Lien Agent or any Second Lien Secured
Party would otherwise be entitled as a result of such Second Lien. Without
limiting the foregoing, the Second Lien Agent, for itself and on behalf of each
Second Lien Secured Party, agrees that

 

[AEG INTERCREDITOR AGREEMENT]

 

13



--------------------------------------------------------------------------------

neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have any duty or obligation first to marshal or realize upon any type of
Collateral, or to sell, Dispose of or otherwise liquidate all or any portion of
such Collateral, in any manner that would maximize the return to the Second Lien
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, Disposition or liquidation may affect the amount of proceeds
actually received by the Second Lien Secured Parties from such realization,
sale, Disposition or liquidation. The Second Lien Agent, for itself and on
behalf of each Second Lien Secured Party, hereby waives any claim any Second
Lien Secured Party may now or hereafter have against the Priority Lien Agent or
any other Priority Lien Secured Party arising out of any actions which the
Priority Lien Agent or any other Priority Lien Secured Parties take or omit to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral,
and actions with respect to the collection of any claim for all or any part of
the Priority Lien Obligations from any account debtor, guarantor or any other
party) in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for the Priority Lien
Obligations.

Section 2.06 No Duties of Second Lien Agent. The Priority Lien Agent, for itself
and on behalf of each Priority Lien Secured Party, acknowledges and agrees that
neither the Second Lien Agent nor any other Second Lien Secured Party shall have
any duties or other obligations to such Priority Lien Secured Party with respect
to any Collateral, except as expressly set forth in this Agreement.

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

Section 3.01 Limitation on Enforcement Action. Prior to the Discharge of
Priority Lien Obligations, the Second Lien Agent, for itself and on behalf of
each Second Lien Secured Party, hereby agrees that, subject to Section 3.05(b)
and Section 4.07, neither the Second Lien Agent nor any other Second Lien
Secured Party shall commence any judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Collateral under any Second Lien Security
Document, applicable law or otherwise (including but not limited to any right of
setoff), it being agreed that only the Priority Lien Agent, acting in accordance
with the applicable Priority Lien Documents, shall have the exclusive right (and
whether or not any Insolvency or Liquidation Proceeding has been commenced), to
take any such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Second Lien Agent or any other Second
Lien Secured Party. In exercising rights and remedies with respect to the
Collateral, the Priority Lien Agent and the other Priority Lien Secured Parties
may enforce the provisions of the Priority Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Second Lien Secured Party. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law. Without limiting the generality of the foregoing, the Priority Lien Agent
will have the exclusive right to deal with that portion of the Collateral
consisting of deposit accounts and securities accounts (collectively
“Accounts”), including exercising rights under control agreements with respect
to such Accounts. The Second Lien Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Security Document or any
other Second Lien Document shall be deemed to restrict in any way the rights and
remedies of the Priority Lien Agent

 

[AEG INTERCREDITOR AGREEMENT]

 

14



--------------------------------------------------------------------------------

or the other Priority Lien Secured Parties with respect to the Collateral as set
forth in this Agreement. Notwithstanding the foregoing, subject to Section 3.05,
the Second Lien Agent, on behalf of the Second Lien Secured Parties, may, but
will have no obligation to, take all such actions (not adverse to the Priority
Liens or the rights of the Priority Lien Agent and the Priority Lien Secured
Parties) it deems necessary to perfect or continue the perfection of the Second
Liens in the Collateral or to create, preserve or protect (but not enforce) the
Second Liens in the Collateral. Nothing herein shall limit the right or ability
of the Second Lien Secured Parties to (i) purchase (by credit bid or otherwise)
all or any portion of the Collateral in connection with any enforcement of
remedies by the Priority Lien Agent to the extent that, and so long as, the
Priority Lien Secured Parties receive payment in full in cash of all Priority
Lien Obligations (other than the Excess Priority Lien Obligations) after giving
effect thereto or (ii) file a proof of claim with respect to the Second Lien
Obligations.

Section 3.02 Standstill Periods; Permitted Enforcement Action. Prior to the
Discharge of Priority Lien Obligations and notwithstanding the foregoing
Section 3.01, both before and during an Insolvency or Liquidation
Proceeding: after a period of 180 days has elapsed (which period will be tolled
during any period in which the Priority Lien Agent is not entitled, on behalf of
the Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (i) any injunction issued by a
court of competent jurisdiction or (ii) the automatic stay or any other stay or
other prohibition in any Insolvency or Liquidation Proceeding) since the date on
which the Second Lien Agent has delivered to the Priority Lien Agent written
notice of the acceleration of any Second Lien Debt (the “Standstill Period”),
the Second Lien Agent and the other Second Lien Secured Parties may enforce or
exercise any rights or remedies with respect to any Collateral; provided,
however that notwithstanding the expiration of the Standstill Period, in no
event may the Second Lien Agent or any other Second Lien Secured Party enforce
or exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if the Priority Lien Agent
on behalf of any or all of the Priority Lien Secured Parties or any other
Priority Lien Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding (prompt written
notice thereof to be given to the Second Lien Agent by the Priority Lien Agent);
provided, further, that, at any time after the expiration of the Standstill
Period, if neither the Priority Lien Agent nor any other Priority Lien Secured
Party shall have commenced and be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Second Lien Agent shall have commenced the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, then for so long as
the Second Lien Agent is diligently pursuing such rights or remedies, neither
any Priority Lien Secured Party nor the Priority Lien Agent shall take any
action of a similar nature (other than a joinder in connection with such action
or proceeding as may reasonably be considered necessary to preserve the rights
of the Priority Lien Secured Parties therein) with respect to such Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding.

Section 3.03 Insurance. Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Second Lien Secured Parties following expiration of any applicable
Standstill Period), the Priority Lien Agent shall have the sole and exclusive
right, subject to the rights of the Grantors under the Priority Lien Documents,
to adjust and settle claims in respect of Collateral under any insurance policy
in the event of any loss thereunder and to

 

[AEG INTERCREDITOR AGREEMENT]

 

15



--------------------------------------------------------------------------------

approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of Priority Lien Obligations has occurred, and subject to the rights
of the Grantors under the Priority Lien Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) in respect of the Collateral shall be paid to the Priority Lien
Agent pursuant to the terms of the Priority Lien Documents (including for
purposes of cash collateralization of Swap Agreements). If the Second Lien Agent
or any Second Lien Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in contravention of the
foregoing, it shall pay such proceeds over to the Priority Lien Agent. In
addition, if by virtue of being named as an additional insured or loss payee of
any insurance policy of any Grantor covering any of the Collateral, the Second
Lien Agent or any other Second Lien Secured Party, shall have the right to
adjust or settle any claim under any such insurance policy, then unless and
until the Discharge of Priority Lien Obligations has occurred, the Second Lien
Agent and any such Second Lien Secured Party shall follow the instructions of
the Priority Lien Agent, or of the Grantors under the Priority Lien Documents to
the extent the Priority Lien Documents grant such Grantors the right to adjust
or settle such claims, with respect to such adjustment or settlement (subject to
the terms of Section 3.02, including the rights of the Second Lien Secured
Parties following expiration of any applicable Standstill Period).

Section 3.04 Notification of Release of Collateral. Each of the Priority Lien
Agent and the Second Lien Agent shall give the other Secured Debt
Representatives prompt written notice of the Disposition by it of, and release
by it of the Lien on, any Collateral. Such notice shall describe in reasonable
detail the subject Collateral, the parties involved in such Disposition or
release, the place, time manner and method thereof, and the consideration, if
any, received therefor; provided, however, that the failure to give any such
notice shall not in and of itself in any way impair the effectiveness of any
such Disposition or release.

Section 3.05 No Interference; Payment Over.

(a) No Interference. The Second Lien Agent, for itself and on behalf of each
Second Lien Secured Party, agrees that each Second Lien Secured Party (i) will
not take or cause to be taken any action the purpose or effect of which is, or
could be, to make any Second Lien pari passu with, or to give such Second Lien
Secured Party any preference or priority relative to, any Priority Lien with
respect to the Collateral or any part thereof, (ii) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations or Priority Lien Document, or the validity, attachment, perfection
or priority of any Priority Lien, or the validity or enforceability of the
priorities, rights or duties established by the provisions of this Agreement,
(iii) will not take or cause to be taken any action the purpose or effect of
which is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other Disposition of
the Collateral by any Priority Lien Secured Party or the Priority Lien Agent
acting on their behalf, (iv) shall have no right to (A) direct the Priority Lien
Agent or any other Priority Lien Secured Party to exercise any right, remedy or
power with respect to any Collateral or (B) consent to the exercise by the
Priority Lien Agent or any other Priority Lien Secured Party of any right,
remedy or power with respect to any Collateral, (v) will not institute any suit
or assert in any suit or Insolvency or Liquidation Proceeding any claim against
the Priority Lien Agent or other Priority Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to, and neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
the Priority Lien Agent or other Priority Lien Secured Party with respect to any
Priority Lien Collateral, (vi) will not seek, and hereby waives any right, to
have any Collateral or any part thereof marshaled upon any foreclosure or other
Disposition of such Collateral, (vii) will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement, (viii) will

 

[AEG INTERCREDITOR AGREEMENT]

 

16



--------------------------------------------------------------------------------

not object to, and hereby waives any right to object to, forbearance by the
Priority Lien Agent or any Priority Lien Secured Party, and (ix) will not
assert, and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

(b) Payment Over. The Second Lien Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby agrees that if any Second Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Second Lien Security Document,
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time prior to the Discharge of Priority Lien Obligations secured, or intended to
be secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable. Furthermore, the Second
Lien Agent shall, at the Grantors’ expense, promptly send written notice to the
Priority Lien Agent upon receipt of such Collateral by any Second Lien Secured
Party, proceeds or payment and if directed by the Priority Lien Agent within
five (5) days after receipt by the Priority Lien Agent of such written notice,
shall deliver such Collateral, proceeds or payment to the Priority Lien Agent in
the same form as received, with any necessary endorsements, or as court of
competent jurisdiction may otherwise direct. The Priority Lien Agent is hereby
authorized to make any such endorsements as agent for the Second Lien Agent or
any other Second Lien Secured Party. The Second Lien Agent, for itself and on
behalf of each other Second Lien Secured Party, agrees that if, at any time, it
obtains written notice that all or part of any payment with respect to any
Priority Lien Obligations not constituting Excess Priority Lien Obligations
previously made shall be rescinded for any reason whatsoever, it will promptly
pay over to the Priority Lien Agent any payment received by it and then in its
possession or under its direct control in respect of any such Priority Lien
Collateral and shall promptly turn any such Collateral then held by it over to
the Priority Lien Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the Discharge of Priority
Lien Obligations. All Second Liens will remain attached to and enforceable
against all proceeds so held or remitted, subject to the priorities set forth in
this Agreement. Anything contained herein to the contrary notwithstanding, this
Section 3.05(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the Priority Lien Documents and as to which the
possession or receipt thereof by the Second Lien Agent or any other Second Lien
Secured Party is otherwise permitted by the Priority Lien Documents.

Section 3.06 Purchase Option.

(a) Notwithstanding anything in this Agreement to the contrary, on or at any
time after (i) the commencement of an Insolvency or Liquidation Proceeding,
(ii) the acceleration of the Priority Lien Obligations, or (iii) the delivery of
any Section 363 Notice or the occurrence of any Section 363 Event, each of the
holders of the Second Lien Debt and each of their respective designated
Affiliates (the “Second Lien Purchasers”) will have the several right, at their
respective sole option and election (but will not be obligated), at any time
upon prior written notice to the Priority Lien Agent, to purchase from the
Priority Lien Secured Parties (A) all (but not less than all) Priority Lien
Obligations (including unfunded commitments) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and (B) if applicable,
all loans (and related obligations, including interest, fees and expenses)
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing that are outstanding on the date of such purchase. Promptly following
the receipt of such notice, the Priority Lien Agent will deliver to the Second
Lien Agent a statement of the amount of Priority Lien Debt, other

 

[AEG INTERCREDITOR AGREEMENT]

 

17



--------------------------------------------------------------------------------

Priority Lien Obligations (other than any Priority Lien Obligations constituting
Excess Priority Lien Obligations) and DIP Financing (including interest, fees,
expenses and other obligations in respect of such DIP Financing) provided by any
of the Priority Lien Secured Parties, if any, then outstanding. The right to
purchase provided for in this Section 3.06 will expire unless, within 10
Business Days after the receipt by the Second Lien Agent of such notice from the
Priority Lien Agent, the Second Lien Agent delivers to the Priority Lien Agent
an irrevocable commitment of the Second Lien Purchasers to purchase (A) all (but
not less than all) of the Priority Lien Obligations (including unfunded
commitments) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and (B) if applicable, all loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing and to
otherwise complete such purchase on the terms set forth under this Section 3.06.

(b) On the date specified by the Second Lien Agent (on behalf of the Second Lien
Purchasers) in such irrevocable commitment (which shall not be less than five
Business Days nor more than 20 Business Days, after the receipt by the Priority
Lien Agent of such irrevocable commitment), the Priority Lien Secured Parties
shall sell to the Second Lien Purchasers (i) all (but not less than all)
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
(ii) if applicable, all loans (and related obligations, including interest, fees
and expenses) provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing that are outstanding on the date of such sale, subject to
any required approval of any Governmental Authority then in effect, if any, and
only if on the date of such sale, the Priority Lien Agent receives the
following:

(i) payment, as the purchase price for all Priority Lien Obligations sold in
such sale, of an amount equal to the full amount of (i) all Priority Lien
Obligations other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and (ii) if applicable, all loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing then
outstanding (including principal, interest, fees, reasonable attorneys’ fees and
legal expenses, but excluding contingent indemnification obligations for which
no claim or demand for payment has been made at or prior to such time); provided
that in the case of obligations under Secured Swap Agreements that constitute
Priority Lien Obligations the Second Lien Purchasers shall cause the applicable
agreements governing such obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such obligations,
calculated using the market quotation method and after giving effect to any
netting arrangements; and

(ii) any agreements, documents or instruments which the Priority Lien Agent may
reasonably request pursuant to which the Second Lien Agent and the Second Lien
Purchasers in such sale expressly assume and adopt all of the obligations of the
Priority Lien Agent and the Priority Lien Secured Parties under the Priority
Lien Documents and in connection with loans (and related obligations, including
interest, fees and expenses) provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing on and after the date of the purchase
and sale and the Second Lien Agent (or any other representative appointed by the
holders of a majority in aggregate principal amount of the Second Lien
Obligations then outstanding) becomes a successor agent thereunder.

(c) Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such

 

[AEG INTERCREDITOR AGREEMENT]

 

18



--------------------------------------------------------------------------------

portion as such Second Lien Purchasers may otherwise agree among
themselves. Such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account of the Priority Lien Agent as the
Priority Lien Agent may designate in writing to the Second Lien Agent for such
purpose. Interest shall be calculated to but excluding the Business Day on which
such sale occurs if the amounts so paid by the Second Lien Purchasers to the
bank account designated by the Priority Lien Agent are received in such bank
account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Second Lien Purchasers to the bank account designated by the Priority Lien Agent
are received in such bank account later than 12:00 noon, New York City time.

(d) Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Secured Parties as to the Priority Lien Obligations,
the Collateral or otherwise and without recourse to any Priority Lien Secured
Party, except that the Priority Lien Secured Parties shall represent and warrant
severally as to the Priority Lien Obligations (including unfunded commitments)
and any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing then owing to it: (i) that such applicable Priority Lien
Secured Party owns such Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing; and (ii) that such applicable Priority Lien
Secured Party has the necessary corporate or other governing authority to assign
such interests.

(e) Each Grantor irrevocably consents to any assignment effected to one or more
Second Lien Purchasers pursuant to this Section 3.06 (so long as they meet all
eligibility standards contained in all relevant Priority Lien Documents, other
than obtaining the consent of any Grantor to an assignment to the extent
required by such Priority Lien Documents) for purposes of all Priority Lien
Documents and hereby agrees that no further consent from such Grantor shall be
required.

ARTICLE IV

OTHER AGREEMENTS

Section 4.01 Release of Liens; Automatic Release of Second Liens. (a) Prior to
the Discharge of Priority Lien Obligations, the Second Lien Agent, for itself
and on behalf of each other Second Lien Secured Party, agrees that, in the event
the Priority Lien Agent or the requisite Priority Lien Secured Parties under the
Priority Lien Documents release the Priority Lien on any Collateral, the Second
Lien on such Collateral shall terminate and be released automatically and
without further action if (i) such release is permitted under the Second Lien
Documents, (ii) such release is effected in connection with the Priority Lien
Agent’s foreclosure upon, or other exercise of rights or remedies with respect
to, such Collateral, or (iii) such release is effected in connection with a sale
or other Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the requisite Priority Lien Secured Parties under the Priority Lien Documents
shall have consented to such sale or Disposition of such Collateral; provided
that, in the case of each of clauses (i), (ii) and (iii), the Second Liens on
such Collateral shall attach to (and shall remain subject and subordinate to all
Priority Liens securing Priority Lien Obligations, subject to the Priority Lien
Cap) any proceeds of a sale, transfer or other Disposition of Collateral not
paid to the Priority Lien Secured Parties or that remain after the Discharge of
Priority Lien Obligations. The Priority Lien Agent agrees to give the Second
Lien Agent no less than 10 Business Days advance written notice of any proposed
release pursuant to clauses (ii) and (iii) (other than pursuant to Section 363
of the Bankruptcy Code) of this Section 4.01(b) (provided that such notice shall
not be required to the extent extraordinary exigent circumstances shall arise
that would irrevocably substantially impair the rights of the Priority Lien
Secured Parties if such release were to be delayed by such 10 Business Day
period) (each such notice, a “Priority Lien Release Notice”). Notwithstanding
the foregoing in this Section 4.01(a), if the Second Lien Purchasers have
exercised their

 

[AEG INTERCREDITOR AGREEMENT]

 

19



--------------------------------------------------------------------------------

purchase option (or have committed to exercise their purchase option) pursuant
to Section 3.06, no release pursuant to clauses (ii) and (iii) of this Section
4.01(a) shall be permitted under this Section 4.01(a) to the extent (and only to
the extent) that the Second Lien Purchasers shall not have defaulted on their
obligations to consummate the purchase of the Priority Lien Debt and other
obligations contemplated by Section 3.06.

(b) The Second Lien Agent agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such releases and other instruments as shall
reasonably be requested by the Priority Lien Agent to evidence and confirm any
release of Collateral provided for in this Section 4.01.

Section 4.02 Certain Agreements With Respect to Insolvency or Liquidation
Proceedings. (a) The parties hereto acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code and shall
continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against the Borrower or any of its
subsidiaries or any action taken in such Insolvency or Liquidation Proceeding,
including any attempted rejection under Section 365 of the Bankruptcy Code. All
references in this Agreement to the Borrower or any of its subsidiaries or any
other Grantor will include such Person or Persons as a debtor-in-possession and
any receiver or trustee for such Person or Persons in an Insolvency or
Liquidation Proceeding. For the purposes of this Section 4.02, unless otherwise
provided herein, clauses (b) through and including (o) shall be in full force
and effect prior to the Discharge of Priority Lien Obligations.

(b) If the Borrower or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders under
Section 364 of the Bankruptcy Code and/or the use of cash collateral under
Section 363 of the Bankruptcy Code, the Second Lien Agent, for itself and on
behalf of each Second Lien Secured Party, agrees that neither it nor any other
Second Lien Secured Party will raise any objection to, contest or oppose, and
each Second Lien Secured Party will waive any claim such Person may now or
hereafter have related to or in connection with, any such financing or to the
Liens on the Collateral securing the same (“DIP Financing Liens”), or any use,
sale or lease of cash collateral that constitutes Collateral or to any grant of
administrative expense priority under Section 364 of the Bankruptcy Code, unless
(A) the Priority Lien Agent or the Priority Lien Secured Parties oppose or
object to such DIP Financing or such DIP Financing Liens or such use of cash
collateral, (B) the maximum principal amount of indebtedness permitted under
such DIP Financing exceeds the sum of (I) the amount of Priority Lien
Obligations refinanced with the proceeds thereof (not including the amount of
any Excess Priority Lien Obligations) and (II) twenty percent (20%) of the
amount of then outstanding Priority Lien Debt, or (C) the terms of such DIP
Financing provide for the sale of a substantial part of the Collateral (other
than a sale or disposition pursuant to Section 363 of the Bankruptcy Code and
with respect to which the Second Lien Secured Parties are deemed to have
consented pursuant to Section 4.02(d)) or require the confirmation of a plan of
reorganization containing specific terms or provisions (other than repayment in
cash of such DIP Financing on the effective date thereof). To the extent such
DIP Financing Liens are senior to, or rank pari passu with, the Priority Liens,
the Second Lien Agent will, for itself and on behalf of the other Second Lien
Secured Parties, subordinate the Second Liens on the Collateral to the Priority
Liens and to such DIP Financing Liens, so long as the Second Lien Agent, on
behalf of the Second Lien Secured Parties, retains Liens on all the Collateral,
including proceeds thereof arising after the commencement of any Insolvency or
Liquidation Proceeding, with the same priority relative to the Priority Liens as
existed prior to the commencement of the case under the Bankruptcy Code.

 

[AEG INTERCREDITOR AGREEMENT]

 

20



--------------------------------------------------------------------------------

(c) Prior to the Discharge of Priority Lien Obligations, without the written
consent of the Priority Lien Agent which consent is in its sole discretion, the
Second Lien Agent, for itself and on behalf of each Second Lien Secured Party,
agrees not to propose, support or enter into any DIP Financing.

(d) The Second Lien Agent, for itself and on behalf of each Second Lien Secured
Party, agrees that it shall be deemed to have consented to, and shall not object
to, oppose or contest (or join with or support any other party objecting to,
opposing or contesting) a sale or other Disposition, a motion to sell or Dispose
or the bidding procedure for such sale or Disposition of any Collateral (or any
portion thereof) under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code (any such sale or motion, a “Section 363 Event” and any
notice or ruling issued by a court of competent jurisdiction in respect of such
Section 363 Event, a “Section 363 Notice”) if the requisite Priority Lien
Secured Parties under the Priority Lien Documents shall have consented to such
sale or Disposition, such motion to sell or Dispose or such bidding procedure
for such sale or Disposition of such Collateral and all Priority Liens and
Second Liens will attach to the proceeds of the sale in the same respective
priorities as set forth in this Agreement. Notwithstanding the foregoing in this
Section 4.02(d), if the Second Lien Purchasers have exercised their purchase
option (or have committed to exercise their purchase option) pursuant to Section
3.06(a), Section 363 Objections shall be permitted to be made by the Second Lien
Agent or any Second Lien Secured Party, but only so long as the Second Lien
Purchasers shall not have defaulted on their obligations to consummate the
purchase of the Priority Lien Debt and other obligations contemplated by
Section 3.06.

(e) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, waives any claim that it may now or hereafter have against the
Priority Lien Agent or any other Priority Lien Secured Party arising out of any
DIP Financing Liens (that is granted in a manner that is consistent with this
Agreement) or administrative expense priority under Section 364 of the
Bankruptcy Code.

(f) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that neither the Second Lien Agent nor any other Second
Lien Secured Party will file or prosecute in any Insolvency or Liquidation
Proceeding any motion for adequate protection (or any comparable request for
relief) based upon their interest in the Collateral, nor object to, oppose or
contest (or join with or support any other party objecting to, opposing or
contesting) (i) any request by the Priority Lien Agent or any other Priority
Lien Secured Party for adequate protection or (ii) any objection by the Priority
Lien Agent or any other Priority Lien Secured Party to any motion, relief,
action or proceeding based on the Priority Lien Agent or Priority Lien Secured
Parties claiming a lack of adequate protection, except that the Second Lien
Secured Parties may:

(A) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Priority Lien Secured Parties; and

(B) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations.

(g) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, waives any claim it or any such other Second Lien Secured Party
may now or hereafter have against the Priority Lien Agent or any other Priority
Lien Secured Party (or their representatives)

 

[AEG INTERCREDITOR AGREEMENT]

 

21



--------------------------------------------------------------------------------

arising out of any election by the Priority Lien Agent or any Priority Lien
Secured Parties, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code.

(h) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that in any Insolvency or Liquidation Proceeding, neither
the Second Lien Agent nor any other Second Lien Secured Party shall support or
vote to accept any plan of reorganization or disclosure statement of the
Borrower or any other Grantor unless (i) such plan is accepted by the Class of
Priority Lien Secured Parties in accordance with Section 1126(c) of the
Bankruptcy Code or otherwise provides for the payment in full in cash of all
Priority Lien Obligations (including all post-petition interest approved by the
bankruptcy court and fees and expenses) on the effective date of such plan of
reorganization, or (ii) such plan provides on account of the Priority Lien
Secured Parties for the retention by the Priority Lien Agent, for the benefit of
the Priority Lien Secured Parties, of the Liens on the Collateral securing the
Priority Lien Obligations, and on all proceeds thereof whenever received, and
such plan also provides that any Liens retained by, or granted to, the Second
Lien Agent are only on property securing the Priority Lien Obligations and shall
have the same relative priority with respect to the Collateral or other
property, respectively, as provided in this Agreement with respect to the
Collateral. Except as provided herein, the Second Lien Secured Parties shall
remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.

(i) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that, subject to the provisions of Section 3.02, neither
the Second Lien Agent nor any other Second Lien Secured Party, shall seek
relief, pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency or Liquidation Proceeding in respect of the Collateral without
the prior written consent of the Priority Lien Agent, which consent is in its
sole discretion.

(j) Without the express written consent of the Priority Lien Agent, which
consent is in its sole discretion, neither the Second Lien Agent nor any other
Second Lien Secured Party shall (or shall join with or support any other party
in opposing, objecting to or contesting, as the case may be), in any Insolvency
or Liquidation Proceeding involving any Grantor, (i) oppose, object to or
contest the determination of the extent of or validity of any Liens held by any
of Priority Lien Secured Party or the value of any claims of any such holder
under Section 506(a) of the Bankruptcy Code or otherwise or (ii) oppose, object
to or contest the payment to the Priority Lien Secured Party of interest, fees
or expenses under Section 506(b) of the Bankruptcy Code.

(k) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Second
Lien Agent, for itself and on behalf of each other Second Lien Secured Party,
agrees that, any distribution or recovery they may receive in respect of any
Collateral shall be segregated and held in trust and forthwith paid over,
subject to the requirements of Section 6.01(a), to the Priority Lien Agent for
the benefit of the Priority Lien Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
Second Lien Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Second Lien Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby appoints the Priority Lien Agent, and any
officer or agent of the Priority Lien Agent, with full power of substitution,
the attorney-in-fact of each Second Lien Secured Party for the limited purpose
of carrying out the provisions of this Section 4.02(k) and taking any action and
executing any instrument that the Priority Lien Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.02(k), which appointment
is irrevocable and coupled with an interest.

 

[AEG INTERCREDITOR AGREEMENT]

 

22



--------------------------------------------------------------------------------

(l) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, hereby agrees that the Priority Lien Agent shall have the
exclusive right to credit bid the Priority Lien Obligations and further that
neither the Second Lien Agent nor any other Second Lien Secured Party shall (or
shall join with or support any other party in opposing, objecting to or
contesting, as the case may be) oppose, object to or contest such credit bid by
the Priority Lien Agent.

(m) Without the consent of the Priority Lien Agent which is in its sole
discretion, the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees it will not file or join an involuntary bankruptcy
petition or seek the appointment of an examiner or a trustee for the Borrower or
any of its subsidiaries.

(n) Neither Priority Lien Agent nor any other Priority Lien Secured Party shall
oppose or challenge any claim by the Second Lien Agent or any other Second Lien
Secured Party for the allowance or payment in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of post-petition interest, fees
or expenses pursuant to Section 506(b) of the Bankruptcy Code, to the extent of
the value of the Second Liens on the Collateral, provided that if the Priority
Lien Agent or any other Priority Lien Secured Party shall have made any such
claim, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Second Lien Agent
or any Second Lien Secured Party, as applicable.

(o) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral.

Section 4.03 Reinstatement. If any Priority Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Priority Lien Obligations shall be reinstated to the extent
of such Recovery and the Priority Lien Secured Parties shall be entitled to a
reinstatement of Priority Lien Obligations with respect to all such recovered
amounts. The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees that if, at any time, a Second Lien Secured Party
receives notice of any Recovery, the Second Lien Agent or any other Second Lien
Secured Party shall promptly pay over to the Priority Lien Agent any payment
received by it and then in its possession or under its control in respect of any
Collateral subject to any Priority Lien securing such Priority Lien Obligations
and shall promptly turn any Collateral subject to any such Priority Lien then
held by it over to the Priority Lien Agent, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made. If this
Agreement shall have been terminated prior to any such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement. Any amounts received by the
Second Lien Agent or any other Second Lien Secured Party and then in its
possession or under its control on account of the Second Lien Obligations, after
the termination of this Agreement shall, in the event of a reinstatement of this
Agreement pursuant to this Section 4.03 and to the extent consistent with
Section 6.01(a), be held in trust for and paid over to the Priority Lien Agent
for the benefit of the Priority Lien Secured Parties for application to the
reinstated Priority Lien Obligations until the discharge thereof. This
Section 4.03 shall survive termination of this Agreement.

 

[AEG INTERCREDITOR AGREEMENT]

 

23



--------------------------------------------------------------------------------

Section 4.04 Refinancings. The Priority Lien Obligations and the Second Lien
Obligations may be Replaced, by any Priority Substitute Credit Facility or
Second Lien Substitute Facility, as the case may be, in each case, without
notice to, or the consent of any Secured Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided, that
(a) the Priority Lien Agent and the Second Lien Agent shall receive on or prior
to incurrence of a Priority Substitute Credit Facility or Second Lien Substitute
Facility (i) an Officers’ Certificate from the Borrower stating that (A) the
incurrence thereof is permitted by each applicable Secured Debt Document to be
incurred and (B) the requirements of Section 4.06 have been satisfied, and
(ii) a Priority Confirmation Joinder from the holders or lenders of any
indebtedness that Replaces the Priority Lien Obligations or the Second Lien
Obligations (or an authorized agent, trustee or other representative on their
behalf) and (b) on or before the date of such incurrence, such Priority
Substitute Credit Facility or Second Lien Substitute Facility is designated by
the Borrower, in an Officers’ Certificate delivered to the Priority Lien Agent
and the Second Lien Agent, as “Priority Lien Debt” or “Second Lien Debt”, as
applicable, for the purposes of the Secured Debt Documents and this Agreement;
provided that no Series of Secured Debt may be designated as more than one of
Priority Lien Debt or Second Lien Debt. Notwithstanding the foregoing, nothing
in this Agreement will be construed to allow the Borrower or any other Grantor
to incur additional indebtedness unless otherwise permitted by the terms of each
applicable Secured Debt Document. Each of the then-exiting Priority Lien Agent
and the Second Lien Agent shall be authorized to execute and deliver such
documents and agreements (including amendments or supplements to this Agreement)
as such holders, lenders, agent, trustee or other representative may reasonably
request to give effect to any such Replacement, it being understood that the
Priority Lien Agent and the Second Lien Agent or (if permitted by the terms of
the applicable Secured Debt Documents) the Grantors, without the consent of any
other Secured Party or (in the case of the Grantors) one or more Secured Debt
Representatives, may amend, supplement, modify or restate this Agreement to the
extent necessary or appropriate to facilitate such amendments or supplements to
effect such Replacement or incurrence all at the expense of the Grantors. Upon
the consummation of such Replacement or incurrence and the execution and
delivery of the documents and agreements contemplated in the preceding sentence,
the holders or lenders of such indebtedness and any authorized agent, trustee or
other representative thereof shall be entitled to the benefits of this
Agreement.

Section 4.05 Amendments to Second Lien Documents. Prior to the Discharge of
Priority Lien Obligations, without the prior written consent of the Priority
Lien Agent, no Second Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document, would (i) require the payment of interest
or fees in cash (other than (A) the payments with the proceeds of any such new
Second Lien Loan Document and (B) the payment of an agency fee in an amount
consistent with then market terms), (ii) adversely affect the lien priority
rights of the Priority Lien Secured Parties or the rights of the Priority Lien
Secured Parties to receive payments owing pursuant to the Priority Lien
Documents; provided, however, that an increase in the amount of secured
obligations owing under the Second Lien Documents (including, without
limitation, an increase in the amount of interest or fees to be paid in kind
thereunder and the making of the payments contemplated by clauses (i)(A) and (B)
above)) shall not be deemed in and of itself to adversely affect the Priority
Lien Secured Parties’ lien priority rights or right to receive payment pursuant
to the Priority Lien Documents, (iii) except as otherwise provided for in this
Agreement, add any Liens securing the Collateral granted under the Second Lien
Security Documents, (iv) confer any additional rights on the Second Lien Agent
or any other Second Lien Secured Party in a manner adverse to the rights of
Priority Lien Secured Parties under the Priority Lien Documents, or
(v) contravene the provisions of this Agreement or the Priority Lien Documents.

Section 4.06 Legends. The Second Lien Agent acknowledges with respect to the
Second Lien Credit Agreement and the Second Lien Security Documents, that the
Second Lien Credit Agreement, the

 

[AEG INTERCREDITOR AGREEMENT]

 

24



--------------------------------------------------------------------------------

Second Lien Documents (other than control agreements to which both the Priority
Lien Agent and the Second Lien Agent are parties) and each associated Security
Document (other than control agreements to which both the Priority Lien Agent
and the Second Lien Agent are parties) granting any security interest in the
Collateral will contain the appropriate legend set forth on Annex I.

Section 4.07 Second Lien Secured Parties Rights as Unsecured Creditors; Judgment
Lien Creditor. Both before and during an Insolvency or Liquidation Proceeding,
any of the Second Lien Secured Parties may take any actions and exercise any and
all rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties may not take any of the actions
prohibited by Section 3.05(a) or Section 4.02 or any other provisions in this
Agreement; provided, further, that in the event that any of the Second Lien
Secured Parties becomes a judgment lien creditor in respect of any Collateral as
a result of its enforcement of its rights as an unsecured creditor with respect
to the Second Lien Obligations, such judgment lien shall be subject to the terms
of this Agreement for all purposes (including in relation to the Priority Lien
Obligations) as the Second Liens are subject to this Agreement.

Section 4.08 Postponement of Subrogation. The Second Lien Agent, for itself and
on behalf of each other Second Lien Secured Party, hereby agrees that no payment
or distribution to any Priority Lien Secured Party pursuant to the provisions of
this Agreement shall entitle any Second Lien Secured Party to exercise any
rights of subrogation in respect thereof until, in the case of the Second Lien
Secured Parties, the Discharge of Priority Lien Obligations shall have
occurred. Following the Discharge of Priority Lien Obligations, but subject to
the reinstatement as provided in Section 4.03, each Priority Lien Secured Party
will execute such documents, agreements, and instruments as any Second Lien
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Priority Lien Obligations resulting from
payments or distributions to such Priority Lien Secured Party by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such Priority Lien Secured
Party are paid by such Person upon request for payment thereof.

Section 4.09 Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties and the Second Lien Agent, for itself and on behalf of the other Second
Lien Secured Parties, hereby acknowledges that this Agreement is a material
inducement to enter into a business relationship, that each has relied on this
Agreement to enter into the Priority Credit Agreement and the Second Lien Credit
Agreement, as applicable, and all documentation related thereto, and that each
will continue to rely on this Agreement in their related future dealings.

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Section 5.01 General. Prior to the Discharge of Priority Lien Obligations, the
Priority Lien Agent agrees that if it shall at any time hold a Priority Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Priority Lien Agent, the Priority Lien Agent will serve as gratuitous
bailee for the Second Lien Agent for the sole purpose of perfecting the Second
Lien of the Second Lien Agent on such Collateral. It is agreed that the
obligations of the Priority Lien Agent and the rights of the Second Lien Agent
and the other Second Lien Secured Parties in connection with any such bailment
arrangement will be in all respects subject to the provisions of
Article II. Notwithstanding anything to the contrary herein, the Priority Lien
Agent will be deemed to make no representation as to the adequacy of the steps
taken by it to perfect the Second Lien on any such

 

[AEG INTERCREDITOR AGREEMENT]

 

25



--------------------------------------------------------------------------------

Collateral and shall have no responsibility, duty, obligation or liability to
the Second Lien Agent, any other Second Lien Secured Party or any other Person
for such perfection or failure to perfect, it being understood that the sole
purpose of this Article is to enable the Second Lien Secured Parties to obtain a
perfected Second Lien in such Collateral to the extent, if any, that such
perfection results from the possession or control of such Collateral or any such
Account by the Priority Lien Agent. The Priority Lien Agent acting pursuant to
this Section 5.01 shall not have by reason of the Priority Lien Security
Documents, the Second Lien Security Documents, this Agreement or any other
document or theory, a fiduciary relationship in respect of any Priority Lien
Secured Party, the Second Lien Agent or any Second Lien Secured Party. Subject
to Section 4.03, from and after the Discharge of Priority Lien Obligations, the
Priority Lien Agent shall take all such actions in its power as shall reasonably
be requested by the Second Lien Agent (at the sole cost and expense of the
Grantors) to transfer possession or control of such Collateral or any such
Account (in each case to the extent the Second Lien Agent has a Lien on such
Collateral or Account after giving effect to any prior or concurrent releases of
Liens) to the Second Lien Agent for the benefit of all Second Lien Secured
Parties.

Section 5.02 Deposit Accounts. Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time (within the meaning of the term “control” as relates to
Accounts under Articles 8 and 9 of the New York UCC), the Priority Lien Agent
will act as gratuitous bailee for the Second Lien Agent for the purpose of
perfecting the Liens of the Second Lien Secured Parties in such Accounts and the
cash and other assets therein as provided in Section 3.01 (but will have no
duty, responsibility or obligation to the Second Lien Secured Parties
(including, without limitation, any duty, responsibility or obligation as to the
maintenance of such control, the effect of such arrangement or the establishment
of such perfection) except as set forth in the last sentence of this
Section 5.02(a)). Unless the Second Liens on such Collateral shall have been or
concurrently are released, after the occurrence of Discharge of Priority Lien
Obligations, the Priority Lien Agent shall, at the request of the Second Lien
Agent, cooperate with the Grantors and the Second Lien Agent (at the expense of
the Grantors) in permitting control of any other Accounts to be transferred to
the Second Lien Agent (or for other arrangements with respect to each such
Accounts satisfactory to the Second Lien Agent to be made).

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

Section 6.01 Application of Proceeds. Prior to the Discharge of Priority Lien
Obligations, and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, Collateral or proceeds received in connection with the
enforcement or exercise of any rights or remedies with respect to any portion of
the Collateral will be applied:

(a) first, to the payment in full in cash of all Priority Lien Obligations that
are not Excess Priority Lien Obligations,

(b) second, to the payment in full in cash of all Second Lien Obligations,

(c) third, to the payment in full in cash of all Excess Priority Lien
Obligations, and

(d) fourth, to the Borrower or as otherwise required by applicable law.

Section 6.02 Determination of Amounts. Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations, Second Lien Obligations, or the existence of
any Lien securing any such obligations, or the Collateral subject to any such
Lien, it may

 

[AEG INTERCREDITOR AGREEMENT]

 

26



--------------------------------------------------------------------------------

request that such information be furnished to it in writing by the other Secured
Debt Representatives and shall be entitled to make such determination on the
basis of the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to the Borrower or
any of its subsidiaries, any Secured Party or any other Person as a result of
such determination.

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS; ETC.

Section 7.01 No Reliance; Information. The Priority Lien Secured Parties and the
Second Lien Secured Parties shall have no duty to disclose to any Second Lien
Secured Party or to any Priority Lien Secured Party, as the case may be, any
information relating to the Borrower or any of the other Grantors, or any other
circumstance bearing upon the risk of non-payment of any of the Priority Lien
Obligations or the Second Lien Obligations, as the case may be, that is known or
becomes known to any of them or any of their Affiliates. In the event any
Priority Lien Secured Party or any Second Lien Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Second Lien Secured Party or any Priority Lien Secured Party,
as the case may be, it shall be under no obligation (a) to make, and shall not
make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (b) to provide any additional
information or to provide any such information on any subsequent occasion or
(c) to undertake any investigation.

Section 7.02 No Warranties or Liability.

(a) The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Second Lien Agent nor any
other Second Lien Secured Party has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Second Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.

(b) The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Priority Lien Agent nor
any other Priority Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Priority
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.

(c) The Priority Lien Agent and the other Priority Lien Secured Parties shall
have no express or implied duty to the Second Lien Agent or any other Second
Lien Secured Party, and the Second Lien Agent and the other Second Lien Secured
Parties shall have no express or implied duty to the Priority Lien Agent or any
other Priority Lien Secured Party, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of a default or an
event of default under any Priority Lien Document and any Second Lien Document
(other than, in each case, this Agreement), regardless of any knowledge thereof
which they may have or be charged with.

 

[AEG INTERCREDITOR AGREEMENT]

 

27



--------------------------------------------------------------------------------

(d) The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, hereby waives any claim that may be had against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any actions which
the Priority Lien Agent or such Priority Lien Secured Party takes or omits to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Priority Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for such Priority Lien
Obligations.

Section 7.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent and the other Priority Lien Secured Parties, the Second Lien
Agent and the other Second Lien Secured Parties shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of any Secured Debt Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Secured Debt Document;

(d) the securing of any Priority Lien Obligations or Second Lien Obligations
with any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any Priority Lien
Obligations or Second Lien Obligations;

(e) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the
Priority Lien Obligations or the Second Lien Obligations.

Section 7.04 Grantors Consent. Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Secured Debt Documents will in no
way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

 

[AEG INTERCREDITOR AGREEMENT]

 

28



--------------------------------------------------------------------------------

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Priority Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

Section 8.02 Representations and Warranties of Each Representative. Each of the
Priority Lien Agent and the Second Lien Agent represents and warrants to the
other parties hereto that it is authorized under the Priority Credit Agreement
and the Second Lien Credit Agreement, as the case may be, to enter into this
Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Original Priority Lien Agent, to it at:

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Attn: Christopher Abbate

Phone: (212) 271-2942

Fax: (212) 993-0077

with a copy to:

Stephen Coats

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Phone: (212) 993-0092

Fax: (212) 993-0077

(b) if to the Original Second Lien Agent, to it at:

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Attn: Christopher Abbate

Phone: (212) 271-2942

Fax: (212) 993-0077

 

[AEG INTERCREDITOR AGREEMENT]

 

29



--------------------------------------------------------------------------------

with a copy to:

Stephen Coats

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Phone: (212) 993-0092

Fax: (212) 993-0077

(c) if to any other Secured Debt Representative, to such address as specified in
the Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among the Borrower, the Priority Lien
Agent and the Second Lien Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

Section 9.02 Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in Section 4.04. Any
amendment of this Agreement that is proposed to be effected without the consent
of a Secured Debt Representative as permitted by the proviso to the preceding
sentence shall be submitted to such Secured Debt Representative for its review
at least 5 Business Days prior to the proposed effectiveness of such amendment.

Section 9.03 Actions Upon Breach; Specific Performance. (a) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Grantor or the Collateral, such Grantor, with the prior

 

[AEG INTERCREDITOR AGREEMENT]

 

30



--------------------------------------------------------------------------------

written consent of the Priority Lien Agent, may interpose as a defense or
dilatory plea the making of this Agreement, and any Priority Lien Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor.

(b) Prior to the Discharge of Priority Lien Obligations, should any Second Lien
Secured Party, contrary to this Agreement, in any way take, attempt to or
threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or take any other action in violation of this Agreement or fail to take any
action required by this Agreement, the Priority Lien Agent or any other Priority
Lien Secured Party (in its own name or in the name of the relevant Grantor) or
the relevant Grantor, with the prior written consent of the Priority Lien Agent,
(A) may obtain relief against such Second Lien Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Second Lien Agent on behalf of each Second Lien
Secured Party that (I) the Priority Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(II) each Second Lien Secured Party waives any defense that the Grantors and/or
the Priority Lien Secured Parties cannot demonstrate damage and/or be made whole
by the awarding of damages, and (B) shall be entitled to damages, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement.

Section 9.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.

Section 9.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 9.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.08 Governing Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and

 

[AEG INTERCREDITOR AGREEMENT]

 

31



--------------------------------------------------------------------------------

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 9.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control.

Section 9.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties and the Second
Lien Secured Parties. None of the Borrower, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to or will amend,
waive or otherwise modify the provisions of the Priority Credit Agreement, or
the Second Lien Credit Agreement, as applicable), and except as expressly
provided in this Agreement neither the Borrower nor any other Grantor may rely
on the terms hereof (other than Sections 4.01, 4.02, 4.04, or 4.05, Article VII
and Article IX). Nothing in this Agreement is intended to or shall impair the
obligations of the Borrower or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall become due and payable in accordance with their terms.
Notwithstanding anything to the contrary herein or in any Secured Debt Document,
the Grantors shall not be required to act or refrain from acting pursuant to
this Agreement, any Priority Lien Document or any Second Lien Document with
respect to any Collateral in any manner that would cause a default under any
Priority Lien Document.

 

[AEG INTERCREDITOR AGREEMENT]

 

32



--------------------------------------------------------------------------------

Section 9.13 Certain Terms Concerning the Priority Lien Agent and the Second
Lien Agent. None of the Priority Lien Agent or the Second Lien Agent shall have
any liability or responsibility for the actions or omissions of any other
Secured Party, or for any other Secured Party’s compliance with (or failure to
comply with) the terms of this Agreement. None of the Priority Lien Agent or the
Second Lien Agent shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or the Borrower or any
other Grantor) any amounts in violation of the terms of this Agreement, so long
as the Priority Lien Agent or the Second Lien Agent, as the case may be, is
acting in good faith. Each party hereto hereby acknowledges and agrees that each
of the Priority Lien Agent and the Second Lien Agent is entering into this
Agreement solely in its capacity under the Priority Lien Documents and the
Second Lien Documents, respectively, and not in its individual capacity. The
Priority Lien Agent shall not be deemed to owe any fiduciary duty to the Second
Lien Agent or any other Second Lien Secured Party; and the Second Lien Agent
shall not be deemed to owe any fiduciary duty to the Priority Lien Agent or any
other Priority Lien Secured Party.

Section 9.14 Authorization of Secured Agents. By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith. By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Agent to enter into this Agreement and to act on its behalf as collateral agent
hereunder and in connection herewith.

Section 9.15 Further Assurances. Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Party, the Second Lien Agent, for
itself and on behalf of the other Second Lien Secured Parties, and each Grantor
party hereto, for itself and on behalf of its subsidiaries, agrees that it will
execute, or will cause to be executed, any and all further documents, agreements
and instruments, and take all such further actions, as may be required under any
applicable law, or which the Priority Lien Agent or the Second Lien Agent may
reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.

Section 9.16 Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations or the
Second Lien Obligations, or for statements of any Grantor, oral or written, or
for the validity, sufficiency or enforceability of the Priority Lien Documents
or the Second Lien Documents, or any security interests granted by any Grantor
to any Secured Party in connection therewith. Each Secured Party has entered
into its respective financing agreements with the Grantors based upon its own
independent investigation, and none of the Priority Lien Agent or the Second
Lien Agent makes any warranty or representation to the other Secured Debt
Representatives or the Secured Parties for which it acts as agent nor does it
rely upon any representation of the other agents or the Secured Parties for
which it acts as agent with respect to matters identified or referred to in this
Agreement.

[SIGNATURES BEGIN NEXT PAGE]

 

[AEG INTERCREDITOR AGREEMENT]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent By:   RCP F1 GP, L.P.,
its general partner By:   RCP F1 GP, L.L.C., its general partner By:  

 

Name:   Title:  

 

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent By:   RCP F1 GP, L.P.,
its general partner By:   RCP F1 GP, L.L.C., its general partner By:  

 

Name:   Title:  

 

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: NEW ATLAS HOLDINGS,
LLC By:  

 

Name:   Title:   ATLAS ENERGY GROUP, LLC By:  

 

Name:   Title:   ATLAS LIGHTFOOT, LLC By:  

 

Name:   Title:  

 

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Credit Agreement

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016,
between RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent (as defined
therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent (as defined
therein) (the “Intercreditor Agreement”). Each holder of any Second Lien
Obligations, by its acceptance of such Second Lien Obligations (i) consents to
the subordination of Liens provided for in the Intercreditor Agreement, (ii)
agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement and (iii) authorizes and instructs the
Second Lien Agent on behalf of each Second Lien Secured Party (as defined
therein) to enter into the Intercreditor Agreement as Second Lien Agent on
behalf of such Second Lien Secured Parties. The foregoing provisions are
intended as an inducement to the lenders under the Priority Credit Agreement to
extend credit to the Borrower and such lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

Provision for the Second Lien Security Documents

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016,
between RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent (as defined
therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent (as defined
therein) (the “Intercreditor Agreement”). Each Person that is secured hereunder,
by accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Second
Lien Agent on behalf of such Person to enter into, and perform under, the
Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge) that
a copy of the Intercreditor Agreement was delivered, or made available, to such
Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

[AEG INTERCREDITOR AGREEMENT]

 

Annex I - 1



--------------------------------------------------------------------------------

EXHIBIT A

to Intercreditor Agreement

[FORM OF]

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between RIVERSTONE CREDIT
PARTNERS, L.P., as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent for
the Second Lien Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
[Priority Lien Obligations] [Second Lien Obligations] under the Intercreditor
Agreement.

1. Joinder. The undersigned, [                    ], a [                    ],
(the “New Representative”) as [trustee] [collateral agent] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document governing the Priority Lien Obligations or
Second Lien Obligations] hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Priority Lien Secured Parties
under a Priority Substitute Credit Facility] [Second Lien Secured Parties under
the Second Lien Substitute Facility] as [a Priority Lien Agent under a Priority
Substitute Credit Facility] [a Second Lien Agent under a Second Lien Substitute
Facility] under the Intercreditor Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];

2. Priority Confirmation.

[Option A: to be used if additional debt constitutes Priority Lien Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as administrative agent hereby
agrees, for the benefit of all Secured Parties and each future Secured Debt
Representative, and as a condition to being treated as Priority Lien Obligations
under the Intercreditor Agreement, that the New Representative is bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Priority Liens. [or]

[Option B: to be used if additional debt constitutes Second Lien Debt] The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Second Lien Debt [that constitutes Second Lien
Substitute Facility] for which the undersigned is acting as [Second Lien Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Secured Obligations
under the Intercreditor Agreement, that:

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations in respect of such Second Lien Debt, whether or not upon
property otherwise constituting Collateral for such Second Lien Debt, and that
all such Second Liens will be enforceable by the Second Lien Agent with respect
to such Second Lien Debt for the benefit of all Second Lien Secured Parties
equally and ratably;

 

[AEG INTERCREDITOR AGREEMENT]

 

Exhibit A - 1



--------------------------------------------------------------------------------

(b) the New Representative and each holder of Obligations in respect of the
Second Lien Debt for which the undersigned is acting as Second Lien
Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens and Second
Liens and the order of application of proceeds from enforcement of Priority
Liens and Second Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Second Lien Debt for which the undersigned is acting as Second Lien
Representative appoints the Second Lien Agent and consents to the terms of the
Intercreditor Agreement and the performance by the Second Lien Agent of, and
directs the Second Lien Agent to perform, its obligations under the
Intercreditor Agreement, together with all such powers as are reasonably
incidental thereto.

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. The Borrower agrees to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

[AEG INTERCREDITOR AGREEMENT]

 

Exhibit A - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[            , 20    ].

 

[insert name of New Representative] By:  

 

Name:  

 

Title:  

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

as Priority Lien Agent By:  

 

Name:  

 

Title:  

 

The Second Lien Agent hereby acknowledges receipt of this Priority Confirmation
Joinder [and agrees to act as Second Lien Agent for the New Representative and
the holders of the Obligations represented thereby]:

 

 

as Second Lien Agent By:  

 

Name:  

 

Title:  

 

 

[AEG INTERCREDITOR AGREEMENT]

 

Exhibit A - 3



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: NEW ATLAS HOLDINGS, LLC, as Borrower By:  

 

Name:  

 

Title:  

 

ATLAS ENERGY GROUP, LLC By:  

 

Name:  

 

Title:  

 

 

[AEG INTERCREDITOR AGREEMENT]

 

Exhibit A - 4



--------------------------------------------------------------------------------

EXHIBIT B

to Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of Priority Lien Security Documents

 

1. Security Agreement dated as of August 28, 2015 among Atlas Energy Group, LLC,
each of the other Grantors party thereto, and the Priority Lien Agent as
Administrative Agent for the Priority Lien Secured Parties.

 

2. Trademark Security Agreement dated as of August 28, 2015 among Atlas Energy
Group, LLC, each of the other Grantors party thereto, and the Priority Lien
Agent as Administrative Agent for the Priority Lien Secured Parties.

 

3. Deposit Account Control Agreement dated as of October 30, 2015 among New
Atlas Holdings, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and Keybank National Association.

 

4. Securities Account Control Agreement dated as of August 28, 2015 among New
Atlas Holdings, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and American Stock Transfer & Trust Company, LLC.
(such agreement to be amended, restated or replaced following the Third
Amendment Effective in a manner sufficient to provide “control” of the
securities held in the subject account).

 

5. Registration Rights Agreement dated as of August 28, 2015[            ], 2016
among Atlas Resource Partners, L.P.,Titan Energy, LLC, the Priority Lien Agent,
as Administrative Agent for the Priority Lien Secured Parties and the holders
named therein.

 

6. Each mortgage and deed of trust entered into after the date hereof, executed
and delivered by any Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Priority Lien Agent, to secure the Priority Lien
Obligations, except to the extent released by the Priority Lien Agent in
accordance with this Agreement and the Priority Lien Security Documents.

 

7. Each UCC Financing Statement filed in connection with the documents listed in
items 1, 2 and 6 of this Part A.

PART B.

List of Second Lien Security Documents

 

1. Second Lien Security Agreement dated as of March 30, 2016 among Atlas Energy
Group, LLC, each of the other Grantors party thereto, and the Second Lien Agent
as Administrative Agent for the Second Lien Secured Parties.



--------------------------------------------------------------------------------

2. Second Lien Trademark Security Agreement dated as of March 30, 2016 among
Atlas Energy Group, LLC, each of the other Grantors party thereto, and the
Second Lien Agent as Administrative Agent for the Second Lien Secured Parties.

 

3. Securities Account Control Agreement to be entered into among New Atlas
Holdings, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and American Stock Transfer & Trust Company, LLC.

 

4. Registration Rights Agreement dated as of March 30,[            ], 2016 among
Atlas Resource Partners, L.P.,Titan Energy, LLC, the Priority Lien Agent, as
Administrative Agent for the Priority Lien Secured Parties and the holders named
therein.

 

5. Each mortgage and deed of trust entered into after the date hereof, executed
and delivered by any Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Priority Lien Agent, to secure the Priority Lien
Obligations, except to the extent released by the Priority Lien Agent in
accordance with this Agreement and the Priority Lien Security Documents.

 

6. Each UCC Financing Statement filed in connection with the documents listed in
items 1, 2 and 6 of this Part B.



--------------------------------------------------------------------------------

SCHEDULES

TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

   Jurisdiction of
Formation    100% Owner
(except as set forth below)  

Type of Equity Interest

   Number of Issued
Shares  

Atlas Energy Company, LLC

   DE    Parent   LLC Membership      N/A   

New Atlas Holdings, LLC

   DE    Parent   LLC Membership      N/A   

Atlas Energy Resource Services, Inc.

   DE    Atlas Energy Company, LLC   Common Stock      1,000   

ATLAS LIGHTFOOT, LLC

   DE    Borrower1   LLC Membership      N/A   

Atlas Resource Partners, L.P.2Titan Management, LLC and its
Subsidiaries3Subsidiaries[3]

   DE    Parent4   General Partner Interest (Class A Preferred Units)      N/A
         Borrower5   Limited Partnership Interest (Common Units)     
102,421,097          Borrower6   Limited Partnership Interest (Class C Preferred
Units)      3,749,986   

Atlas Growth Partners GP, LLC and its Subsidiaries3

   DE    Borrower7   LLC Membership      N/A   

 

1  The Borrower is the Class A Member and owns 90% of the member interests of
this entity.

2 Publicly-traded limited partnership.

3 Such entity and its Subsidiaries are Unrestricted Subsidiaries.

4 The Parent owns 2% of the general partnership interests (Class A Units) of
this entity.

5 The Borrower owns 20,962,485 Common Units representing 19.8% of the limited
partnership interests of this entity.

6 The Borrower owns 3,749,986 Class C Preferred Units representing 3.5% of the
limited partnership interests of this entity.

7 The Borrower owns 80% of the member interests of this entity.

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

RESTRICTED SUBSIDIARIES INFORMATION

 

Entity Name

  

Type of
Organization

  

Jurisdiction

of

Formation

  

Foreign
Qualification

  

EIN

  

Organizational

Identification

Number

  

Chief Executive

Office

ATLAS LIGHTFOOT, LLC    Limited liability
company    DE    None    ##-#######    4170768    Park Place Corporate


Center One

1000 Commerce Drive

Suite 400

Pittsburgh, PA 15275

New Atlas Holdings, LLC    Limited liability
company    DE    None    ##-#######    5687273    Park Place Corporate


Center One
1000 Commerce Drive

Suite 400

Pittsburgh, PA 15275

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.20

MARKETING CONTRACTS

None.

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

None.

 

SCHEDULE 9.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.03

EXISTING LIENS

None.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

Investments made in Subsidiaries listed on Schedule 7.15 prior to the Effective
Date.

Other Investments:

 

Entity

   Jurisdiction of
Formation    Record Owner    Type of Equity
Interest    Ownership
Interest  

Lightfoot Capital Partners GP LLC

   DE    ATLAS LIGHTFOOT, LLC    Series A LLC Membership      13.2094 %       
ATLAS LIGHTFOOT, LLC    Series B LLC Membership      2.6927 % 

LIGHTFOOT CAPITAL PARTNERS, LP

   DE    ATLAS LIGHTFOOT, LLC    Limited Partnership
Interests      11.9902 % 

 

SCHEDULE 9.03 TO CREDIT AGREEMENT